
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

FIRST AMENDMENT TO CREDIT AGREEMENT


        THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
January 21, 2004 (the "First Amendment Effective Date"), is by and among SI
INTERNATIONAL, INC., a Delaware corporation, (the "Parent Borrower"), those
Domestic Subsidiaries of the Parent Borrower identified as a "Subsidiary
Borrower" on the signature pages hereto and such other Domestic Subsidiaries of
the Borrowers as may from time to time become a party hereto (individually a
"Subsidiary Borrower" and collectively the "Subsidiary Borrowers"; the
Subsidiary Borrowers together with the Parent Borrower, each individually, a
"Borrower" and collectively the "Borrowers"), the Lenders party thereto and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
"Administrative Agent").


W I T N E S S E T H


        WHEREAS, credit facilities in an original principal amount of
$35,000,000 have been extended to the Borrowers pursuant to the terms of that
certain Credit Agreement dated as of November 15, 2002 (as amended, modified,
restated or supplemented from time to time, the "Credit Agreement") among the
Borrowers, the several banks and other financial institutions as may from time
to time become parties to thereto (individually a "Lender" and collectively the
"Lenders") and the Administrative Agent;

        WHEREAS, the Borrowers have requested (i) an increase in an amount of
$15,000,000 to their current revolving credit facility and (ii) a term loan in
an amount of $30,000,000 (the "Term Loan");

        WHEREAS, the Parent Borrower intends to acquire MATCOM International
Corp., a Delaware corporation and Materials, Communication and Computers, Inc.,
a North Carolina corporation as of the date hereof (the "Acquisition");

        WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement as more fully set forth herein; and

        WHEREAS, certain existing Lenders and/or certain New Lenders (as defined
below) have agreed to provide the Commitments with respect to the increase in
the revolving credit facility and the Term Loan and the requisite Lenders have
agreed to amend the Credit Agreement on the terms and conditions set forth
herein.

        NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Defined Terms.    Terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement as
amended hereby.

        2.    Amendments.    

        The Lenders hereby agree that from and after the date hereof, (i) the
Credit Agreement is amended to read in the form of the credit agreement attached
hereto as Exhibit A to this Amendment, (ii) Schedule 2.1(a) of the Credit
Agreement is amended in its entirety to read in the form of such Schedule 2.1(a)
attached hereto as Exhibit B to this Amendment, (iii) a new Schedule 2.1A is
added to the Credit Agreement in the form of such Schedule 2.1A attached hereto
as Exhibit C to this Amendment, (iv) Schedule 2.1(b)(i) of the Credit Agreement
is amended in its entirety to read in the form of such
Schedule 2.1(b)(i) attached hereto as Exhibit D to this Amendment,
(v) Schedule 2.1(e) of the Credit Agreement is amended in its entirety to read
in the form of such Schedule 2.1(e) attached hereto as Exhibit E to this
Amendment, (vi) Schedule 2.10 of the Credit Agreement is amended in its entirety
to read in the form of such Schedule 2.10 attached hereto as Exhibit F to this
Amendment, (vii) Schedule 4.1-4 of the Credit Agreement is amended in its
entirety to read in the form of such Schedule 4.1-4 attached hereto as Exhibit G
to this Amendment, (viii) Schedule 5.2(h) of

--------------------------------------------------------------------------------

the Credit Agreement is amended in its entirety to read in the form of such
Schedule 5.2(h) attached hereto as Exhibit H to this Amendment and
(ix) Schedule 9.2 of the Credit Agreement is amended in its entirety to read in
the form of such Schedule 9.2 attached hereto as Exhibit I to this Amendment.

        3.    New Lenders.    

        From and after the date hereof, by execution of this Amendment, each
Person identified on the signature pages hereto as a new lender (a "New Lender")
hereby acknowledges, agrees and confirms that, by its execution of this
Amendment, such New Lender will be deemed to be a party to the Credit Agreement
as amended hereby and a "Lender" for all purposes of the Credit Documents from
and after the date of this Amendment, and shall have all of the obligations of a
Lender thereunder as if it had executed the Credit Agreement as amended hereby
as of the date hereof. The Borrowers and the Administrative Agent acknowledge,
agree and confirm that by its execution of this Amendment, such New Lender shall
have all of the rights and obligations of a Lender under the Credit Agreement as
if it had executed the Credit Agreement as amended hereby as of the date hereof.
Such New Lender hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Lenders
contained in the Credit Agreement as amended hereby.

        4.    Closing Conditions.    

        This Amendment shall be effective as of the date first above written
upon satisfaction of the following conditions:

        (a)    Amendment.    Receipt by the Administrative Agent of a copy of
this Amendment duly executed by each of the Borrowers, the requisite Lenders
required pursuant to Section 9.1 of the Credit Agreement and the New Lenders.

        (b)    Legal Opinion.    Receipt by the Administrative Agent of a legal
opinion from Shaw Pittman LLP, legal counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent, which shall
include, without limitation, an opinion as to compliance, on the First Amendment
Effective Date, by the Borrowers, MATCOM International Corp. and their
Subsidiaries with all corporate instruments and no conflicts with specified
material agreements.

        (c)    Corporate Documents.    The Administrative Agent shall have
received the following:

        (i)    Articles of Incorporation/Charter Documents.    Copies of the
articles of incorporation or other charter documents, as applicable, of each
Borrower; provided that copies of such charter documents, certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
such Borrower's state of its incorporation, shall be required if such Borrower's
charter documents have been amended or modified subsequent to November 15, 2002.

        (ii)    Resolutions.    Copies of resolutions of the board of directors
of each Borrower approving and adopting the Amendment, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Borrower (pursuant to a
secretary's certificate in substantially the form of Schedule 4.1-1 to the
Credit Agreement) as of the date hereof to be true and correct and in force and
effect as of such date.

        (iii)    Bylaws/Operating Agreement.    A copy of the bylaws or
comparable operating agreement of each Borrower certified by a secretary or
assistant secretary of such Borrower (pursuant to a secretary's certificate in
substantially the form of Schedule 4.1-1 to the Credit Agreement) as of the date
hereof to be true and correct and in force and effect as of such date.

        (iv)    Good Standing.    Certificates of good standing, existence or
its equivalent with respect to each Borrower certified as of a recent date by
the appropriate Governmental

2

--------------------------------------------------------------------------------




Authorities of the state of incorporation or organization and each other state
in which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect on the business or operations of the
Borrowers and their Subsidiaries.

        (v)    Incumbency.    An incumbency certificate of each Borrower
certified by a secretary or assistant secretary (pursuant to a secretary's
certificate in substantially the form of Schedule 4.1-1 to the credit agreement)
to be true and correct as of the date hereof.

        (d)    Execution of Notes.    (i) Each New Lender shall have received a
term note (the "Term Note") representing such New Lender's commitment of the
Term Loan and (ii) each existing Lender whose Revolving Committed Amount is
being increased and each New Lender shall have received a promissory note
representing such existing Lender's or New Lender's aggregate Revolving
Committed Amount, and each such promissory note shall have been duly executed on
behalf of each of the Borrowers and dated as of the date hereof.

        (e)    Officer's Certificate.    The Administrative Agent shall have
received from the Parent Borrower a certificate executed by a Responsible
Officer to the effect that as of the date hereof all representations and
warranties made by the Borrowers in this Amendment and each other Credit
Document are true and correct (except for those representations and warranties
that expressly relate to an earlier date in which case such representations and
warranties shall have been true and correct as of such date) and after giving
effect to the transactions contemplated by this Amendment (including the
Acquisition), the Parent Borrower and its Subsidiaries are in compliance with
each of the financial covenants set forth in Section 5.9 of the Credit Agreement
(as amended by this Amendment) on a pro forma basis.

        (f)    No Default.    Upon giving effect to this Amendment and the
transactions contemplated hereby, no Default or Event of Default shall have
occurred and be continuing.

        (g)    Litigation.    There shall not exist any material pending, or
threatened in writing, action, suit, investigation, bankruptcy or insolvency,
injunction order, claim or proceeding with respect to any Borrower, the Acquired
Business or any of their respective Subsidiaries.

        (h)    No Material Change.    Since December 31, 2002, there shall have
been no development or event which has had or could reasonably be expected to
have a Material Adverse Effect.

        (i)    Consents.    The Administrative Agent shall have received
evidence that all governmental, shareholder, board of director and third party
consents and approvals necessary in connection with this Amendment and other
transactions contemplated hereby (including the Acquisition; collectively, the
"Transactions") have been obtained and all applicable waiting periods have
expired without any action being taken by any authority that could restrain,
prevent or impose any material adverse condition on such transactions or that
could seek or threaten any of such transactions.

        (j)    Capital Structure.    The Administrative Agent shall be
reasonably satisfied with the corporate and capital structure and management of
the Borrowers and their Subsidiaries after giving effect to the Transactions,
with all legal, tax, accounting, business and other matters relating to the
Transactions or to the Borrowers, the Acquired Business and their Subsidiaries
after giving effect thereto, and with the aggregate amount of fees and expenses
payable in connection with the consummation of the Transactions.

        (k)    Fees and Expenses.    The Parent Borrower shall have paid in full
(i) all fees and expenses set forth in that certain Fee Letter, dated as of
December 11, 2003 due as of the date hereof, (ii) each Lender (other than New
Lenders) approving the Amendment shall have received an amendment fee in an
amount to be agreed upon and (iii) all reasonable fees and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this

3

--------------------------------------------------------------------------------




Amendment (and any other outstanding fees and expenses of the Administrative
Agent), including, without limitation, the reasonable fees and expenses of
Moore & Van Allen PLLC.

        (l)    Insurance.    The Administrative Agent shall have received
evidence of the insurance coverage of the Borrowers (including the Acquired
Business), which insurance coverage shall include liability, casualty, business
interruption and error and omission (covering existing and future litigation)
coverage in amounts and on terms satisfactory to the Administrative Agent, and
the Administrative Agent shall have been named an additional insured and loss
payee, as its interest may appear, with respect to such liability and casualty
coverage.

        (m)    Earnout Obligations.    The Administrative Agent shall have
received executed documentation with respect to the earnout obligations (the
"Earnout Obligations") incurred by the Parent Borrower in connection with the
Acquisition, which Earnout Obligations shall be (a) in an aggregate principal
amount no greater than $7,900,000 and (b) on terms and conditions (including,
without limitation, the subordination terms) reasonably satisfactory to the
Lenders.

        (n)    Indebtedness.    All of the existing Indebtedness of the
Borrowers, the Acquired Business and their Subsidiaries (other than certain
permitted Indebtedness) shall be repaid in full and all liens relating thereto
extinguished on or prior to the First Amendment Effective Date.

        (o)    Due Diligence.    The Administrative Agent and the Arranger shall
have completed, in form and scope satisfactory thereto, their legal and
environmental due diligence on the Borrowers, the Acquired Business and their
Subsidiaries.

        (p)    Financial Statements.    All financial statements (including,
without limitation, (i) the final audited financials of the Borrowers' and the
Acquired Business's historical results for their respective fiscal years ended
2000, 2001 and 2002, (ii) the final unaudited financials of the Acquired
Business for the six-month period ended September 30, 2003, (iii) unaudited
financials of the Borrowers through November 30, 2003 and (iv) a pro forma
balance sheet for the month ending immediately prior to the First Amendment
Effective Date (to be performed by a nationally recognized accounting firm)
shall have been delivered and be in form and substance reasonably satisfactory
to the Arranger and Administrative Agent) and projections through December 31,
2007 requested by the Administrative Agent shall have been delivered and be in
form and substance reasonably satisfactory thereto.

        (q)    Acquisition Documents.    All documentation related to the
Acquisition (including without limitation the acquisition documents, the
purchase agreements and all schedules thereto, employment agreements,
subordination agreements and any other material agreements) shall be
satisfactory to the Administrative Agent in its reasonable discretion; and the
Acquisition shall have been consummated in accordance with the terms of the
definitive documentation therefor, without any material amendment or waiver
thereof except as approved by the Administrative Agent.

        (r)    Personal Property Filings.    All filings, recordations and other
actions necessary or in the Administrative Agent's opinion desirable to perfect
the Administrative Agent's liens and security interests in the collateral
securing the Borrower' Obligations shall have been made or taken, or
arrangements satisfactory to the Administrative Agent for the completion thereof
shall have been made; and the Administrative Agent shall have received the
results of lien searches with respect to the Borrowers, the Acquired Business
and their subsidiaries in jurisdictions selected by it and shall be satisfied
with the results thereof.

        (s)    Solvency Certificate.    The Administrative Agent shall have
received a certificate from the Parent Borrower reasonably satisfactory thereto
that each of the Borrowers is solvent.

4

--------------------------------------------------------------------------------




        (t)    Minimum Consolidated EBITDA.    Consolidated EBITDA for the
twelve month period ending September 30, 2003 on a pro forma basis after giving
effect to the Acquisition shall be no less than $21,900,000.

        (u)    Maximum Acquisition Consideration.    Receipt by the
Administrative Agent of evidence that the total consideration (including,
without limitation, assumed liabilities for funded debt, earnout payments and
any other deferred payment) for the Acquired Business shall be less than or
equal to $73,700,000.

        (v)    Joinder Documentation.    Each of MATCOM International Corp. and
Materials, Communication and Computers, Inc. (or their respective successors)
shall have delivered to the Administrative Agent an executed Joinder Agreement
(in the form of Schedule 5.10 to the Credit Agreement) and the other
documentation required pursuant to the terms of Section 5.10 of the Credit
Agreement.

        5.    Reaffirmation of Representations and Warranties.    The Borrowers
hereby affirm that (a) the representations and warranties set forth in the
Credit Agreement and the other Credit Documents are true and correct as of the
date hereof (except for those representations and warranties that expressly
relate to an earlier date in which case such representations and warranties
shall be true and correct in all material respects as of such date), (b) no
Default or Event of Default exists on and as of the date hereof and after giving
effect to this Amendment, (c) the execution and delivery by each of the
Borrowers of this Amendment and the performance by each of the Borrowers of its
agreements and obligations under this Amendment and the Credit Agreement (i) are
within the corporate authority of each of the Borrowers, (ii) have been duly
authorized by all necessary corporate proceedings of each of the Borrowers,
(iii) do not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any of the Borrowers is
subject or any judgment, order, writ, injunction, license or permit applicable
to any Borrower, and (iv) do not conflict with the terms of any provision of the
corporate charter or by-laws of any Borrower, or any material agreement or other
material instrument binding upon, any Borrower, (d) this Amendment and the other
Credit Documents constitute the legal, valid and binding obligations of the
Borrowers party hereto and thereto, enforceable against them in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability, and
(e) the articles of incorporation or other charter document and the bylaws of
each of Borrowers have not been amended or modified since the Closing Date.

        6.    Reaffirmation of Obligations/Liens.    Each Borrower
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) affirms all of its obligations under the Credit Documents and
(iii) agrees that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge such Borrower's obligations under
the Credit Agreement or the other Credit Documents. Each Borrower affirms the
Liens and security interests created and granted by it in the Credit Documents
(including, but not limited to, the Pledge Agreement, the Security Agreement and
the Mortgage Instruments) and agrees that this Amendment shall in no manner
adversely affect or impair such Liens and security interests. Each of the
Borrowers acknowledges and agrees that as of the date hereof it has no claims,
counterclaims, offsets or defenses to the Credit Documents and the performance
of such Borrower's obligations thereunder or if such Borrower did have any such
claims, counterclaims, offsets or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished and released in consideration of the requisite Lenders' execution
and delivery of this Amendment. Each Borrower hereby releases the Administrative
Agent and the Lenders (including the New Lenders), and their respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in

5

--------------------------------------------------------------------------------


equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act on or prior to the date
hereof.

        7.    Credit Document; No Other Changes.    This Amendment shall
constitute a Credit Document. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

        8.    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and together shall constitute the same agreement. It shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.

        9.    Governing Law, Etc.    This Amendment shall be deemed to be a
contract made under, and for all purposes shall be construed in accordance with,
the laws of the State of North Carolina without giving effect to any such law
that would require the application of the law of a jurisdiction other than the
State of North Carolina to this Agreement and the Notes. The consent to
jurisdiction, service of process, arbitration and waiver of jury trial
provisions set forth in Sections 9.14, 9.15 and 9.18 of the Credit Agreement are
hereby incorporated by references, mutatis mutandis.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart
of this Amendment to be duly executed and delivered as of the date first above
written.

PARENT BORROWER:   SI INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


SUBSIDIARY BORROWERS:
 
SI INTERNATIONAL TELECOM CORPORATION,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL APPLICATION DEVELOPMENT, INC.,
a Maryland corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL ENGINEERING, INC.,
a Colorado corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL CONSULTING, INC.,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL LEARNING, INC.,
a Maryland corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT
AND LENDERS:
 
 
 
      WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

--------------------------------------------------------------------------------

$80,000,000

CREDIT AGREEMENT

among

SI INTERNATIONAL, INC.,

as Parent Borrower,

THE DOMESTIC SUBSIDIARIES OF THE PARENT BORROWER
FROM TIME TO TIME PARTIES HERETO,
as Subsidiary Borrowers,

THE LENDERS PARTIES HERETO,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

and

BRANCH BANKING AND TRUST CO. OF VIRGINIA

and

SUNTRUST BANK, a Georgia banking corporation,
as Co-Documentation Agents

Dated as of November 15, 2002

WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger and Sole Book Runner

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS   1     Section 1.1   Defined Terms.   1     Section
1.2   Other Definitional Provisions; Time References.   22     Section 1.3  
Accounting Terms.   22 ARTICLE II    THE LOANS; AMOUNT AND TERMS   23    
Section 2.1   Revolving Loans.   23     Section 2.1A   Term Loan Facility.   24
    Section 2.2   Letter of Credit Subfacility.   25     Section 2.3   Swingline
Loan Subfacility.   28     Section 2.5   Fees.   29     Section 2.6   Commitment
Reductions.   30     Section 2.7   Prepayments.   30     Section 2.8   Minimum
Principal Amount of Tranches.   32     Section 2.9   Default Rate and Payment
Dates.   32     Section 2.10   Conversion and Continuation Options.   32    
Section 2.11   Computation of Interest and Fees.   33     Section 2.12   Pro
Rata Treatment and Payments.   34     Section 2.13   Non-Receipt of Funds by the
Administrative Agent.   35     Section 2.14   Inability to Determine Interest
Rate.   36     Section 2.15   Illegality.   37     Section 2.16   Requirements
of Law.   37     Section 2.17   Indemnity.   38     Section 2.18   Taxes.   38  
  Section 2.19   Indemnification; Nature of Issuing Lender's Duties.   40    
Section 2.20   Joint and Several Liability of the Borrowers.   41     Section
2.21   Replacement of Lenders.   42 ARTICLE III    REPRESENTATIONS AND
WARRANTIES   42     Section 3.1   Financial Condition.   42     Section 3.2   No
Change.   43     Section 3.3   Corporate Existence; Compliance with Law.   43  
  Section 3.4   Corporate Power; Authorization; Enforceable Obligations.   43  
  Section 3.5   Compliance with Laws; No Conflict; No Default.   44     Section
3.6   No Material Litigation.   44     Section 3.7   Investment Company Act;
PUHCA; Etc.   44     Section 3.8   Margin Regulations.   45     Section 3.9  
ERISA.   45     Section 3.10   Environmental Matters.   45     Section 3.11  
Purpose of Loans.   46     Section 3.12   Subsidiaries.   46     Section 3.13  
Ownership; Insurance.   46     Section 3.14   Indebtedness.   46     Section
3.15   Taxes.   46     Section 3.16   Intellectual Property.   47     Section
3.17   Solvency.   47              


i

--------------------------------------------------------------------------------

    Section 3.18   Investments.   47     Section 3.19   Location of Collateral.
  47     Section 3.20   No Burdensome Restrictions.   47     Section 3.21  
Brokers' Fees.   47     Section 3.22   Labor Matters.   48     Section 3.23  
Security Documents.   48     Section 3.24   Accuracy and Completeness of
Information.   48     Section 3.25   [Reserved].   48     Section 3.26   Absence
of Certain Changes or Events.   48     Section 3.27   Material Contracts.   48  
  Section 3.28   Directors; Capitalization.   49     Section 3.30   Tax Shelter
Regulations.   49 ARTICLE IV    CONDITIONS PRECEDENT TO INITIAL CLOSING   49    
Section 4.1   Conditions to Closing and Initial Extensions of Credit.   49    
Section 4.2   Conditions to All Extensions of Credit.   54 ARTICLE
V    AFFIRMATIVE COVENANTS   55     Section 5.1   Financial Statements.   55    
Section 5.2   Certificates; Other Information.   56     Section 5.3   Payment of
Taxes and Other Obligations.   58     Section 5.4   Conduct of Business and
Maintenance of Existence.   58     Section 5.5   Maintenance of Property;
Insurance.   58     Section 5.6   Inspection of Property; Books and Records;
Discussions.   59     Section 5.7   Notices.   59     Section 5.8  
Environmental Laws.   60     Section 5.9   Financial Covenants.   61     Section
5.10   Additional Subsidiary Borrowers.   61     Section 5.11   Compliance with
Law.   62     Section 5.12   Pledged Assets.   62     Section 5.13   Covenants
Regarding Intellectual Property.   62     Section 5.14   Deposit and Securities
Accounts.   63     Section 5.15   Post-Closing Items; Further Assurances.   64
ARTICLE VI    NEGATIVE COVENANTS   64     Section 6.1   Indebtedness.   64    
Section 6.2   Liens.   65     Section 6.3   Nature of Business.   65     Section
6.4   Consolidation, Merger, Sale or Purchase of Assets, etc.   65     Section
6.5   Advances, Investments and Loans.   66     Section 6.6   Transactions with
Affiliates.   66     Section 6.7   Ownership of Subsidiaries; Restrictions.   66
    Section 6.8   Fiscal Year; Organizational Documents; Material Contracts.  
67     Section 6.9   Limitation on Restricted Actions.   67     Section 6.10  
Restricted Payments.   67     Section 6.11   Sale Leasebacks.   68     Section
6.12   No Further Negative Pledges.   68     Section 6.13   Amendment of
Subordinated Indebtedness.   68     Section 6.14   Management Fees.   68        
     

ii

--------------------------------------------------------------------------------

ARTICLE VII    EVENTS OF DEFAULT   68     Section 7.1   Events of Default.   68
    Section 7.2   Acceleration; Remedies.   71 ARTICLE VIII    THE AGENT   71  
  Section 8.1   Appointment.   71     Section 8.2   Delegation of Duties.   72  
  Section 8.3   Exculpatory Provisions.   72     Section 8.4   Reliance by
Administrative Agent.   72     Section 8.5   Notice of Default.   72     Section
8.6   Non-Reliance on Administrative Agent and Other Lenders.   73     Section
8.7   Indemnification.   73     Section 8.8   Administrative Agent in Its
Individual Capacity.   73     Section 8.9   Successor Administrative Agent.   74
    Section 8.10   Nature of Duties.   74 ARTICLE IX    MISCELLANEOUS   74    
Section 9.1   Amendments, Waivers and Release of Collateral.   74     Section
9.2   Notices.   76     Section 9.3   No Waiver; Cumulative Remedies.   77    
Section 9.4   Survival of Representations and Warranties.   77     Section 9.5  
Payment of Expenses and Taxes.   77     Section 9.6   Successors and Assigns;
Participations; Purchasing Lenders.   77     Section 9.7   Adjustments; Set-off.
  80     Section 9.8   Table of Contents and Section Headings.   81     Section
9.9   Counterparts.   81     Section 9.10   Effectiveness.   81     Section 9.11
  Severability.   81     Section 9.12   Integration.   81     Section 9.13  
Governing Law.   81     Section 9.14   Consent to Jurisdiction and Service of
Process.   81     Section 9.15   Arbitration.   82     Section 9.16  
Confidentiality.   83     Section 9.17   Acknowledgments.   83     Section 9.18
  Waivers of Jury Trial.   83

iii

--------------------------------------------------------------------------------

Schedules     Schedule 1.1-1   Account Designation Letter Schedule 1.1-2  
Permitted Liens Schedule 1.1-3   [Reserved] Schedule 1.1-4   Existing Letters of
Credit Schedule 2.1(a)   Schedule of Lenders and Commitments Schedule 2.1(b)(i)
  Form of Notice of Borrowing Schedule 2.1(e)   Form of Revolving Note Schedule
2.1(A)   Form of Term Note Schedule 2.3(d)   Form of Swingline Note Schedule
2.10   Form of Notice of Conversion/Continuation Schedule 2.18   Section 2.18
Certificate Schedule 3.9   ERISA Schedule 3.10   Environmental Matters Schedule
3.12   Subsidiaries Schedule 3.16   Intellectual Property Schedule 3.19(a)  
Location of Real Property Schedule 3.19(b)   Location of Collateral Schedule
3.19(c)   Chief Executive Offices Schedule 3.22   Labor Matters Schedule 3.26  
Certain Changes or Events Schedule 3.27   Material Contracts Schedule 3.28  
Parent Borrower's Board of Directors and Equity Capitalization Schedule 4.1-1  
Form of Secretary's Certificate Schedule 4.1-2   Mortgaged Properties Schedule
4.1-3   Form of Solvency Certificate Schedule 4.1-4   Financial Covenant
Calculations Schedule 5.2(h)   Form of Borrowing Base Certificate Schedule
5.5(b)   Insurance Schedule 5.10   Form of Joinder Agreement Schedule 5.14  
Deposit and Securities Accounts Schedule 6.1(b)   Indebtedness Schedule 9.2  
Schedule of Lenders' Lending Offices Schedule 9.6(c)   Form of Commitment
Transfer Supplement

iv

--------------------------------------------------------------------------------

        CREDIT AGREEMENT, dated as of November 15, 2002, as amended by that
certain First Amendment to Credit Agreement dated as of January 21, 2004, among
SI INTERNATIONAL, INC., a Delaware corporation, (the "Parent Borrower"), those
Domestic Subsidiaries of the Parent Borrower identified as a "Subsidiary
Borrower" on the signature pages hereto and such other Domestic Subsidiaries of
the Borrowers as may from time to time become a party hereto (individually a
"Subsidiary Borrower" and collectively the "Subsidiary Borrowers" and together
with the Parent Borrower, each individually, a "Borrower" and collectively the
"Borrowers"), the several banks and other financial institutions as may from
time to time become parties to this Agreement (individually a "Lender" and
collectively the "Lenders") and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the "Administrative Agent").


W I T N E S S E T H:


        WHEREAS, the Borrowers have requested that the Lenders make loans and
other financial accommodations to the Borrowers in the amount of up to
$80,000,000, as more particularly described herein; and

        WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrowers on the terms and conditions contained herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS


        Section 1.1    Defined Terms.    

        As used in this Agreement, terms defined in the first paragraph to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

        "2.18 Certificate" shall have the meaning set forth in Section 2.18.

        "ABR Default Rate" shall mean, as of any date of determination, the
Alternate Base Rate plus the Applicable Percentage for Alternate Base Rate Loans
in effect on such date plus 2%.

        "Account Designation Letter" shall mean the Notice of Account
Designation Letter dated the Closing Date from the Parent Borrower to the
Administrative Agent substantially in the form attached hereto as Schedule
1.1-1.

        "Additional Borrower" shall mean each Person that becomes a Subsidiary
Borrower by execution of a Joinder Agreement in accordance with Section 5.10.

        "Administrative Agent" or "Agent" shall have the meaning set forth in
the first paragraph of this Agreement and any successors in such capacity.

        "Affiliate" shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be "controlled by" a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an Affiliate of any Borrower
solely by reason of the relationship created by the Credit Documents.

        "Agreement" or "Credit Agreement" shall mean this Credit Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.

        "Alternate Base Rate" shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus

--------------------------------------------------------------------------------


1/2 of 1%. For purposes hereof: "Prime Rate" shall mean, at any time, the rate
of interest per annum publicly announced from time to time by Wachovia at its
principal office in Charlotte, North Carolina as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and "Federal Funds Effective Rate" shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the definition thereof, the Alternate
Base Rate shall be determined based on the Prime Rate, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.

        "Alternate Base Rate Loans" shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.

        "Applicable Percentage" shall mean, for any day, the rate per annum set
forth below opposite the applicable Level then in effect, it being understood
that the Applicable Percentage for (i) Alternate Base Rate Loans shall be the
percentage set forth under the column "Alternate Base Rate Margin" and (ii)
LIBOR Rate Loans and the Letter of Credit Fee shall be the percentage set forth
under the column "LIBOR Rate Margin/Letter of Credit Fee":

Level


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Alternate Base Rate
Margin

--------------------------------------------------------------------------------

  LIBOR Rate Margin/
Letter of Credit Fee

--------------------------------------------------------------------------------

I   >2.5 to 1.0   2.50%   3.50% II   >2.0 to 1.0 but <2.5 to 1.0   2.25%   3.25%
III   >1.5 to 1.0 but <2.0 to 1.0   2.00%   3.00% IV   <1.5 to 1.0   1.75%  
2.75%

        The Applicable Percentage shall, in each case, be determined and
adjusted quarterly on the date five (5) Business Days after the date on which
the Administrative Agent has received from the Parent Borrower the quarterly
financial information and certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a) and (b) and 5.2(b) (each an "Interest Determination Date"). Such
Applicable Percentage shall be effective from such Interest Determination Date
until the next Interest Determination Date. The initial Applicable Percentages
shall be based on Level II for the first full fiscal quarter following the First
Amendment Effective Date. If the Parent Borrower shall fail to provide the
financial information and certifications in accordance with the provisions of
Sections 5.1(a) and (b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Parent Borrower was so
required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Leverage Ratio.

        "Approved Fund" shall mean, with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

2

--------------------------------------------------------------------------------


        "Arranger" shall mean Wachovia Capital Markets, LLC, in its capacity as
lead arranger and sole book runner.

        "Asset Disposition" shall mean the disposition of any or all of the
assets (including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Borrower or any Subsidiary whether
by sale, lease, transfer or otherwise. The term "Asset Disposition" shall not
include any disposition pursuant to Section 6.4(a)(i), (ii), (iv) or (vi)
hereof, or any Equity Issuance.

        "Bankruptcy Code" shall mean the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

        "Borrower" or "Borrowers" shall have the meanings set forth in the first
paragraph of this Agreement. For the avoidance of doubt, "Borrower" or
"Borrowers" shall not include Frontenac VII Ltd. Partnership.

        "Borrowers' Obligations" shall mean, without duplication, (i) all of the
obligations, indebtedness and liabilities of the Borrowers to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Agreement, the Notes or any of the other Credit Documents including
principal, interest, fees, reimbursements and indemnification obligations and
other amounts (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Borrower, regardless of whether such interest is an allowed
claim under the Bankruptcy Code) and (ii) all liabilities and obligations,
whenever arising, owing from any Borrower to any Lender, or any Affiliate of a
Lender, arising under any Hedging Agreement permitted by Section 6.1(e).

        "Borrowing Base" shall mean an amount equal to the sum of (i) 90% of
Eligible Billed Government Accounts Receivable which are outstanding less than
120 days from the date of the original invoice plus (ii) 85% of Eligible Billed
Commercial Accounts Receivable which are outstanding less than 90 days from the
date of the original invoice plus (iii) the sum of (a) 50% of Eligible Unbilled
Government Accounts Receivable and (b) 50% of Eligible Unbilled Commercial
Accounts Receivable.

        "Borrowing Base Certificate" shall mean a certificate from the Borrowers
duly executed by the chief financial officer, vice president finance or
controller of the Parent Borrower substantially in the form of Schedule 5.2(h).

        "Borrowing Date" shall mean, in respect of any Loan, the date such Loan
is made.

        "Business" shall have the meaning set forth in Section 3.10(b).

        "Business Day" shall mean a day other than a Saturday, Sunday or other
day on which commercial banks in Charlotte, North Carolina or New York, New York
are authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term "Business Day" shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

        "Capital Lease" shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

        "Capital Lease Obligations" shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

        "Capital Stock" shall mean (i) in the case of a corporation, capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (iii) in the case of a partnership, partnership
interests (whether general or limited), (iv) in the case of a limited liability
company, membership interests and (v) any

3

--------------------------------------------------------------------------------


other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

        "Cash Equivalents" shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition ("Government Obligations"), (ii)
U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank being an
"Approved Bank"), in each case with maturities of not more than 364 days from
the date of acquisition, (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody's and maturing within six months of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America, (v) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment, and (vi) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody's.

        "Change of Control" shall mean the occurrence of any of the following
events: (a) any "person" or "group" (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934), other than Existing
Significant Shareholders, becomes the "beneficial owner" (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) of more than 40% of then
outstanding Voting Stock of the Parent Borrower, measured by voting power rather
than the number of shares; or (b) Continuing Directors shall cease for any
reason to constitute a majority of the members of the board of directors of the
Parent Borrower then in office.

        "Closing Date" shall mean the date of this Agreement.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Collateral" shall mean a collective reference to the collateral which
is identified in, and at any time will be covered by, the Security Documents.

        "Commitment" shall mean the Revolving Commitment, the LOC Commitment,
the Swingline Commitment and the Term Loan Commitment, individually or
collectively, as appropriate.

        "Commitment Fee" shall have the meaning set forth in Section 2.5(a).

        "Commitment Fee Percentage" shall mean, for each fiscal quarter, the
percentage set forth below opposite the applicable Leverage Ratio for such
fiscal quarter:

Level


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Commitment Fee
Percentage

--------------------------------------------------------------------------------

I   >2.5 to 1.0   0.50% II   >2.0 to 1.0 but <2.5 to 1.0   0.50% III   >1.5 to
1.0 but <2.0 to 1.0   0.375% IV   <1.5 to 1.0   0.375%

        The Commitment Fee Percentage shall be determined and adjusted quarterly
on each Interest Determination Date. Such Commitment Fee Percentage shall be
effective from such Interest

4

--------------------------------------------------------------------------------


Determination Date until the next Interest Determination Date. The initial
Commitment Fee Percentage shall be based on Level II for the first full fiscal
quarter following the First Amendment Effective Date. If the Parent Borrower
shall fail to provide the financial information and certifications in accordance
with the provisions of Sections 5.1(a) and (b) and 5.2(b), the Commitment Fee
Percentage shall, on the date five (5) Business Days after the date by which the
Parent Borrower was so required to provide such financial information and
certifications to the Administrative Agent and the Lenders, be based on Level I
until such time as such information and certifications are provided, whereupon
the Level shall be determined by the then current Leverage Ratio.

        "Commitment Percentage" shall mean the Revolving Commitment Percentage,
the LOC Commitment Percentage and/or the Term Loan Commitment Percentage, as
appropriate.

        "Commitment Period" shall mean the period from, the Closing Date to but
not including the Maturity Date.

        "Commitment Transfer Supplement" shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).

        "Commonly Controlled Entity" shall mean an entity, whether or not
incorporated, which is under common control with any Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes any Borrower and
which is treated as a single employer under Section 414 of the Code.

        "Consolidated Capital Expenditures" shall mean, for any period without
duplication, all capital expenditures of the Parent Borrower and its
Subsidiaries on a consolidated basis for such period, including without
limitation Capital Lease Obligations, as determined in accordance with GAAP. The
term "Consolidated Capital Expenditures" shall not include (a) capital
expenditures assumed in connection with Permitted Acquisitions or (b) capital
expenditures in respect of the reinvestment of proceeds derived from Recovery
Events received by the Parent Borrower and its Subsidiaries to the extent that
such reinvestment is permitted under the Credit Documents.

        "Consolidated EBITDA" shall mean, for any period, without duplication,
the sum of (i) Consolidated Net Income for such period, plus (ii) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for (A) Consolidated Interest Expense, (B) total federal, state, local
and foreign income, value added and similar taxes and (C) depreciation,
amortization expense and other non-cash charges (except to the extent such
non-cash charges are reserves for future cash charges), plus (iii) Permitted
Acquisition EBITDA for such period, minus (iv) non-cash charges for such period
to the extent such non-cash charges increased Consolidated Net Income, all as
determined in accordance with GAAP.

        "Consolidated Gross Revenues" shall mean total gross revenues of the
Parent Borrower and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP.

        "Consolidated Interest Expense" shall mean, for any period without
duplication, all interest expense of the Parent Borrower and its Subsidiaries on
a consolidated basis (including, without limitation, the interest component
under Capital Leases, but excluding any amortization of fees paid to the Lenders
in connection with this Agreement), as determined in accordance with GAAP. For
purposes hereof other than the determination of Consolidated EBITDA,
Consolidated Interest Expense for the first three fiscal quarters to occur after
the First Amendment Effective Date shall be determined by annualizing
Consolidated Interest Expense such that for the first fiscal quarter to occur
after the First Amendment Effective Date such interest expense would be
multiplied by four (4), the first two fiscal quarters would be multiplied by two
(2) and the first three fiscal quarters would be multiplied by one and one-third
(11/3); provided that Consolidated Interest Expense for the first fiscal quarter
after the First Amendment Effective Date shall be equal to the actual interest
expense of the Parent Borrower and its Subsidiaries from the First Amendment
Effective Date to the end of such fiscal quarter.

5

--------------------------------------------------------------------------------


        "Consolidated Net Income" shall mean, for any period without
duplication, net income (excluding extraordinary items) after taxes for such
period of the Parent Borrower and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.

        "Consolidated Net Worth" shall mean, on any date of determination, with
respect to the Parent Borrower and its Subsidiaries on a consolidated basis, all
shareholder equity, as determined in accordance with GAAP.

        "Consolidated Working Capital" shall mean, at any time, the excess of
(i) current assets (excluding cash and Cash Equivalents) of the Parent Borrower
and its Subsidiaries on a consolidated basis at such time less (ii) current
liabilities (but excluding the current portion of any long-term Indebtedness) of
the Parent Borrower and its Subsidiaries on a consolidated basis at such time,
all as determined in accordance with GAAP.

        "Continuing Directors" shall mean during any period of 24 consecutive
months commencing after the Closing Date, individuals who at the beginning of
such 24 month period were directors of the Parent Borrower (together with any
new director whose election by the Parent Borrower's board of directors or whose
nomination for election by the Parent Borrower's shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved).

        "Contractual Obligation" shall mean, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Copyright Licenses" shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.

        "Copyrights" shall mean all copyrights (other than copyrights of de
minimus value) of the Parent Borrower and its Subsidiaries in all works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise, including, without limitation, any thereof referred to in Schedule
3.16 and all renewals thereof.

        "Credit Documents" shall mean this Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit and any other LOC Documents, any
Commitment Transfer Supplement, the Security Documents and all other agreements,
documents, certificates and instruments delivered to the Administrative Agent or
any Lender by any Borrower in connection herewith or therewith.

        "Debt Issuance" shall mean the issuance of any Indebtedness for borrowed
money by any Borrower or any of its Subsidiaries (excluding, for purposes
hereof, any Indebtedness of any Borrower or any of its Subsidiaries permitted to
be incurred pursuant to Section 6.1 hereof).

        "Default" shall mean any of the events specified in Section 7.1, whether
or not any requirement for the giving of notice or the lapse of time, or both,
or any other condition, has been satisfied.

        "Defaulting Lender" shall mean, at any time, any Lender that, at such
time (a) has failed to make a Loan required pursuant to the term of this
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof, (b) has failed to pay to the Administrative Agent or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

        "Dollars" and "$" shall mean dollars in lawful currency of the United
States of America.

6

--------------------------------------------------------------------------------


        "Domestic Lending Office" shall mean, initially, the office of each
Lender designated as such Lender's Domestic Lending Office shown on Schedule
9.2; and thereafter, such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent and the Parent Borrower as the
office of such Lender at which Alternate Base Rate Loans of such Lender are to
be made.

        "Domestic Subsidiary" shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

        "EBITDA" shall mean, with respect to any Person for any period of
determination, without duplication, the sum of (i) net income of such Person for
such period, plus (ii) an amount which, in the determination of net income of
such Person for such period, has been deducted for (A) interest expense, (B)
total federal, state, local and foreign income, value added and similar taxes
and (C) depreciation, amortization expense and other non-cash charges (except to
the extent such non-cash charges are reserves for future cash charges), all as
determined in accordance with GAAP.

        "Eligible Billed Commercial Accounts Receivable" shall mean all accounts
receivable of the Borrowers which (a) represent amounts due and owing for
products actually delivered or services actually rendered by or on behalf of a
Borrower to or for the benefit of an account debtor (other than a Governmental
Authority which is not a local government or a department, agency or
instrumentality thereof), (b) have been properly billed, (c) arise in the
ordinary course of a Borrower's business, (d) are due, owing and not subject to
any defense, set-off or counterclaim and (e) are not otherwise Ineligible
Receivables.

        "Eligible Billed Government Accounts Receivable" shall mean all accounts
receivable of the Borrowers arising from Government Contracts which (a)
represent amounts due and owing for products actually delivered or services
actually rendered by or on behalf of a Borrower pursuant to a Government
Contract and the payment of such amounts requires no additional performance by
any Person and is not subject to any condition of payment by any Governmental
Authority; i.e., all necessary written consents and approvals of Governmental
Authorities have been obtained, whether in connection with a required contract
modification or otherwise, (b) have been properly billed, (c) arise in the
ordinary course of a Borrower's business, (d) are due, owing and not subject to
any defense, set-off or counterclaim and (e) are not otherwise Ineligible
Receivables.

        "Eligible Unbilled Commercial Accounts Receivable" shall mean all
accounts receivable of the Borrowers which (a) would constitute Eligible Billed
Commercial Accounts Receivable, except such accounts receivable have not been
billed, (b) are eligible to be billed to the applicable account debtor in
accordance with the corresponding contract within thirty (30) days of the "as
of" date of the applicable Borrowing Base Certificate (with no additional
performance required by any person, and no condition to payment by such account
debtor, other than receipt of an appropriate invoice), (c) are not (i) cost or
profit retentions, (ii) progress payments, except progress payments which
require no additional performance by any Person and no condition to payment by
the applicable account debtor or (iii) "milestone" contract payments, except to
the extent the particular "milestone" has been achieved (with no additional
performance required by any Person and no condition to payment by the applicable
account debtor), (d) may, in accordance with GAAP, be included as current assets
of the Borrowers, even though such amounts have not been billed to the
applicable account debtor and (e) are not Ineligible Receivables.

        "Eligible Unbilled Government Accounts Receivable" shall mean all
accounts receivable of the Borrowers arising from work actually performed by the
Borrowers pursuant to Government Contracts which (a) would constitute Eligible
Billed Government Accounts Receivable, except such accounts receivable have not
been billed, (b) are eligible to be billed to Governmental Authorities in
accordance with the Government Contracts within thirty (30) days of the "as of"
date of the applicable Borrowing Base Certificate (with no additional
performance required by any Person, and no condition to payment

7

--------------------------------------------------------------------------------


by the Governmental Authorities, other than receipt of an appropriate invoice),
(c) are not (i) cost or profit retentions, (ii) variances from approved
reimbursement rates relating to Government Contracts, (iii) progress payments,
except progress payments which require no additional performance by any Person
and no condition to payment by the applicable account debtor or (iv) "milestone"
contract payments, except to the extent the particular "milestone" has been
achieved (with no additional performance required by any Person, and no
condition to payment by any Government Authority; i.e., all necessary written
consents and approvals of Governmental Authorities have been obtained, whether
in connection with a required contract modification or otherwise), (d) may, in
accordance with GAAP, be included as current assets of the Borrowers, even
though such amounts have not been billed to Governmental Authorities and (e) are
not Ineligible Receivables.

        "Environmental Laws" shall mean any and all applicable foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Agreement.

        "Equity Issuance" shall mean any issuance by any Borrower or any
Subsidiary to any Person which is not a Borrower of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity. The term "Equity Issuance" shall not include (i)
an equity issuance by the Parent Borrower consisting of an underwritten public
offering of the common Capital Stock of the Parent Borrower pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Exchange Act, (ii) any shares of
its Capital Stock issued in connection with the exercise of stock options held
by current or former directors, officers or employees of the Borrowers, (iii)
any Asset Disposition, (iv) any shares of its Capital Stock issued in connection
with Permitted Acquisitions, (v) any Debt Issuance or (vi) warrants issued to
Shufro Family Holdings, LLC or Banc of America Commercial Finance Corporation.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        "Eurodollar Reserve Percentage" shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

        "Event of Default" shall mean any of the events specified in Section
7.1; provided, however, that any requirement for the giving of notice or the
lapse of time, or both, or any other condition, has been satisfied.

        "Excess Cash Flow" shall mean with respect to the fiscal year ending
December 31, 2005 and each fiscal year ending thereafter for the Parent Borrower
and its Subsidiaries on a consolidated basis, an amount equal to (a)
Consolidated EBITDA for such period, minus (b) Consolidated Capital Expenditures
actually made by any Borrower for such period to the extent not financed with
the proceeds of Indebtedness, minus (c) Scheduled Funded Debt Payments made
during such period and any voluntary prepayments of the Term Loan pursuant to
Section 2.7(a), minus (d) Consolidated Interest Expense actually paid in cash by
a Borrower for such period, minus (e) amounts actually paid in cash in respect
of federal, state, local and foreign income taxes with respect to such period,
minus (f) increases (or plus decreases) in Consolidated Working Capital for such
period from the same period in the prior fiscal year, minus (g) amounts actually
paid in cash by a Borrower with respect to Permitted Acquisitions for such
period.

8

--------------------------------------------------------------------------------

        "Existing Letters of Credit" shall mean the letters of credit described
by date of issuance, amount, purpose and the date of expiry on Schedule 1.1-4
hereto.

        "Existing Significant Shareholders" shall mean members of SI
International LLC (including Frontenac VII Ltd. Partnership) and members of
management of the Parent Borrower on the Closing Date that are stockholders of
the Parent Borrower immediately after the consummation of the IPO.

        "Extension of Credit" shall mean, as to any Lender, the making of a Loan
by such Lender or the issuance of, or participation in, a Letter of Credit by
such Lender.

        "Federal Funds Effective Rate" shall have the meaning set forth in the
definition of "Alternate Base Rate".

        "Fee Letter" shall mean the letter agreement dated December 11, 2003
addressed to the Parent Borrower from the Administrative Agent and Wachovia
Capital Markets, LLC, as amended, modified or otherwise supplemented.

        "First Amendment Effective Date" shall mean January 21, 2004.

        "Fixed Charge Coverage Ratio" shall mean, with respect to the Parent
Borrower and its Subsidiaries on a consolidated basis for the twelve month
period ending on the last day of any fiscal quarter of the Parent Borrower, the
ratio of (i) Consolidated EBITDA for such period minus Consolidated Capital
Expenditures for such period to (ii) the sum of Consolidated Interest Expense
paid or payable in cash for such period plus Scheduled Funded Debt Payments for
such period plus cash taxes paid during such period.

        "Foreign Subsidiary" shall mean any Subsidiary that is not a Domestic
Subsidiary.

        "Funded Debt" shall mean, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (e) the
principal portion of all obligations of such Person under Capital Leases, (f)
the maximum amount of all letters of credit issued or bankers' acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (g) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration, (h) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (i)
obligations of such Person under non-compete agreements, (j) all obligations of
such Person under Hedging Agreements, excluding any portion thereof which would
be accounted for as interest expense under GAAP, (k) all Indebtedness of others
of the type described in clauses (a) through (j) hereof secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that the amount of such Indebtedness
shall be deemed equal to the lesser of (i) the aggregate amount of such
Indebtedness and (ii) the fair market value of the property of such Person that
secures such Indebtedness, (l) all Guaranty Obligations of such Person with
respect to Indebtedness of another Person of the type described in clauses (a)
through (j) hereof, and (m) all Indebtedness of the type described in clauses
(a) through (j) hereof of any partnership or unincorporated joint venture (to
the extent such Person is

9

--------------------------------------------------------------------------------


liable therefor) in which such Person is a general partner or a joint venturer;
provided, however, that Funded Debt shall not include Indebtedness among the
Borrowers to the extent such Indebtedness would be eliminated on a consolidated
basis.

        "GAAP" shall mean generally accepted accounting principles in effect in
the United States of America applied on a consistent basis, subject, however, in
the case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

        "Government Acts" shall have the meaning set forth in Section 2.19.

        "Government Contract" shall mean any contract entered into between any
Borrower or any of its Subsidiaries and the government of the United States of
America, or any department, agency, public corporation, or other instrumentality
or agent thereof or any state government or any department, agency or
instrumentality or agent thereof.

        "Governmental Authority" shall mean any nation or government, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Guaranty Obligations" shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

        "Hedging Agreements" shall mean, with respect to any Person, any
agreement entered into to protect such Person against fluctuations in interest
rates, or currency or raw materials values, including, without limitation, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

        "Indebtedness" shall mean, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production

10

--------------------------------------------------------------------------------


from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that the amount of such Indebtedness
shall be deemed equal to the lesser of (i) the aggregate amount of such
Indebtedness and (ii) the fair market value of the property of such Person that
secures such Indebtedness, (g) all Guaranty Obligations of such Person with
respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all obligations of such Person
under Hedging Agreements, excluding any portion thereof which would be accounted
for as interest expense under GAAP, (j) the maximum amount of all letters of
credit issued or bankers' acceptances created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (m) the Indebtedness of any partnership or
unincorporated joint venture (to the extent such Person is liable therefor) in
which such Person is a general partner or a joint venturer and (n) obligations
of such Person under non-compete agreements.

        "Ineligible Receivable" shall mean any account receivable of the
Borrowers which is (a) evidenced by a promissory note or similar instrument,
(b) owed or payable by an account debtor pursuant to a commercial contract, if
payment of twenty-five percent (25%) or more of the aggregate balance due from
such account debtor is outstanding for more than ninety-one (91) days from the
date of the original invoice, (c) owed or payable by a Governmental Authority or
other account debtor pursuant to a Government Contract, if the payment of fifty
percent (50%) or more of the aggregate balance due from such Governmental
Authority or other account debtor is outstanding for more than one hundred
twenty-one (121) days from the date of the original invoice, unless otherwise
deemed eligible by the Administrative Agent in its sole discretion, (d) owing
from any Person that is the subject of any (i) suit, lien, levy or judgment
which could reasonably be expected to affect the collectibility of such
account(s), or (ii) bankruptcy, insolvency or a similar process or proceeding,
(e) owing from foreign account debtors, unless otherwise deemed eligible by the
Administrative Agent in its sole discretion, (f) unbilled as a result of rate
variances, retainage provisions, "milestone" requirements or any other reason,
except for timing differences expressly permitted under the definition of
Eligible Unbilled Government Accounts Receivable or the definition of Eligible
Unbilled Commercial Accounts Receivable, as applicable, (g) billed accounts
receivable arising from any Government Contract that are subject to additional
performance by any Person, or any condition of payment by any Governmental
Authority; i.e., all necessary written consents and approvals of Governmental
Authorities have not been obtained, whether in connection with a required
contract modification or otherwise, (h) an account receivable arising from
contracts that are subject to surety, performance or other similar bonds,
(i) subordinate or junior in right or priority of payment to any other
obligation or claim, (j) subject to a Lien other than a Lien in favor of the
Administrative Agent for the ratable benefit of the Lenders; provided that the
amount of any account receivable that would be deemed an Ineligible Receivable
pursuant to this clause (j) shall be limited to the amount of such account
receivable that is subject to such Lien, (k) owed or payable by a Borrower or
any of its Subsidiaries or Affiliates or (l) otherwise reasonably deemed
ineligible by the Administrative Agent or the Required Lenders in the exercise
of commercially reasonable judgment; provided that the Administrative Agent or
the Required Lenders, as applicable, must give the Parent Borrower not less than
five (5) Business Days' prior notice of any decision to treat an account
receivable as an Ineligible Receivable pursuant to this clause (j).

        "Insolvency" shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

        "Insolvent" shall mean being in a condition of Insolvency.

        "Intellectual Property" shall mean all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses

11

--------------------------------------------------------------------------------


        "Interest Payment Date" shall mean (a) as to any Alternate Base Rate
Loan, the last Business Day of each March, June, September and December and on
the Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of
three months or less, the last day of such Interest Period, and (c) as to any
LIBOR Rate Loan having an Interest Period longer than three months, the day
which is three months after the first day of such Interest Period and the last
day of such Interest Period.

        "Interest Period" shall mean, with respect to any LIBOR Rate Loan,

        (i)    initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, as selected by the Parent
Borrower in the notice of borrowing or notice of conversion given with respect
thereto; and

        (ii)    thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

        provided that the foregoing provisions are subject to the following:

        (A)    if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

        (B)    any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

        (C)    if the Parent Borrower shall fail to give notice as provided
above, the Parent Borrower shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected LIBOR Rate Loan;

        (D)    no Interest Period in respect of any Loan shall extend beyond the
Maturity Date;

        (E)    with regard to the Term Loan, no Interest Period shall extend
beyond any principal amortization payment date unless the portion of the Term
Loan consisting of Alternate Base Rate Loans together with the portion of the
Term Loan consisting of LIBOR Rate Loans with Interest Periods expiring prior to
or concurrently with the date such principal amortization payment date is due,
is at least equal to the amount of such principal amortization payment due on
such date; and

        (F)    no more than eight (8) LIBOR Rate Loans may be in effect at any
time; provided that no more than 5 LIBOR Rate Loans that are Revolving Loans may
be in effect at any time and no more than 3 LIBOR Rate Loans that are Term Loans
may be in effect at any time. For purposes hereof, LIBOR Rate Loans with
different Interest Periods shall be considered as separate LIBOR Rate Loans,
even if they shall begin on the same date and have the same duration, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Rate Loan with a single Interest Period.

12

--------------------------------------------------------------------------------




        "Investment" shall mean all investments, in cash or by delivery of
property, made directly or indirectly in or to any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.

        "IPO" shall mean an equity issuance on or before the Closing Date by the
Parent Borrower consisting of an underwritten primary public offering of the
common Capital Stock of the Parent Borrower (i) pursuant to the Transaction
Documents (including without limitation an effective registration statement
filed with the Securities and Exchange Commission in accordance with the
Securities Act) and (ii) resulting in net cash proceeds to the Parent Borrower
of at least $40,000,000; and shall include the exercise thereafter of any
over-allotment option that exists based on over-subscriptions as of the Closing
Date.

        "Issuing Lender" shall mean Wachovia.

        "Issuing Lender Fees" shall have the meaning set forth in Section
2.5(c).

        "Joinder Agreement" shall mean a Joinder Agreement substantially in the
form of Schedule 5.10, executed and delivered by an Additional Borrower in
accordance with the provisions of Section 5.10.

        "Lender" shall have the meaning set forth in the first paragraph of this
Agreement.

        "Letter of Credit Fee" shall have the meaning set forth in Section
2.5(b).

        "Letters of Credit" shall mean (a) any letter of credit issued by the
Issuing Lender pursuant to the terms hereof and (b) any Existing Letter of
Credit, in each case as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.

        "Leverage Ratio" shall mean, with respect to the Parent Borrower and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Parent Borrower, the ratio of (a) Funded
Debt of the Parent Borrower and its Subsidiaries on a consolidated basis on the
last day of such period to (b) Consolidated EBITDA for such period.

        "LIBOR" shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, the term "LIBOR" shall mean, for any LIBOR Rate Loan for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, neither of such rates is available,
then "LIBOR" shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

        "LIBOR Lending Office" shall mean, initially, the office of each Lender
designated as such Lender's LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Parent Borrower as the office
of such Lender at which the LIBOR Rate Loans of such Lender are to be made.

13

--------------------------------------------------------------------------------


        "LIBOR Rate" shall mean a rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent
pursuant to the following formula:

 
   
   
    LIBOR Rate =   LIBOR

--------------------------------------------------------------------------------

1.00 — Eurodollar Reserve Percentage

        "LIBOR Rate Loan" shall mean Loans the rate of interest applicable to
which is based on the LIBOR Rate.

        "Lien" shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

        "Loan" shall mean a Revolving Loan, the Term Loan and/or a Swingline
Loan as appropriate.

        "LOC Commitment" shall mean the commitment of the Issuing Lender to
issue Letters of Credit and with respect to each Lender, the commitment of such
Lender to purchase participation interests in the Letters of Credit up to such
Lender's LOC Committed Amount as specified in Schedule 2.1(a), as such amount
may be reduced from time to time in accordance with the provisions hereof.

        "LOC Commitment Percentage" shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

        "LOC Committed Amount" shall have the meaning set forth in Section
2.2(a).

        "LOC Documents" shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

        "LOC Obligations" shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.

        "Mandatory LOC Borrowing" shall have the meaning set forth in
Section 2.2(d).

        "Mandatory Swingline Borrowing" shall have the meaning set forth in
Section 2.3(b)(ii).

        "MATCOM Acquisition" shall mean the acquisition of all of the capital
stock of MATCOM International Corp. by the Parent Borrower pursuant to the
MATCOM Acquisition Documents.

        "MATCOM Acquisition Documents" shall mean the Agreement and Plan of
Merger among SI International, Inc., Link Acquisition Corporation, MATCOM
International Corp. and the shareholders of MATCOM International Corp. dated as
December 17, 2003.

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, operations, property or financial condition of the Parent
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform its obligations, when such obligations are required to be performed,
under this Agreement, any of the Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Notes or any of the
other Credit Documents or the rights

14

--------------------------------------------------------------------------------


or remedies of the Administrative Agent or the Lenders hereunder or thereunder
or the perfection or priority of any Lien in favor of the Administrative Agent.

        "Material Contract" shall mean (a) any material partnership or joint
venture agreement to which any Borrower or any of its Subsidiaries is a party
(other than normal subcontracts in the ordinary course of business), (b) any
Material Government Contract, (c) any contract, agreement, permit or license,
written or oral, of any Borrower or any of its Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $5,000,000 per
annum and (d) any other contract, agreement, permit or license, written or oral,
of any Borrower or any of its Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew (to the extent renewable by its
terms) by any party thereto could reasonably be expected to have a Material
Adverse Effect.

        "Material Government Contract" shall mean a Government Contract with a
remaining term in excess of six (6) months pursuant to which the aggregate value
of goods or services to be provided thereunder exceeds $5,000,000 over the
remaining term of such contract.

        "Materials of Environmental Concern" shall mean any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

        "Maturity Date" shall mean January 21, 2008.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Mortgage Instruments" shall have the meaning set forth in
Section 4.1(e)(i).

        "Mortgage Policies" shall have the meaning set forth in
Section 4.1(e)(iii).

        "Mortgaged Properties" shall have the meaning set forth in
Section 4.1(e)(i).

        "Multiemployer Plan" shall mean a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

        "Net Cash Proceeds" shall mean the aggregate cash proceeds received by
any Borrower or any Subsidiary in respect of any Asset Disposition, Equity
Issuance or Debt Issuance, net of (a) direct costs (including, without
limitation, reasonable legal, accounting and investment banking fees, and sales
commissions) and (b) taxes paid or payable as a result thereof; it being
understood that "Net Cash Proceeds" shall include, without limitation, any net
cash received upon the sale or other disposition of any non-cash consideration
received by any Borrower or any Subsidiary in any Asset Disposition, Equity
Issuance or Debt Issuance.

        "Note" or "Notes" shall mean the Revolving Notes, the Swingline Note
and/or the Term Notes, collectively, separately or individually, as appropriate.

        "Notice of Borrowing" shall mean the written notice of borrowing as
referenced and defined in Section 2.1(b)(i) or 2.3(b)(i), as appropriate.

        "Notice of Conversion" shall mean the written notice of continuation or
conversion as referenced and defined in Section 2.10.

        "Participant" shall have the meaning set forth in Section 9.6(b).

        "Participation Interest" shall mean the purchase by a Lender of a
participation interest in Letters of Credit as provided in Section 2.2 and in
Swingline Loans as provided in Section 2.3.

        "Patent Licenses" shall mean all agreements, whether written or oral,
providing for the grant by or to a Person of any right to manufacture, use or
sell any invention covered by a Patent, including, without limitation, any
thereof referred to in Schedule 3.16 to the Credit Agreement.

15

--------------------------------------------------------------------------------

        "Patents" shall mean all letters patent of the United States or any
other country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.

        "Permitted Acquisition" shall mean an acquisition or any series of
related acquisitions by a Borrower of the assets or all or substantially all of
the Capital Stock of a Person that is incorporated, formed or organized in the
United States or any division, line of business or other business unit of a
Person that is incorporated, formed or organized in the United States (such
Person or such division, line of business or other business unit of such Person
referred to herein as the "Target"), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Borrowers
and their Subsidiaries pursuant to Section 6.3 hereof, so long as (a) no Default
or Event of Default shall then exist or will exist after giving effect thereto,
(b) the Borrowers shall deliver a certificate to be reasonably satisfactory to
the Administrative Agent that the Borrowers will be in compliance on a pro forma
basis with all of the terms and provisions of the financial covenants set forth
in Section 5.9, (c) the Administrative Agent, on behalf of the Lenders, shall
have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest in all property
(including, without limitation, Capital Stock), subject to Permitted Liens,
acquired with respect to the Target and the Target, if a Person, shall have
become a Borrower under the Credit Documents pursuant to Section 5.10, (d) the
Target has EBITDA for the twelve month period ending as of the most recent
fiscal quarter end prior to the acquisition date in an amount greater than $0,
(e) such acquisition is not a "hostile" acquisition and has been approved by the
Board of Directors and/or shareholders of the applicable Borrower and the
Target, (f) the Total Consideration for all acquisitions after the First
Amendment Effective Date shall not exceed $25,000,000 individually and
$75,000,000 in the aggregate during the term of this Agreement and the cash
portion of such acquisitions shall not exceed $15,000,000 individually and
$25,000,000 in the aggregate during the term of this Agreement, (g) after giving
effect to such acquisition, there shall be at least $5,000,000 of borrowing
availability under the lesser of (A) the Revolving Committed Amount and (B) the
Borrowing Base and (h) after giving effect to such acquisition, the Leverage
Ratio of the Parent Borrower and its Subsidiaries shall be 0.25 less than the
then applicable level set forth in Section 5.9(a).

        "Permitted Acquisition EBITDA" shall mean, for purposes of determining
Consolidated EBITDA for any period prior to a Permitted Acquisition, the sum of
(i) EBITDA of the Target or Targets acquired in such Permitted Acquisition for
such period, as approved by the Administrative Agent in its reasonable
discretion plus (ii) all adjustments to such EBITDA permitted pursuant to
Regulation S-X, as determined by the Administrative Agent and, if such
adjustments exceed 25% of such EBITDA, the Required Lenders, in each case in its
or their reasonable discretion; provided that, with respect to the MATCOM
Acquisition, EBITDA for MATCOM International Corp. and its Subsidiaries prior to
the consummation of the MATCOM Acquisition shall be deemed the following
amounts: (a) for each of the fiscal quarters ending March 31, 2003, June 30,
2003, September 30, 2003 and December 31, 2003, $2,075,250 and (b) for the
portion of the fiscal quarter ending March 31, 2004 that is prior to the
consummation of the MATCOM Acquisition, $691,750.

16

--------------------------------------------------------------------------------



        "Permitted Investments" shall mean:

        (i)    cash and Cash Equivalents;

        (ii)    receivables owing to any Borrower or any of its Subsidiaries and
advances to suppliers, in each case if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

        (iii)    investments or loans (pursuant to Section 6.1(d)) made by a
Borrower in or to another Borrower which is a wholly-owned Subsidiary;

        (iv)    loans and advances to officers, directors and employees in an
aggregate amount not to exceed $1,000,000 at any time outstanding;

        (v)    investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

        (vi)    non-cash consideration received in connection with sales of
property or assets permitted under Section 6.4(a); and

        (vii)    Permitted Acquisitions and investments assumed in connection
with Permitted Acquisitions.

        "Permitted Liens" shall mean:

        (i)    Liens created by or otherwise existing, under or in connection
with this Agreement or the other Credit Documents in favor of the Administrative
Agent for the ratable benefit of the Lenders;

        (ii)    purchase money Liens securing purchase money Indebtedness (and
refinancings thereof) and Liens arising in connection with Capital Leases (and
refinancings thereof), in each case to the extent permitted under
Section 6.1(c);

        (iii)    Liens for taxes, assessments, charges or other governmental
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrowers or their Subsidiaries, as the case may be, in
conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

        (iv)    deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

        (v)    Liens existing on the Closing Date and set forth on
Schedule 1.1-2; provided that (A) no such Lien shall at any time be extended to
cover property or assets other than the property or assets subject thereto on
the Closing Date and (B) the principal amount of the Indebtedness secured by
such Liens shall not be increased, extended, renewed, refunded or refinanced
other than in accordance with the terms of Section 6.1(b);

        (vi)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);

17

--------------------------------------------------------------------------------




        (vii)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such lien is
attached;

        (viii)    Liens in favor of a landlord on leasehold improvements in
leased premises and statutory landlord Liens;

        (ix)    Liens on assets, the construction, improvement or acquisition of
which were financed with Indebtedness permitted to be assumed pursuant to
Section 6.1(h); provided that such Liens shall extend only to the assets
constructed, improved or acquired with the proceeds of such Indebtedness;

        (x)    Liens in favor of a Lender or an Affiliate of a Lender in
connection with any Hedging Agreement permitted pursuant to Section 6.1(e), but
only (A) to the extent such Liens are on all or a portion of the Collateral and
(B) if such Lender or Affiliate of a Lender and the Administrative Agent (for
the ratable benefit of the Lenders) shall share pari passu in such Collateral;
and

        (xi)    other Liens in addition to those permitted by the foregoing
clauses securing Indebtedness in an aggregate amount not to exceed $3,500,000.

        "Person" shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

        "Plan" shall mean, at any particular time, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

        "Pledge Agreements" shall mean (i) the Pledge Agreement dated as of the
Closing Date to be executed in favor of the Administrative Agent by the
Borrowers and (ii) any other Pledge Agreement executed by a Borrower to secure
the Borrowers' Obligations, in each case as amended, modified, restated or
supplemented from time to time.

        "Prime Rate" shall have the meaning set forth in the definition of
Alternate Base Rate.

        "Pro Forma EBITDA" shall mean Consolidated EBITDA of the Parent Borrower
and its Subsidiaries after giving effect to the IPO (as reported by the Parent
Borrower and approved by the Lenders prior to the Closing Date).

        "Properties" shall have the meaning set forth in Section 3.10(a).

        "Purchasing Lenders" shall have the meaning set forth in Section 9.6(c).

        "Recovery Event" shall mean theft, loss, physical destruction or damage,
taking or similar event with respect to any property or assets owned by the
Borrowers or any of their Subsidiaries which results in the receipt by the
Borrowers or any of their Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason thereof.

        "Register" shall have the meaning set forth in Section 9.6(d).

        "Regulation S-X" shall mean Regulation S-X of the Securities Act or any
successor regulation thereto.

        "Related Fund" shall mean, with respect to any Lender or other Person
who invests in commercial bank loans in the ordinary course of business, any
other fund or trust or entity that invests in commercial bank loans in the
ordinary course of business and is advised or managed by such or any

18

--------------------------------------------------------------------------------


other Lender, by an Affiliate of such or any other Lender or other Persons or
the same investment advisor as such or any other Lender or by an Affiliate of
such or any other Lender or investment advisor.

        "Reorganization" shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

        "Reportable Event" shall mean any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty-day
notice period is waived under PBGC Reg. !4043.

        "Required Lenders" shall mean, as of any date of determination, Lenders
holding in the aggregate greater than 50% (and to the extent there are only
three Lenders at any time, not less than two Lenders of the three shall be
necessary to constitute the "Required Lenders") of the sum of (a) (i) the
Revolving Commitments or (ii) if the Revolving Commitments have been terminated,
the outstanding Revolving Loans and Participation Interests (including the
Participation Interests of Wachovia, in its capacity as a Lender, in any Letters
of Credit and Swingline Loans) and (b) the outstanding Term Loan on such date of
determination; provided, however, that if any Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the determination of
Required Lenders, the Term Loan owing to such Defaulting Lender and such
Defaulting Lender's Revolving Commitment or, after termination of the Revolving
Commitments, the principal balance of the Revolving Loans owing to such
Defaulting Lender and such Defaulting Lender's Participation Interests.

        "Requirement of Law" shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        "Responsible Officer" shall mean, as to (a) the Parent Borrower, any of
the President, the Chief Executive Officer or the Chief Financial Officer or (b)
any other Borrower, any duly authorized officer thereof.

        "Restricted Payment" shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
the Borrowers or any of their Subsidiaries, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrowers or any of their Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of the Borrowers or any of their Subsidiaries, now or hereafter
outstanding, (d) any payment or prepayment of principal or premium, if any, or
interest upon the redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to any Subordinated Debt (other than Subordinated
Debt between or among Borrowers or payments on Subordinated Debt permitted by
the Required Lenders), or (e) the payment by the Borrowers or any of their
Subsidiaries of any management or consulting fee to any Person or of any salary,
bonus or other form of compensation to any Person who is directly or indirectly
a significant partner, shareholder, owner or executive officer of any such
Person, to the extent such salary, bonus or other form of compensation is not
included in the corporate overhead of such Borrower or such Subsidiary.

        "Revolving Commitment" shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to the amount of such Lender's Revolving
Commitment as specified on Schedule 2.1(a), as such amount may be adjusted from
time to time in accordance with the provisions hereof.

19

--------------------------------------------------------------------------------


        "Revolving Commitment Percentage" shall mean, for each Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6(c).

        "Revolving Committed Amount" shall have the meaning set forth in
Section 2.1.

        "Revolving Lender" shall mean any Lender holding a Revolving Commitment.

        "Revolving Loans" shall have the meaning set forth in Section 2.1.

        "Revolving Notes" shall mean the promissory notes of the Borrowers in
favor of each of the Lenders evidencing the Revolving Loans provided pursuant to
Section 2.1(e), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, supplemented, extended, renewed or replaced from
time to time.

        "S&P" shall mean Standard & Poor's Ratings Group, a division of The
McGraw Hill Companies, Inc.

        "Scheduled Funded Debt Payments" shall mean, as of any date of
determination for the Parent Borrower and its Subsidiaries, the sum of all
scheduled payments of principal on Funded Debt for the applicable period ending
on the date of determination (including the principal component of payments due
on Capital Leases during the applicable period ending on the date of
determination).

        "Securities Act" shall mean the Securities Act of 1933, together with
any amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

        "Securities Exchange Act" shall mean the Securities Exchange Act of
1934, together with any amendment thereto or replacement thereof and any rules
or regulations promulgated thereunder.

        "Security Agreements" shall mean (i) the Security Agreement dated as of
the Closing Date given by the Borrowers to the Administrative Agent for the
ratable benefit of the Lenders and (ii) any other Security Agreement executed by
a Borrower to secure the Borrowers' Obligations, in each case as amended,
modified or supplemented from time to time in accordance with its terms.

        "Security Documents" shall mean the Security Agreement, the Pledge
Agreement, the Mortgage Instruments and any other documents executed and
delivered in connection with the granting, attachment and perfection of the
security interests and liens arising thereunder in favor of the Administrative
Agent for the ratable benefit of the Lenders.

        "Single Employer Plan" shall mean any Plan which is not a Multiemployer
Plan.

        "Specified Sales" shall mean (a) the sale, transfer, lease or other
disposition of inventory and materials in the ordinary course of business and
(b) the sale, transfer or other disposition of cash or Cash Equivalents.

        "Subordinated Debt" shall mean any Indebtedness incurred by any Borrower
which by its terms is specifically subordinated in right of payment to the prior
payment of the Borrowers' Obligations (including, without limitation,
subordinated Indebtedness with respect to the MATCOM Acquisition) on terms and
conditions satisfactory to the Required Lenders.

        "Subsidiary" shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrowers.

20

--------------------------------------------------------------------------------


        "Swingline Commitment" shall mean the commitment of the Swingline Lender
to make Swingline Loans in an aggregate principal amount at any time outstanding
up to the Swingline Committed Amount, and the commitment of the Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be adjusted from time to time in
accordance with the provisions hereof.

        "Swingline Committed Amount" shall mean the amount of the Swingline
Lender's Swingline Commitment as specified in Section 2.3(a).

        "Swingline Lender" shall mean Wachovia.

        "Swingline Loan" or "Swingline Loans" shall have the meaning set forth
in Section 2.3(a).

        "Swingline Note" shall mean the promissory note of the Borrowers in
favor of the Swingline Lender evidencing the Swingline Loans provided pursuant
to Section 2.3(d), as such promissory note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

        "Target" shall have the meaning set forth in the definition of
"Permitted Acquisitions."

        "Taxes" shall have the meaning set forth in Section 2.18(a).

        "Term Loan" shall have the meaning set forth in Section 2.1A(a).

        "Term Loan Commitment" shall mean, with respect to each Lender, the
commitment of such Lender to make its portion of the Term Loan in a principal
amount equal to such Lender's Term Loan Commitment Percentage of the Term Loan
Committed Amount (and for purposes of making determinations of Required Lenders
hereunder after the First Amendment Effective Date, the principal amount
outstanding on the Term Loan).

        "Term Loan Commitment Percentage" shall mean, for any Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 2.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6.

        "Term Loan Committed Amount" shall have the meaning set forth in Section
2.1A(a).

        "Term Loan Lender" shall any Lender holding a Term Loan Commitment.

        "Term Note" or "Term Notes" shall mean the promissory notes of the
Borrowers in favor of each of the Lenders evidencing the portion of the Term
Loan provided pursuant to Section 2.1A(d), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

        "Total Consideration" shall mean, with respect to any Permitted
Acquisition, total consideration paid or payable including, without limitation,
cash, stock, assumed debt and earnout obligations.

        "Trademark License" shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right to use any Trademark,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement.

        "Trademarks" shall mean all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers (other than such items that are of de minimus value),
together with the goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (ii) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.16.

21

--------------------------------------------------------------------------------


        "Tranche" shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day. A Tranche may sometimes be
referred to as a "LIBOR Tranche".

        "Transaction Documents" shall mean the Form S-1 Registration Statement
filed by the Parent Borrower on May 10, 2002, as amended and in effect as of the
Closing Date and such other agreements and documents delivered in connection
with the IPO.

        "Transfer Effective Date" shall have the meaning set forth in each
Commitment Transfer Supplement.

        "Type" shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.

        "Voting Stock" shall mean, with respect to any Person, Capital Stock
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

        "Wachovia" shall mean Wachovia Bank, National Association, a national
banking association.

        "Works" shall mean all works which are subject to copyright protection
pursuant to Title 17 of the United States Code.

        Section 1.2    Other Definitional Provisions; Time References.    

        (a)    Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.

        (b)    The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

        (c)    The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (d)    Unless otherwise expressly indicated, each time reference in any
Credit Document shall be to Charlotte, North Carolina time.

        Section 1.3    Accounting Terms.    

        Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent Borrower delivered to the
Lenders; provided that, if the Parent Borrower shall notify the Administrative
Agent that it wishes to amend any covenant in Section 5.9 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Parent Borrower that the Required Lenders wish
to amend Section 5.9 for such purpose), then the Borrowers' compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Parent
Borrower and the Required Lenders.

        The Parent Borrower shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any annual, quarterly or monthly
financial statements given in accordance with the provisions of Section 5.1, (a)
a description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding monthly, quarterly or annual
financial statements as to

22

--------------------------------------------------------------------------------


which no objection shall have been made in accordance with the provisions above
and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.


ARTICLE II
THE LOANS; AMOUNT AND TERMS


        Section 2.1    Revolving Loans.    

        (a)    Revolving Commitment.    During the Commitment Period, subject to
the terms and conditions hereof, each Lender severally, but not jointly, agrees
to make revolving credit loans ("Revolving Loans") to the Borrowers from time to
time in an aggregate principal amount of up to such Lender's Revolving
Commitment Percentage of FIFTY MILLION DOLLARS ($50,000,000) (as such aggregate
amount may be reduced from time to time as provided in Section 2.6, the
"Revolving Committed Amount") for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Lender individually, the sum of such
Lender's share of outstanding Revolving Loans plus such Lender's Revolving
Commitment Percentage of outstanding Swingline Loans plus such Lender's LOC
Commitment Percentage of outstanding LOC Obligations shall not exceed such
Lender's Revolving Commitment, and (ii) with regard to the Lenders collectively,
the sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not exceed the lesser of (A) the Revolving
Committed Amount and (B) the Borrowing Base. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Parent Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof. LIBOR Rate Loans shall be made by each Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

        (b)    Revolving Loan Borrowings.

        (i)    Notice of Borrowing. The Parent Borrower may request a Revolving
Loan borrowing by written notice (or telephone notice promptly confirmed in
writing which confirmation may be by facsimile) to the Administrative Agent not
later than 11:00 a.m. on the date of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) the applicable
Borrower or Borrowers with respect thereto and (E) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor.
A form of Notice of Borrowing (a "Notice of Borrowing") is attached as
Schedule 2.1(b)(i). If the Parent Borrower shall fail to specify in any such
Notice of Borrowing (I) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed to be a request for an Interest
Period of one month, or (II) the type of Revolving Loan requested, then such
notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender's share thereof. All Revolving Loans made on the Closing Date and on any
of the three Business Days following the Closing Date shall bear interest at the
Alternate Base Rate.

        (ii)    Minimum Amounts. Each Revolving Loan which is an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $250,000 and in integral
multiples of $50,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less). Each

23

--------------------------------------------------------------------------------




Revolving Loan which is a LIBOR Rate Loan shall be in a minimum aggregate amount
of $500,000 and in integral multiples of $250,000 in excess thereof.

        (iii)    Advances. Each Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 p.m. on the date specified in the applicable
Notice of Borrowing in Dollars and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent by crediting the account of the
Parent Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

        (c)    Repayment. The principal amount of all Revolving Loans shall be
due and payable in full on the Maturity Date unless accelerated in accordance
with the terms of Section 7.2.

        (d)    Interest. Subject to the provisions of Section 2.9, Revolving
Loans shall bear interest as follows:

        (i)    Alternate Base Rate Loans.    During such periods as Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

        (ii)    LIBOR Rate Loans.    During such periods as Revolving Loans
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

        Interest on Revolving Loans shall be payable in arrears on each Interest
Payment Date.

        (e)    Revolving Notes. Each Lender's Revolving Commitment shall be
evidenced by a duly executed promissory note of the Borrowers to such Lender in
substantially the form of Schedule 2.1(e).

        Section 2.1A Term Loan Facility.

        (a)    Term Loan.    Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally, but not jointly, agrees to make available to the Borrowers on the
First Amendment Effective Date such Lender's Term Loan Commitment Percentage of
a term loan in Dollars (the "Term Loan") in the aggregate principal amount of
THIRTY MILLION DOLLARS ($30,000,000) (the "Term Loan Committed Amount") for the
purposes set forth in Section 3.11. The Term Loan may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Parent Borrower
may request; provided, however, the Term Loan made on the First Amendment
Effective Date may consist of LIBOR Rate Loans if the Parent Borrower requests
such LIBOR Rate Loan on the third Business Day prior to the First Amendment
Effective Date. Amounts repaid on the Term Loan may not be reborrowed.

24

--------------------------------------------------------------------------------




        (b)    Repayment of Term Loan.    The principal amount of the Term Loan
shall be repaid in fifteen (15) consecutive quarterly installments as follows:

Principal Amortization
Payment Date

--------------------------------------------------------------------------------

  Term Loan Principal
Amortization Payment

--------------------------------------------------------------------------------

June 30, 2004   $1,500,000 September 30, 2004   $1,500,000 December 31, 2004  
$1,500,000 March 31, 2005   $1,875,000 June 30, 2005   $1,875,000 September 30,
2005   $1,875,000 December 31, 2005   $1,875,000 March 31, 2006   $1,875,000
June 30, 2006   $1,875,000 September 30, 2006   $1,875,000 December 31, 2006  
$1,875,000 March 31, 2007   $2,250,000 June 30, 2007   $2,250,000 September 30,
2007   $2,250,000 December 31, 2007   $3,750,000

        (c)    Interest on the Term Loan.    Subject to the provisions of
Section 2.9, the Term Loan shall bear interest as follows:

        (i)    Alternate Base Rate Loans.    During such periods as the Term
Loan shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

        (ii)    LIBOR Rate Loans.    During such periods as the Term Loan shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

        Interest on the Term Loan shall be payable in arrears on each Interest
Payment Date.

        (d)    Term Notes.    Each Lender's Term Loan Commitment Percentage of
the Term Loan Committed Amount shall be evidenced by a duly executed promissory
note of the Borrower to such Lender in substantially the form of Schedule 2.1A.

        Section 2.2    Letter of Credit Subfacility.    

        (a)    Issuance.    Subject to the terms and conditions hereof and of
the LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Revolving Lenders shall participate in, Letters of Credit
for the account of the Borrowers from time to time upon request by the Parent
Borrower in a form acceptable to the Issuing Lender; provided, however, that (i)
the aggregate amount of LOC Obligations shall not at any time exceed FIVE
MILLION DOLLARS ($5,000,000) (the "LOC Committed Amount"), (ii) the sum of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations shall not at any time exceed the lesser of (A) the Revolving
Committed Amount and (B) the Borrowing Base, (iii) all Letters of Credit shall
be denominated in U.S. Dollars and (iv) Letters of Credit shall be issued for
lawful corporate purposes and may be issued as standby letters of credit,
including in connection with workers' compensation and other insurance programs.
Except as otherwise expressly agreed upon by all the Lenders, no Letter of
Credit shall have an original expiry date more than one year from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred

25

--------------------------------------------------------------------------------

and is continuing and subject to the other terms and conditions to the issuance
of Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the Parent
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than one year from the date of extension; provided, further, that
no Letter of Credit, as originally issued or as extended, shall have an expiry
date extending beyond the date that is thirty (30) days prior to the Maturity
Date. Each Letter of Credit shall comply with the related LOC Documents;
provided, however, to the extent there is any discrepancy between a provision of
any LOC Document and a provision of this Agreement, the provision of this
Agreement shall govern the subject matter thereof. The issuance and expiry date
of each Letter of Credit shall be a Business Day. Wachovia shall be the Issuing
Lender on all Letters of Credit. The Borrowers' reimbursement obligations in
respect of each Existing Letter of Credit, and each Revolving Lender's
participation obligations in connection therewith, shall be governed by the
terms of this Credit Agreement.

        (b)    Notice and Reports.    The request for the issuance of a Letter
of Credit shall be submitted by the Parent Borrower to the Issuing Lender at
least three (3) Business Days prior to the requested date of issuance. The
Issuing Lender will promptly upon request provide to the Administrative Agent
for dissemination to the Revolving Lenders a detailed report specifying the
Letters of Credit which are then issued and outstanding and any activity with
respect thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount and the expiry date as well as any payments or expirations which may
have occurred. The Issuing Lender will further provide to the Administrative
Agent promptly upon request copies of the Letters of Credit. The Issuing Lender
will provide to the Administrative Agent promptly upon request a summary report
of the nature and extent of LOC Obligations then outstanding.

        (c)    Participations.    Each Revolving Lender shall be deemed to have
purchased without recourse a risk participation from the Issuing Lender in each
Letter of Credit issued and outstanding hereunder (including, without
limitation, each outstanding Existing Letter of Credit) and the obligations
arising thereunder and any collateral relating thereto, in each case in an
amount equal to its LOC Commitment Percentage of the obligations under such
Letter of Credit and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the Issuing
Lender therefor and discharge when due, its LOC Commitment Percentage of the
obligations arising under such Letter of Credit; provided that any Person that
becomes a Revolving Lender after the Closing Date shall be deemed to have
purchased a risk participation in all outstanding Letters of Credit on the date
it becomes a Revolving Lender hereunder and any Letter of Credit issued on or
after such date, in each case in accordance with the foregoing terms. Without
limiting the scope and nature of each Revolving Lender's participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
as required hereunder or under any LOC Document, each such Revolving Lender
shall pay to the Issuing Lender its LOC Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrowers jointly and severally to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

        (d)    Reimbursement.    In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Parent Borrower and the
Administrative Agent. The Borrowers jointly and severally shall reimburse the
Issuing Lender on the day of drawing under any Letter of

26

--------------------------------------------------------------------------------




Credit (with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds as provided herein or in the LOC Documents. If the Borrowers
shall fail to reimburse the Issuing Lender as provided herein, the unreimbursed
amount of such drawing shall bear interest at a per annum rate equal to the ABR
Default Rate for so long as such amount shall be unreimbursed. Unless the
Borrowers shall immediately notify the Issuing Lender and the Administrative
Agent of their intent to otherwise reimburse the Issuing Lender, the Borrowers
shall be deemed to have requested a Revolving Loan in the amount of the drawing
as provided in subsection (e) hereof, the proceeds of which will be used to
satisfy the reimbursement obligations. The Borrowers' reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment any
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of any
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit. The Issuing Lender will promptly
notify the other Revolving Lenders of the amount of any unreimbursed drawing and
each Revolving Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in Dollars and in immediately available funds, the
amount of such Revolving Lender's LOC Commitment Percentage of such unreimbursed
drawing. Such payment shall be made on the Business Day such notice is received
by such Revolving Lender from the Issuing Lender if such notice is received at
or before 2:00 p.m., otherwise such payment shall be made at or before 12:00
Noon on the Business Day next succeeding the Business Day such notice is
received. If such Revolving Lender does not pay such amount to the Issuing
Lender in full on the date such amount is due, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date such amount is due
until such Revolving Lender pays such amount to the Issuing Lender in full at a
rate per annum equal to, if paid within two (2) Business Days of the date such
amount is due, the Federal Funds Effective Rate and thereafter at a rate equal
to the Alternate Base Rate. Each Revolving Lender's obligation to make such
payment to the Issuing Lender, and the right of the Issuing Lender to receive
the same, shall be absolute and unconditional, shall not be affected by any
circumstance whatsoever and without regard to the termination of this Agreement
or the Commitments hereunder, the existence of a Default or Event of Default or
the acceleration of the Borrowers' Obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.

        (e)    Repayment with Revolving Loans.    On any day on which the
Borrowers shall have requested, or been deemed to have requested, a Revolving
Loan to reimburse a drawing under a Letter of Credit, the Administrative Agent
shall give notice to the Revolving Lenders that a Revolving Loan has been
requested or deemed requested in connection with a drawing under a Letter of
Credit, in which case a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans (each such borrowing, a "Mandatory LOC Borrowing") shall be
immediately made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender's respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2). The proceeds of such
Mandatory LOC Borrowing shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory LOC Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory LOC Borrowing may not
comply with the minimum amount (or integral amount in excess thereof) for
borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure of any

27

--------------------------------------------------------------------------------




such request or deemed request for Revolving Loan to be made by the time
otherwise required in Section 2.1(b), (v) the date of such Mandatory LOC
Borrowing, or (vi) any reduction in the Revolving Committed Amount after any
such Letter of Credit may have been drawn upon. In the event that any Mandatory
LOC Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such Revolving Lender hereby agrees that
it shall forthwith fund (on the Business Day notice to fund is received by such
Revolving Lender from the Issuing Lender if such notice is received at or before
2:00 p.m., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the Business Day such notice is received) its
Participation Interests in the outstanding LOC Obligations (as adjusted for any
payments received from the Borrowers on or after such date and prior to such
purchase); provided, further, that in the event any Revolving Lender shall fail
to fund its Participation Interest on the date required above, then the amount
of such Revolving Lender's unfunded Participation Interest therein shall bear
interest payable by such Revolving Lender to the Issuing Lender upon demand, at
the rate equal to, if paid within two (2) Business Days of such date, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.

        (f)    Modification, Extension.    The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

        (g)    Uniform Customs and Practices.    The Issuing Lender shall have
the Letters of Credit be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the International
Chamber of Commerce (the "UCP"), in which case the UCP may be incorporated
therein and deemed in all respects to be a part thereof.

        Section 2.3    Swingline Loan Subfacility.    

        (a)    Swingline Commitment.    During the Commitment Period, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Borrowers (each a
"Swingline Loan" and, collectively, the "Swingline Loans") for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed FIVE MILLION DOLLARS ($5,000,000)
(the "Swingline Committed Amount"), and (ii) the sum of the outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not exceed the Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

        (b)    Swingline Loan Borrowings.

        (i)    Notice of Borrowing and Disbursement.    The Swingline Lender
will make Swingline Loans available to any Borrower on any Business Day upon
request made by the Parent Borrower not later than 12:00 Noon on such Business
Day. A notice of request for Swingline Loan borrowing shall be made in the form
of Schedule 2.1(b)(i) with appropriate modifications. Swingline Loan borrowings
hereunder shall be made in minimum amounts of $100,000 and in integral amounts
of $50,000 in excess thereof.

        (ii)    Repayment of Swingline Loans.    Each Swingline Loan borrowing
shall be due and payable on the earlier of (A) the seventh day after the date
upon which the aggregate amount of Swingline Loan borrowings exceeds $500,000
and (B) the Maturity Date. The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Parent Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Revolving Loan
borrowing, in which case the Borrowers shall be deemed to have requested a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in the
amount of such Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (w) the Maturity Date, (x) the

28

--------------------------------------------------------------------------------




occurrence of any Event of Default described in Section 7.1(e), (y) upon
acceleration of the Borrowers' Obligations hereunder, whether on account of an
Event of Default described in Section 7.1(e) or any other Event of Default, and
(z) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as "Mandatory
Swingline Borrowing"). Each Lender hereby irrevocably agrees to make such
Revolving Loans on the Business Day notice to fund is received by such Revolving
Lender from the Swingline Lender if such notice is received at or before 2:00
p.m., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the Business Day such notice is received,
notwithstanding (I) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (II) whether any conditions specified in Section 4.2 are then
satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required in Section 2.1(b)(i), (V) the date of such Mandatory
Swingline Borrowing, or (VI) any reduction in the Revolving Commitment or
termination of the Revolving Commitments immediately prior to such Mandatory
Swingline Borrowing or contemporaneously therewith. In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Lender hereby
agrees that it shall forthwith purchase (on the Business Day notice to fund is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the Business Day such
notice is received) from the Swingline Lender such participations in the
outstanding Swingline Loans (as adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) as shall be
necessary to cause each such Lender to share in such Swingline Loans ratably
based upon its respective Revolving Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2);
provided that (1) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased, and (2) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the date on which such
purchase is required hereunder to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date on which such purchase is required hereunder, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.

        (c)    Interest on Swingline Loans.    Subject to the provisions of
Section 2.9, Swingline Loans shall bear interest at a per annum rate equal to
the Alternate Base Rate plus the applicable Percentage for Revolving Loans that
are Alternate Base Rate Loans. Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

        (d)    Swingline Note.    The Swingline Loans shall be evidenced by a
duly executed promissory note of the Borrowers to the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Schedule 2.3(d).

        Section 2.4    [RESERVED].    

        Section 2.5    Fees.    

        (a)    Commitment Fee.    In consideration of the Revolving Commitments,
the Borrowers jointly and severally agree to pay to the Administrative Agent,
for the ratable benefit of the Lenders, during the Commitment Period, a
commitment fee (the "Commitment Fee") in an amount equal to the Commitment Fee
Percentage per annum on the average daily unused amount of the Revolving
Committed Amount. The Commitment Fee shall be payable quarterly in arrears on
the 15th day following the last day of each calendar quarter for the prior
calendar quarter.

29

--------------------------------------------------------------------------------

        (b)    Letter of Credit Fees.    In consideration of the LOC
Commitments, the Borrowers jointly and severally agree to pay to the Issuing
Lender, for the ratable benefit of the Lenders, a fee (the "Letter of Credit
Fee") equal to the Applicable Percentage per annum on the average daily maximum
amount available to be drawn under each Letter of Credit from the date of
issuance to the date of expiration. In addition to such Letter of Credit Fee,
the Issuing Lender may charge, and retain for its own account without sharing by
the other Lenders, an additional facing fee of one-fourth of one percent (1/4%)
per annum on the average daily maximum amount available to be drawn under each
such Letter of Credit issued by it. The Issuing Lender shall promptly pay over
to the Administrative Agent for the ratable benefit of the Lenders, for the
benefit of all Lenders having a Revolving Commitment (including the Issuing
Lender), the Letter of Credit Fee. The Letter of Credit Fee shall be payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for such calendar quarter.

        (c)    Issuing Lender Fees.    In addition to the Letter of Credit Fees
payable pursuant to subsection (b) hereof, the Borrowers jointly and severally
shall pay to the Issuing Lender, for its own account without sharing by the
other Lenders, the reasonable and customary charges from time to time of the
Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the "Issuing Lender Fees").

        (d)    Administrative Fee.    The Borrowers jointly and severally agree
to pay to the Administrative Agent the annual administrative fee as described in
the Fee Letter.

        Section 2.6    Commitment Reductions.    

        (a)    Voluntary Reductions.    The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than three (3) Business
Days' prior notice from the Parent Borrower to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction which shall be in a minimum amount of
$500,000 or a whole multiple of $250,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Loans made on the effective date thereof,
the sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations would exceed the Revolving Committed Amount.

        (b)    Maturity Date.    The Revolving Commitment, the Swingline
Commitment and the LOC Commitment shall automatically terminate on the Maturity
Date.

        Section 2.7    Prepayments.    

        (a)    Optional Prepayments.    The Borrowers shall have the right to
prepay Loans in whole or in part from time to time; provided, however, that (i)
each partial prepayment of an Alternate Base Rate Loan shall be in a minimum
principal amount of $250,000 and integral multiples of $50,000 in excess
thereof, (ii) each partial prepayment of a LIBOR Rate Loan shall be in a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof and (iii) each partial prepayment of a Swingline Loan shall be in a
minimum principal amount of $100,000 and integral multiples of $50,000 in excess
thereof. The Parent Borrower shall give three Business Days' irrevocable notice
in the case of LIBOR Rate Loans and one Business Day's irrevocable notice in the
case of Alternate Base Rate Loans to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable). Each prepayment pursuant to
this Section 2.7(a) shall be applied to the outstanding Loans as the Parent
Borrower may elect; provided, that (i) any prepayment of the Term Loan shall be
applied pro rata to the remaining Term Loan amortization payments set forth in
Section 2.1A(b) and (ii) each Lender shall receive its pro rata share (except
with respect to prepayments of Swingline Loans) of any such prepayment based on
its Revolving Commitment Percentage or Term Loan Commitment Percentage, as
applicable. Within the parameters of the applications set forth above,
prepayments shall

30

--------------------------------------------------------------------------------

be applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
the order of Interest Period maturities as the Parent Borrower may elect.

        All prepayments under this Section 2.7(a) shall be subject to Section
2.17, but otherwise without premium or penalty. Interest on the principal amount
prepaid shall be payable on the next occurring Interest Payment Date that would
have occurred had such Loan not been prepaid or, at the request of the
Administrative Agent, interest on the principal amount prepaid shall be payable
on any date that a prepayment is made hereunder through the date of prepayment.
Amounts prepaid on the Revolving Loans and the Swingline Loans may be reborrowed
in accordance with the terms hereof. Amounts prepaid on the Term Loan may not be
reborrowed.

        (b)    Mandatory Prepayments.

        (i)    Revolving Committed Amount.    If at any time after the Closing
Date, the sum of the outstanding Revolving Loans plus outstanding Swingline
Loans plus outstanding LOC Obligations shall exceed the lesser of (A) the
Revolving Committed Amount and (B) the Borrowing Base, the Borrowers immediately
shall prepay the Revolving Loans in an amount sufficient to eliminate such
excess (such prepayment to be applied as set forth in clause (v) below).

        (ii)    Asset Dispositions.    Promptly following one or more Asset
Dispositions in excess of $1,000,000 in the aggregate in any fiscal year
(excluding for purposes hereof superfluous, obsolete or uneconomic property
and/or assets acquired in connection with any Permitted Acquisition, in an
aggregate amount not to exceed $5,000,000 during the term of this Agreement, to
the extent such property and/or assets are sold or disposed of within 270 days
after the consummation of such Permitted Acquisition), the Borrowers shall
prepay the Loans in an aggregate amount equal to the Net Cash Proceeds in excess
of $1,000,000 derived from such Asset Dispositions (such prepayment to be
applied as set forth in clause (vi) below); provided, however, that such Net
Cash Proceeds shall not be required to be so applied to the extent the Parent
Borrower delivers to the Administrative Agent a certificate stating that the
Borrowers intend to use such Net Cash Proceeds to acquire fixed or capital
assets in replacement of the disposed assets within 180 days of the receipt of
such Net Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not
so reinvested shall be applied to repay the Loans (such prepayment to be applied
as set forth in clause (vi) below) immediately following the 180th day occurring
after the receipt by a Borrower of such Net Cash Proceeds.

        (iii)    Issuances.    Immediately upon receipt by any Borrower or any
of its Subsidiaries of proceeds from (A) any Debt Issuance, the Borrowers shall
prepay the Loans in an aggregate amount equal to one hundred percent (100%) of
the Net Cash Proceeds of such Debt Issuance to the Lenders (such prepayment to
be applied as set forth in clause (vi) below) or (B) any Equity Issuance, the
Borrowers shall prepay the Loans in an aggregate amount equal to fifty percent
(50%) of the Net Cash Proceeds of such Equity Issuance (such prepayment to be
applied as set forth in clause (vi) below).

        (iv)    Recovery Event.    To the extent cash proceeds received in
connection with all Recovery Events in any fiscal year exceeds $500,000 in the
aggregate and are not used to acquire fixed or capital assets in replacement of
the assets subject to such Recovery Events within 180 days of the receipt of
such cash proceeds, immediately following the 180th day occurring after the
receipt of such cash proceeds, the Borrowers shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of such cash proceeds (such
prepayment to be applied as set forth in clause (vi) below).

        (v)    Excess Cash Flow.    So long as (x) the Term Loan shall be
outstanding and (y) the Leverage Ratio is then 1.50 to 1.0 or greater, within
105 days after the end of each fiscal year (commencing with the fiscal year
ending December 31, 2005), the Borrower shall prepay the Loans

31

--------------------------------------------------------------------------------




and cash collateralize the LOC Obligations in an amount equal to 50% of the
Excess Cash Flow earned during such fiscal year (such prepayments to be applied
as set forth in clause (vi) below) in an amount equal to the lesser of (A) the
full amount of the Excess Cash Flow required to be paid pursuant to this clause
(v) and (B) such amount necessary to reduce the Leverage Ratio as of the end of
such fiscal year to 1.50 to 1.00.

        (vi)    Application of Mandatory Prepayments.    All amounts required to
be paid pursuant to this Section 2.7(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Section 2.7(b)(i), (1) first to the
outstanding Swingline Loans (without any reduction in the Revolving
Commitments), (2) second to the outstanding Revolving Loans (without any
reduction in the Revolving Commitments) and (3) third to a cash collateral
account in respect of outstanding LOC Obligations, (B) with respect to all
amounts prepaid pursuant to Sections 2.7(b)(ii) through (v), (1) first, pro rata
to the remaining Term Loan amortization payments set forth in Section 2.1A(b),
(2) second to the outstanding Swingline Loans (without a corresponding reduction
in the Revolving Commitments), (3) third to the outstanding Revolving Loans
(without a corresponding reduction in the Revolving Commitments) and (4) fourth
to a cash collateral account in respect of outstanding LOC Obligations. Within
the parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in the order of
Interest Period maturities as the Parent Borrower may elect. All prepayments
under this Section 2.7(b) shall be subject to Section 2.17 and be accompanied by
interest on the principal amount prepaid through the date of prepayment.

        Section 2.8    Minimum Principal Amount of Tranches.    

        All borrowings, payments and prepayments in respect of Loans shall be in
such amounts and be made pursuant to such elections so that after giving effect
thereto the aggregate principal amount of the Loans shall be (a) with respect to
Alternate Base Rate Loans, in an outstanding amount equal to $250,000 and
integral multiples of $50,000 in excess thereof and (b) with respect to LIBOR
Rate Loans, in an outstanding amount equal to $500,000 and integral multiples of
$250,000 in excess thereof.

        Section 2.9    Default Rate and Payment Dates.    

        Upon the occurrence, and during the continuance, of an Event of Default,
at the election of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate 2% greater than the rate which would otherwise be applicable (or
if no rate is applicable, whether in respect of interest, fees or other amounts,
then at the ABR Default Rate).

        Section 2.10    Conversion and Continuation Options.    

        (a)    The Borrowers may, in the case of Revolving Loans and the Term
Loan, elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate
Loans, by the Parent Borrower giving the Administrative Agent at least three
Business Days' prior irrevocable written notice of such election. A form of
Notice of Conversion/Continuation is attached as Schedule 2.10. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein, provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof.

        (b)    Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrowers with
the notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of

32

--------------------------------------------------------------------------------


Default has occurred and is continuing, in which case such Loan shall be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto. If the Parent Borrower shall
fail to give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall be automatically converted to Alternate Base Rate Loans at the end
of the applicable Interest Period with respect thereto.

        Section 2.11    Computation of Interest and Fees.    

        (a)    Interest payable hereunder with respect to Alternate Base Rate
Loans based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Parent Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

        (b)    Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Parent Borrower, deliver to
the Parent Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.

        (c)    It is the intent of the Lenders and the Borrowers to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrowers are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrowers or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

33

--------------------------------------------------------------------------------


        Section 2.12    Pro Rata Treatment and Payments.    

        (a)    Each borrowing of Revolving Loans and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Commitment Percentages of the Lenders. Each payment (other than
prepayments) of principal or interest under this Agreement or any Note shall be
applied, first, to any fees then due and owing by the Borrowers pursuant to
Section 2.5, second, to interest then due and owing hereunder and under the
Notes and, third, to principal then due and owing hereunder and under the Notes.
Each payment on account of any fees pursuant to Section 2.5 shall be made pro
rata in accordance with the respective amounts due and owing (except as to the
portion of the Letter of Credit retained by the Issuing Lender and the Issuing
Lender Fees). Each payment (other than prepayments) by the Borrower on account
of principal of and interest on the Revolving Loans and the Term Loan shall be
made pro rata according to the respective amounts due and owing. Each optional
prepayment of the Loans shall be applied in accordance with Section 2.7(a) and
each mandatory prepayment of the Loans shall be applied in accordance with
Section 2.7(b). Prepayments made pursuant to Section 2.15 shall be applied in
accordance with such section. All payments (including prepayments) to be made by
the Borrowers on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent's office specified on Schedule 9.2 in Dollars and in
immediately available funds not later than 12:00 Noon on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If the Administrative
Agent does not distribute any such payment to a Lender (i) on the Business Day
it receives such payment (if such payment is received by the Administrative
Agent not later than 12:00 Noon) or (ii) on or before the next Business Day
following the Business Day it receives such payment (if such payment is received
by the Administrative Agent after 12:00 Noon), the Administrative Agent shall,
on demand, pay to such Lender interest on the amount not distributed during the
period from the date such amount was required to be distributed until such
amount is distributed to such Lender in full at a rate per annum equal to, if
distributed within two (2) Business Days of the date such amount was required to
be distributed, the Federal Funds Effective Rate and thereafter at a rate equal
to the Alternate Base Rate. If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

        (b)    Allocation of Payments After Event of Default.    Notwithstanding
any other provisions of this Credit Agreement to the contrary, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
the Borrowers' Obligations or any other amounts outstanding under any of the
Credit Documents or in respect of the Collateral shall be paid over or delivered
as follows:

        FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

        SECOND, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys' and consultants'
fees) of the Administrative Agent and each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Borrowers' Obligations owing to such Lender;

34

--------------------------------------------------------------------------------




        THIRD, to the payment of all of the Borrowers' Obligations consisting of
accrued fees and interest, and including with respect to any Hedging Agreement
between any Borrower and any Lender, or any Affiliate of a Lender, to the extent
such Hedging Agreement relates to Indebtedness outstanding under this Agreement
and is permitted by Section 6.1(e), any fees, premiums and scheduled periodic
payments due under such Hedging Agreement and any interest accrued thereon;

        FOURTH, to the payment of the outstanding principal amount of the
Borrowers' Obligations and the payment or cash collateralization of the
outstanding LOC Obligations, and including with respect to any Hedging Agreement
between any Borrower and any Lender, or any Affiliate of a Lender, to the extent
such Hedging Agreement relates to Indebtedness outstanding under this Agreement
and is permitted by Section 6.1(e), any breakage, termination or other payments
due under such Hedging Agreement and any interest accrued thereon;

        FIFTH, to all other Borrowers' Obligations and other obligations which
shall have become due and payable under the Credit Documents or otherwise and
not repaid pursuant to clauses "FIRST" through "FOURTH" above; and

        SIXTH, to the payment of the surplus, if any, to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, LOC
Obligations and obligations outstanding under the Hedge Agreements (if any)
permitted by Section 6.1(e) held by such Lender (and its Affiliates in the case
of Hedge Agreement obligations) bears to the aggregate then outstanding Loans,
LOC Obligations and obligations outstanding under the Hedge Agreements between
any Borrower and any Lender or any Affiliate of a Lender that are permitted by
Section 6.1(e)) of amounts available to be applied pursuant to clauses "THIRD"
and "FOURTH" above; and (iii) to the extent that any amounts available for
distribution pursuant to clause "FOURTH" above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in a cash collateral account and applied (A) first,
to reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses "FOURTH" and
"FIFTH" above in the manner provided in this Section 2.12(b).

        Section 2.13    Non-Receipt of Funds by the Administrative Agent.    

        (a)    Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrowers a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent, the Administrative
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent's demand therefor, in accordance with the terms hereof, the
Administrative Agent will promptly notify the Parent Borrower, and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrowers, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrowers to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i)

35

--------------------------------------------------------------------------------

from the Borrowers at the applicable rate for the applicable borrowing pursuant
to the Notice of Borrowing and (ii) from a Lender at the Federal Funds Effective
Rate.

        (b)    Unless the Administrative Agent shall have been notified in
writing by the Parent Borrower, prior to the date on which any payment is due
from it hereunder (which notice shall be effective upon receipt) that the
Borrowers do not intend to make such payment, the Administrative Agent may
assume that the Borrowers have made such payment when due, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if the Borrowers have not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender. If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

        (c)    A certificate of the Administrative Agent submitted to the Parent
Borrower or any Lender with respect to any amount owing under this Section 2.13
shall be conclusive in the absence of manifest error.

        Section 2.14    Inability to Determine Interest Rate.    

        Notwithstanding any other provision of this Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Parent Borrower has
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Parent Borrower, and the Lenders at
least two Business Days prior to the first day of such Interest Period. Unless
the Parent Borrower shall have notified the Administrative Agent upon receipt of
such telephone notice that they wish to rescind or modify their request
regarding such LIBOR Rate Loans, any Loans that were requested to be made as
LIBOR Rate Loans shall be made as Alternate Base Rate Loans and any Loans that
were requested to be converted into or continued as LIBOR Rate Loans shall
remain as or be converted into Alternate Base Rate Loans. Until any such notice
has been withdrawn by the Administrative Agent, no further Loans shall be made
as, continued as, or converted into, LIBOR Rate Loans for the Interest Periods
so affected.

36

--------------------------------------------------------------------------------



        Section 2.15    Illegality.    

        Notwithstanding any other provision of this Agreement, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Parent Borrower thereof, (b) the commitment of such Lender hereunder to make
LIBOR Rate Loans or continue LIBOR Rate Loans as such shall forthwith be
suspended until the Administrative Agent shall give notice that the condition or
situation which gave rise to the suspension shall no longer exist, and (c) such
Lender's Loans then outstanding as LIBOR Rate Loans, if any, shall be converted
on the last day of the Interest Period for such Loans or within such earlier
period as required by law as Alternate Base Rate Loans. The Borrowers hereby
jointly and severally agree to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Parent
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

        Section 2.16    Requirements of Law.    

        (a)    If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

        (i)    shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for tax on the overall net income of such Lender and
changes in the rate of such tax);

        (ii)    shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

        (iii)    shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note, LIBOR Rate Loan or Letter of
Credit, then, in any such case, the Borrowers jointly and severally shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable
which such Lender reasonably deems to be material as determined by such Lender
with respect to its LIBOR Rate Loans or Letters of Credit. A certificate as to
any additional amounts payable pursuant to this Section submitted by such
Lender, through the Administrative Agent, to the Parent Borrower shall be
conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including

37

--------------------------------------------------------------------------------

reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

        (b)    If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender's or such corporation's
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrowers jointly and severally shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction. Such a certificate as to
any additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Borrower shall be conclusive absent
manifest error.

        (c)    The agreements in this Section 2.16 shall survive the termination
of this Agreement and payment of the Notes and all other amounts payable
hereunder.

        Section 2.17    Indemnity.    

        The Borrowers hereby jointly and severally agree to indemnify each
Lender and to hold such Lender harmless from any funding loss or expense which
such Lender may sustain or incur as a consequence of (a) default by the
Borrowers in payment of the principal amount of or interest on any Loan by such
Lender in accordance with the terms hereof, (b) default by the Borrowers in
accepting a borrowing after the Parent Borrower has given a notice in accordance
with the terms hereof, (c) default by the Borrowers in making any prepayment
after the Parent Borrower has given a notice in accordance with the terms
hereof, and/or (d) the making by the Borrowers of a prepayment of a Loan, or the
conversion thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss
or expense arising from interest or fees payable by such Lender to lenders of
funds obtained by it in order to maintain its Loans hereunder. A certificate as
to any additional amounts payable pursuant to this Section submitted by any
Lender, through the Administrative Agent, to the Parent Borrower shall be
conclusive in the absence of manifest error; provided that if such certificate
is not be delivered to the Administrative Agent within ninety (90) days
following such Lender becoming aware of such default, prepayment or conversion,
such Lender shall only be entitled to receive payment pursuant to this Section
with respect to losses or expenses incurred by such Lender during the ninety
(90) days prior to the date such Lender delivers such certificate to the
Administrative Agent. The agreements in this Section shall survive termination
of this Agreement and payment of the Notes and all other amounts payable
hereunder.

        Section 2.18    Taxes.    

        (a)    All payments made by the Borrowers hereunder or under any Note
shall be, except as provided in Section 2.18(b), made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the receipts or the net income or
profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable

38

--------------------------------------------------------------------------------


lending office of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect thereto (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as "Taxes"). If any Taxes on payments
made by the Borrowers hereunder are levied or imposed, the Borrowers jointly and
severally agree to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Parent Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrowers. The Borrowers
jointly and severally agree to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.

        (b)    Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Parent
Borrower and the Administrative Agent on or prior to the Closing Date or the
First Amendment Effective Date, as applicable, or in the case of a Lender that
is an assignee or transferee of an interest under this Agreement pursuant to
Section 9.6(d) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor
forms) certifying such Lender's entitlement to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Note, or (ii) if the Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN or
W-8ECI as set forth in clause (i) above, or (x) a certificate substantially in
the form of Schedule 2.18 (any such certificate, a "2.18 Certificate") and (y)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8 (or successor form) certifying such Lender's entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note. In addition, each
Lender agrees that it will deliver upon the Parent Borrower's request updated
versions of the foregoing, as applicable, whenever the previous certification
has become obsolete or inaccurate in any material respect, together with such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note.
Notwithstanding anything to the contrary contained in Section 2.18(a), but
subject to the immediately succeeding sentence, (x) the Borrowers shall be
entitled, to the extent they are required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Parent
Borrower U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (y) the Borrowers shall not be obligated
pursuant to Section 2.18(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States if (I) such Lender has not
provided to the Parent Borrower the Internal Revenue Service Forms required to
be provided to the Parent Borrower pursuant to this Section 2.18(b) or (II) in
the case of a payment, other than interest, to a Lender described in clause (ii)
above, to the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.18, the Borrowers jointly
and severally agree to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.16(a) or 2.18(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes after

39

--------------------------------------------------------------------------------

the Closing Date or the First Amendment Effective Date, as applicable, in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of Taxes.

        (c)    Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

        (d)    If the Borrowers pay any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Parent Borrower an amount that such Lender reasonably determines is equal to the
net tax benefit obtained by such Lender as a result of such payment by the
Borrowers. In the event that no refund or credit is obtained with respect to the
Borrowers' payments to such Lender pursuant to this Section 2.18, then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments.

        (e)    The agreements in this Section 2.18 shall survive the termination
of this Agreement and the payment of the Notes and all other amounts payable
hereunder.

        Section 2.19    Indemnification; Nature of Issuing Lender's Duties.    

        (a)    In addition to its other obligations under Section 2.2, the
Borrowers jointly and severally hereby agree to protect, indemnify, pay and save
each Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called "Government Acts").

        (b)    As between the Borrowers and the Issuing Lender, the Borrowers
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuing Lender shall not be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender's rights or powers hereunder.

        (c)    In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender, under or in connection with any Letter of

40

--------------------------------------------------------------------------------


Credit or the related certificates, if taken or omitted in good faith, shall not
put the Issuing Lender under any resulting liability to the Borrowers. It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the Issuing Lender against any and all risks involved in
the issuance of the Letters of Credit, all of which risks are hereby assumed by
the Borrowers, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.

        (d)    Nothing in this Section 2.19 is intended to limit the
reimbursement obligation of the Borrowers contained in Section 2.2(d) hereof.
The obligations of the Borrowers under this Section 2.19 shall survive the
termination of this Agreement. No act or omissions of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender to enforce any right, power or benefit under this
Agreement.

        (e)    Notwithstanding anything to the contrary contained in this
Section 2.19, the Borrowers shall have no obligation to indemnify the Issuing
Lender in respect of any liability incurred by the Issuing Lender arising out of
the gross negligence or willful misconduct of the Issuing Lender (including
action not taken by an Issuing Lender), as determined by a court of competent
jurisdiction.

        Section 2.20    Joint and Several Liability of the Borrowers.    

        (a)    Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.

        (b)    Each of the Borrowers jointly and severally hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers with respect to the payment
and performance of all of the obligations arising under this Credit Agreement
and the other Credit Documents, it being the intention of the parties hereto
that all of the Borrowers' Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction between
them.

        (c)    If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the obligations hereunder as and when due or
to perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will jointly and severally make such
payment with respect to, or perform, such obligation.

        (d)    The obligations of each Borrower under the provisions of this
Section 2.20 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets whether now owned or
hereafter acquired;

        (e)    The provisions of this Section 2.20 are made for the benefit of
the Administrative Agent, the Lenders and their successors and assigns, and may
be enforced by them from time to time against any of the Borrowers as often as
occasion therefor may arise and without requirement on the part of the Lenders
first to marshall any of its claims or to exercise any of its rights against any
other Borrower or to exhaust any remedies available to it against any other
Borrower or to resort to any other source or means of obtaining payment of any
of the Borrowers' Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.20 shall remain in effect until all the Borrowers'
Obligations hereunder shall have been paid in full or otherwise fully satisfied,
and all of the Commitments and Credit Documents shall have been terminated. If
at any time, any payment, or any part thereof, made in respect of any of the
Borrowers' Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or

41

--------------------------------------------------------------------------------


otherwise, the provisions of this Section 2.20 will forthwith be reinstated and
in effect as though such payment had not been made.

        (f)    Notwithstanding any provision to the contrary contained herein or
in any of the other Credit Documents, to the extent the obligations of any
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).

        (g)    Without in any way limiting the provisions of this Section 2.20,
for record-keeping purposes only, the Borrowers may allocate between themselves
the individual Loans made hereunder.

        Section 2.21    Replacement of Lenders.    

        If any Lender shall become affected by any of the changes or events
described in Sections 2.14, 2.15, 2.16 or 2.18 (any such Lender being
hereinafter referred to as a "Replaced Lender") and shall petition the Parent
Borrower for any increased cost or amounts thereunder, then in such case, the
Parent Borrower may, upon at least thirty (30) Business Days' notice to the
Administrative Agent and such Replaced Lender and so long as no Default or Event
of Default has occurred and is continuing, designate a replacement lender (a
"Replacement Lender") acceptable to the Administrative Agent in its reasonable
discretion, to which such Replaced Lender shall, subject to its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Parent
Borrower and the Replaced Lender) of all amounts owed to such Replaced Lender
under Sections 2.14, 2.15, 2.16 or 2.18, assign at par all (but not less than
all) of its rights, obligations, Loans and Commitment hereunder; provided, that
all amounts owed to such Replaced Lender by the Borrowers (except liabilities
which by the terms hereof survive the payment in full of the Loans and
termination of this Agreement) shall be paid in full as of the date of such
assignment. Upon any assignment by any Lender pursuant to this Section 2.21
becoming effective, the Replacement Lender shall thereupon be deemed to be a
"Lender" for all purposes of this Agreement and such Replaced Lender shall
thereupon cease to be a "Lender" for all purposes of this Agreement and shall
have no further rights or obligations hereunder (other than pursuant to Sections
2.14, 2.15, 2.16 or 2.18, and 9.5 while such Replaced Lender was a Lender). If
any Replaced Lender shall refuse to assign its rights, obligations, Loans and
Commitment in accordance with the terms of this Section 2.21, the Replaced
Lender shall cease to be a "Lender" for all purposes of this Agreement upon
payment to the Replaced Lender of all amounts owing to such Replaced Lender in
accordance with the terms of this Section 2.21 without any further action of
such Replaced Lender and so long as no Default or Event of Default shall have
occurred and be continuing, the Parent Borrower shall have the right to
designate a Replacement Lender acceptable to the Administrative Agent in its
reasonable discretion.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


        To induce the Lenders to enter into this Agreement and to make the
Extensions of Credit herein provided for, the Borrowers hereby represent and
warrant to the Administrative Agent and to each Lender that:

        Section 3.1    Financial Condition.    

        (a)    (i) The audited consolidated financial statements of the Parent
Borrower and its Subsidiaries for the fiscal years ended December 31, 1999, 2000
and 2001, together with the related consolidated statements of income or
operations, equity and cash flows for the fiscal years ended on such dates, (ii)
the unaudited consolidated financial statements of the Parent Borrower and its
Subsidiaries at and for the nine-month period ending September 28, 2002 and
(iii) the pro forma balance sheet of the Parent

42

--------------------------------------------------------------------------------

Borrower and its Subsidiaries for the most recently ended month for which such
information is available ending prior to the Closing Date:

        (A)    were prepared in accordance with GAAP (to the extent applicable)
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, by an independent nationally recognized accounting firm
(except with respect to the unaudited financial statements and pro forma
financial statements);

        (B)    fairly present the financial condition of the Parent Borrower and
its Subsidiaries as of the date or dates thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments and, in the case
of the pro forma balance sheet referred to in subsection (iii) above, such
information is true and correct in all material respects and has been determined
in good faith based upon reasonable assumptions) and results of operations for
the period covered thereby; and

        (C)    show (with respect to non-annual financial information only, to
the extent required to be shown on a balance sheet prepared in accordance with
GAAP) all Indebtedness and other liabilities, direct or contingent, of the
Parent Borrower and its Subsidiaries as of the date thereof in accordance with
GAAP, including liabilities for taxes, (provided that with respect to the pro
forma balance sheet referred to in subclause (iii) above, such information is
true and correct in all material respects and has been determined in good faith
based upon reasonable assumptions) and as to the audited consolidated financial
statements, contingent obligations.

        (b)    The 2002 annual budget of the Parent Borrower and its
Subsidiaries made available to the Lenders prior to the date hereof and the
projections of the Parent Borrower and its Subsidiaries through December 31,
2004 made available to the Lenders prior to the date hereof have been prepared
in good faith based upon reasonable assumptions at the time such budgets and
projections were made.

        Section 3.2    No Change.    

        Since December 31, 2001 (and, after delivery of annual audited financial
statements in accordance with Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

        Section 3.3    Corporate Existence; Compliance with Law.    

        Each of the Borrowers (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the requisite power and authority and the legal right to own and operate all its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

        Section 3.4    Corporate Power; Authorization; Enforceable
Obligations.    

        Each of the Borrowers has full power and authority and the legal right
to execute, deliver and perform the Credit Documents to which it is party and
has taken all necessary limited liability company or corporate action to
authorize the execution, delivery and performance by it of the Credit Documents
to which it is party. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery or performance of any Credit Document by the Borrowers (other than
those which have been obtained) or with the validity or enforceability of any
Credit

43

--------------------------------------------------------------------------------

Document against the Borrowers (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each of the Borrowers. Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each of the Borrowers,
enforceable against such Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

        Section 3.5    Compliance with Laws; No Conflict; No Default.    

        (a)    The execution, delivery and performance by each Borrower of the
Credit Documents to which such Borrower is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any approval or consent from any Governmental Authority
(other than such approvals or consents which have been obtained or made and not
subject to suspension, revocation or termination) or violate any Requirement of
Law relating to such Borrower, (ii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws, articles of
organization, operating agreement or other organizational documents of such
Borrower or any material indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or any approval
or consent from any Governmental Authority relating to such Person, or (iii)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person other than Liens
arising under the Credit Documents.

        (b)    Each Borrower (i) (x) has all approvals and consents from all
Governmental Authorities required by law for it to conduct its business, each of
which is in full force and effect, (y) each such approval and consent is final
and not subject to review on appeal and (z) each such approval and consent is
not the subject of any pending or, to the best of its knowledge, threatened
attack by direct or collateral proceeding, and (ii) is in compliance with each
rule and regulation of each Governmental Authority applicable to it and in
compliance with all other Requirements of Law relating to it or any of its
respective properties, in each case except to the extent the failure to obtain
or maintain such approval or consent or failure to comply with such rules and
regulations or Requirement of Law could not reasonably be expected to have a
Material Adverse Effect.

        (c)    None of the Borrowers is in default under or with respect to any
of its Government Contracts or Material Contracts or under or with respect to
any of its other material Contractual Obligations, or any judgment, order or
decree to which it is a party, in any respect which could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

        Section 3.6    No Material Litigation.    

        No litigation, investigation, bankruptcy or insolvency, injunction,
order or claim affecting or relating to any Borrower or any of its Subsidiaries,
any such Person's properties or revenues, or any Credit Document is pending or,
to the best knowledge of the Borrowers, threatened by or against any Borrower or
any of its Subsidiaries or against any of its or their respective properties or
revenues that has not been settled, dismissed, vacated, discharged or terminated
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, and no judgments are outstanding which could reasonably be
expected to have a Material Adverse Effect.

        Section 3.7    Investment Company Act; PUHCA; Etc.    

        No Borrower is an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended. No Borrower is subject to regulation under the Public Utility
Holding Company Act of 1935, as amended, the Federal Power Act or any federal or
state statute or regulation limiting its ability to incur the Borrowers'
Obligations.

44

--------------------------------------------------------------------------------

        Section 3.8    Margin Regulations.    

        No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Borrowers
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of "purchasing" or "carrying"
"margin stock" within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own "margin stock" except as
identified in the financial statements referred to in Section 3.1 and the
aggregate value of all "margin stock" owned by the Borrowers taken as a group
does not exceed 25% of the value of their assets.

        Section 3.9    ERISA.    

        Except as set forth in Schedule 3.9, neither a Reportable Event nor an
"accumulated funding deficiency" (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, except to the extent that any such occurrence
or failure to comply would not reasonably be expected to have a Material Adverse
Effect. No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period which could reasonably be expected
to have a Material Adverse Effect. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by an amount which, as determined
in accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect. Neither any Borrower, nor any of its Subsidiaries nor any Commonly
Controlled Entity is currently subject to any liability for a complete or
partial withdrawal from a Multiemployer Plan which could reasonably be expected
to have a Material Adverse Effect.

        Section 3.10    Environmental Matters.    

        Except as set forth in Schedule 3.10 which, either individually or in
the aggregate, could not be reasonably expected to result in a Material Adverse
Effect:

        (a)    The facilities and properties owned, leased or operated by the
Borrowers or any of their Subsidiaries (the "Properties") do not to the
knowledge of the Borrowers contain any Materials of Environmental Concern in
amounts or concentrations which (i) constitute a material violation of, or (ii)
could give rise to material liability under, any Environmental Law.

        (b)    The Properties and all operations of the Borrowers and their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and to the knowledge of the Borrowers there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrowers or any of their Subsidiaries (the "Business").

        (c)    No Borrower nor any Subsidiary thereof has received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does any Borrower nor any Subsidiary thereof have knowledge or reason to believe
that any such notice will be received or is being threatened.

        (d)    To the knowledge of the Borrowers, materials of Environmental
Concern have not been transported or disposed of from the Properties in
violation of, or in a manner or to a location which could give rise to any
material liability under any Environmental Law, nor, to the knowledge of the
Borrowers have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could give rise to any material liability to any Borrower or
the Lenders under, any applicable Environmental Law.

45

--------------------------------------------------------------------------------

        (e)    No judicial proceeding or governmental or administrative action
is pending or, to the knowledge of any Borrower or any Subsidiary thereof,
threatened, under any Environmental Law to which any Borrower or any Subsidiary
thereof is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

        (f)    There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Borrower or any Subsidiary thereof in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to any material liability under
Environmental Laws.

        Section 3.11    Purpose of Loans.    

        The proceeds of the Extensions of Credit shall be used solely by the
Borrowers as follows:

        (a)    with respect to the Revolving Loans, the Term Loan and Swingline
Loans, to (i) finance the MATCOM Acquisition and to pay certain costs, fees and
expenses in connection therewith, (ii) finance Permitted Acquisitions, (iii) pay
certain costs, fees and expenses in connection with the IPO and Permitted
Acquisitions, (iv) refinance certain existing indebtedness of the Borrowers, (v)
pay fees and expenses owing to the Lenders and the Administrative Agent in
connection with this Agreement and (vi) provide for working capital, capital
expenditures and other general corporate purposes; and

        (b)    the Letters of Credit shall be used only for or in connection
with appeal bonds, reimbursement obligations arising in connection with leases,
surety and reclamation bonds, reinsurance, domestic or international trade
transactions and obligations not otherwise aforementioned relating to
transactions entered into by the applicable account party in the ordinary course
of business.

        Section 3.12    Subsidiaries.    

        Set forth on Schedule 3.12 is a complete and accurate list of all
Subsidiaries of the Borrowers as of the Closing Date. Information on the
attached Schedule includes state of incorporation or organization; the number of
authorized shares of each class of Capital Stock or other equity interests; the
number of outstanding shares of each class of Capital Stock or other equity
interests, the owner thereof and the percentage of such ownership; and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights. The outstanding Capital Stock and
other equity interests of all such Subsidiaries is validly issued, fully paid
and non-assessable and is owned free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents).
Schedule 3.12 shall be updated on a quarterly basis by the Parent Borrower by
giving written notice thereof to the Administrative Agent.

        Section 3.13    Ownership; Insurance.    

        Each of the Borrowers is the owner of, and has good and marketable title
to and adequate insurance coverage for, all of its respective assets which,
together with assets leased or licensed by the Borrowers, represents all assets
individually or in the aggregate material to the conduct of the businesses of
the Borrowers taken as a whole, and none of such assets is subject to any Lien
other than Permitted Liens. Each Borrower enjoys peaceful and undisturbed
possession under all of its material leases and all such leases are valid and
subsisting and in full force and effect. The Borrowers have delivered complete
and accurate copies of all material leases in effect at the Closing Date to the
Administrative Agent.

        Section 3.14    Indebtedness.    

        Except as otherwise permitted under Section 6.1, the Borrowers and their
Subsidiaries have no Indebtedness.

        Section 3.15    Taxes.    

        Each of the Borrowers and its Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due

46

--------------------------------------------------------------------------------

(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Borrowers is aware as of the First Amendment
Effective Date of any proposed tax assessments against it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

        Section 3.16    Intellectual Property.    

        Each of the Borrowers and its Subsidiaries owns, or has the legal right
to use, all trademarks, tradenames, copyrights, patents, technology, know-how
and processes necessary for each of them to conduct its business as currently
conducted. Set forth on Schedule 3.16 is a list of all Intellectual Property
owned by the Borrowers and their Subsidiaries or that any Borrower or any of its
Subsidiaries has the right to use as of the Closing Date. Except as provided on
Schedule 3.16, as of the Closing Date no claim has been asserted and is pending
by any Person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does any Borrower or any of its Subsidiaries know of any such claim, and, to the
knowledge of any Borrower and its Subsidiaries, the use of such Intellectual
Property by any Borrower or any of its Subsidiaries does not infringe on the
rights of any Person, except for such claims and infringements that in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Schedule 3.16 shall be updated from time to time by the Parent Borrower to
indicate changes in Intellectual Property by giving written notice thereof to
the Administrative Agent.

        Section 3.17    Solvency.    

        The fair saleable value of each Borrower's assets, measured on a going
concern basis, exceeds all probable liabilities including those to be incurred
pursuant to this Agreement. None of the Borrowers (a) has unreasonably small
capital in relation to the business in which it is or proposes to be engaged or
(b) has incurred, or believes that it will incur after giving effect to the
transactions contemplated by this Agreement, debts beyond its ability to pay
such debts as they become due.

        Section 3.18    Investments.    

        All Investments of each of the Borrowers and their Subsidiaries are
Permitted Investments.

        Section 3.19    Location of Collateral.    

        Set forth on Schedule 3.19(a) is a list of the Properties of the
Borrowers and their Subsidiaries with street address, county and state where
located, as of the Closing Date. Set forth on Schedule 3.19(b) is a list of all
locations where any tangible personal property of the Borrowers and their
Subsidiaries is located, including county and state where located, as of the
Closing Date. Set forth on Schedule 3.19(c) is the chief executive office and
principal place of business of the Borrowers and their Subsidiaries as of the
Closing Date. Schedules 3.19(a), 3.19(b) and 3.19(c) shall be updated on a
quarterly basis by the Parent Borrower by giving written notice thereof to the
Administrative Agent.

        Section 3.20    No Burdensome Restrictions.    

        None of the Borrowers or any of its Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

        Section 3.21    Brokers' Fees.    

        None of the Borrowers or any of its Subsidiaries have any obligation to
any Person in respect of any finder's, broker's, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents other than the closing and other fees payable pursuant to this
Agreement and the Fee Letter.

47

--------------------------------------------------------------------------------

        Section 3.22    Labor Matters.    

        As of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrowers or any of their
Subsidiaries, other than as set forth in Schedule 3.22 hereto, and none of the
Borrowers or any of its Subsidiaries (i) has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years,
other than as set forth in Schedule 3.22 hereto or (ii) has knowledge of any
potential or pending strike, walkout or work stoppage.

        Section 3.23    Security Documents.    

        The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby, which security interests and
Liens are currently (or will be, upon the filing of appropriate financing
statements and grants of security in Intellectual Property, and the recordation
of the applicable Mortgage Instruments, in each case in favor of the
Administrative Agent) perfected security interests and Liens, prior to all other
Liens other than Permitted Liens.

        Section 3.24    Accuracy and Completeness of Information.    

        All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, is or will be true and accurate in all material respects and not
incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to any Borrower or any of
its Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect.

        Section 3.25    [Reserved].    

        Section 3.26    Absence of Certain Changes or Events.    

        As of the Closing Date, since December 31, 2001, except as set forth on
Schedule 3.26 or as permitted hereby, none of the Borrowers has (i)  issued any
stock, bonds or other corporate securities, (ii) borrowed any amount or incurred
any liabilities (absolute or contingent), other than in the ordinary course of
business, in excess of $200,000, (iii) discharged or satisfied any Lien or
incurred or paid any obligation or liability (absolute or contingent), other
than in the ordinary course of business in excess of $200,000, (iv) declared or
made any payment or distribution to stockholders or purchased or redeemed any
shares of its Capital Stock or other securities, (v) mortgaged, pledged or
subjected to Lien any of its assets, tangible or intangible, (vi) sold, assigned
or transferred any of its tangible assets, or canceled any debts or claims other
than in the ordinary course of business, (vii) sold, assigned or transferred any
Intellectual Property or other intangible assets other than in the ordinary
course of business, (viii) suffered any losses of property, or waived any rights
of substantial value, (ix) granted any bonuses other than in the ordinary course
of business or granted any extraordinary salary increases, (x) entered into any
transaction involving consideration in excess of $500,000 except as otherwise
contemplated hereby other than in the ordinary course of business or (xi)
entered into any agreement or transaction, or amended or terminated any
agreement with any Affiliate. To the knowledge of the Borrowers, no material
adverse change in the business, operations, property or financial condition of
the Borrowers, taken as a whole, is threatened or reasonably likely to occur.

        Section 3.27    Material Contracts.    

        Schedule 3.27 sets forth a complete and accurate list of all Material
Contracts of the Borrowers and their Subsidiaries in effect as of the Closing
Date. As of the Closing Date, other than as set forth in Schedule 3.27, each
such Material Contract is, and after giving effect to the transactions
contemplated by the Credit Documents will be, in full force and effect in
accordance with the terms thereof and no Borrower or Subsidiary thereof has
violated in any material respect any such Material Contract. The Borrowers have
delivered to the Administrative Agent for its review a correct and complete copy
of each written agreement listed in Schedule 3.27 (as amended to date) and a
written summary setting forth the terms and conditions of each oral agreement
referred to in such Schedule. Schedules 3.27 shall be updated by the Borrowers
within thirty (30) days (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion) after the reasonable request
of the Administrative Agent.

48

--------------------------------------------------------------------------------



        Section 3.28    Directors; Capitalization.    

        Set forth on Schedule 3.28 is a list of the members of the Parent
Borrower's board of directors as of the Closing Date. As of the Closing Date,
after giving effect to the IPO and the transactions contemplated herein, the
capitalization of the Parent Borrower shall be as set forth on Schedule 3.28.

        Section 3.29    Consummation of MATCOM Acquisition; Representations and
Warranties from Other Documents.    

        The MATCOM Acquisition and related transactions have been consummated
substantially in accordance with the terms of the MATCOM Acquisition Documents.
As of the First Amendment Effective Date, the MATCOM Acquisition Documents have
not been altered, amended or otherwise modified or supplemented in any material
respect or any material condition thereof waived without the prior written
consent of the Administrative Agent. Each of the representations and warranties
made in the MATCOM Acquisition Documents by the Borrowers or, to the best
knowledge of the Borrowers, made by any third party is true and correct in all
material respects.

        Section 3.30    Tax Shelter Regulations.    

        No Borrower intends to treat the Loans and the Letters of Credit and
related transactions as being a "reportable transaction" (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If any Borrower so notifies the Administrative
Agent, the Borrowers acknowledge that one or more of the Lenders may treat the
Loans, Letters of Credit and Participation Interests in Swingline Loans and
Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.


ARTICLE IV
CONDITIONS PRECEDENT TO INITIAL CLOSING


        Section 4.1    Conditions to Closing and Initial Extensions of
Credit.    

        This Agreement shall become effective upon the satisfaction of the
following conditions precedent (it being understood and agreed that delivery by
a Lender of an executed signature page to this Agreement shall constitute its
agreement that the following conditions precedent have been satisfied):

        (a)    Execution of Credit Documents.    The Administrative Agent shall
have received (i) counterparts of this Agreement, (ii) for the account of each
applicable Lender, a Revolving Note, (iii) for the account of the Swingline
Lender, the Swingline Note, and (iv) counterparts of the Security Agreement, the
Pledge Agreement and each Mortgage Instrument, in each case conforming to the
requirements of this Agreement and executed by a duly authorized officer of each
party thereto, and in each case in form and substance reasonably satisfactory to
the Lenders.

        (b)    Authority Documents.    The Administrative Agent shall have
received the following:

        (i)    Articles of Incorporation/Charter Documents.    Copies of the
articles of incorporation or other charter documents, as applicable, of each
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.

        (ii)    Resolutions.    Copies of resolutions of the board of directors
of each Borrower approving and adopting the Credit Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Borrower (pursuant to a
secretary's certificate in substantially the form of Schedule 4.1-1 attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.

        (iii)    Bylaws/Operating Agreement.    A copy of the bylaws or
comparable operating agreement of each Borrower certified by a secretary or
assistant secretary of such Borrower

49

--------------------------------------------------------------------------------




(pursuant to a secretary's certificate in substantially the form of
Schedule 4.1-1 attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

        (iv)    Good Standing.    Copies of certificates of good standing,
existence or its equivalent with respect to the each Borrower certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect on the business or operations of the Borrowers and their
Subsidiaries.

        (v)    Incumbency.    An incumbency certificate of each Borrower
certified by a secretary or assistant secretary (pursuant to a secretary's
certificate in substantially the form of Schedule 4.1-1 attached hereto) to be
true and correct as of the Closing Date.

        (c)    Legal Opinions of Counsel.    The Administrative Agent shall have
received opinions of legal counsel (including local counsel to the extent
required by the Administrative Agent) for the Borrowers, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, which opinions shall
provide, among other things, that, after giving effect to the consummation of
the IPO and the other transactions to occur on the Closing Date, the execution
and delivery of the Credit Documents will not result in a default and/or
otherwise conflict with any specified material agreements to which the Borrowers
are a party or to which their properties and/or assets are bound or any
Borrower's organizational documents, and which shall otherwise be in form and
substance reasonably acceptable to the Administrative Agent.

        (d)    Personal Property Collateral.    The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent:

        (i)    searches of Uniform Commercial Code filings in the jurisdiction
of the chief executive office of each Borrower, the state of incorporation or
organization of each Borrower and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the
Administrative Agent's security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

        (ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent's sole discretion, to perfect the
Administrative Agent's security interest in the Collateral;

        (iii)    searches of ownership of Intellectual Property in the
appropriate governmental offices and such patent/trademark/copyright filings as
requested by the Administrative Agent in order to perfect the Administrative
Agent's security interest in the Intellectual Property;

        (iv)    all stock or membership certificates, if any, evidencing the
Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreement, together with duly executed in blank undated stock or transfer powers
attached thereto;

        (v)    all instruments (excluding checks) and chattel paper in the
possession of any of the Borrowers, together with allonges or assignments as may
be necessary or appropriate to perfect the Administrative Agent's security
interest in such instruments and chattel paper;

        (vi)    with respect to any Collateral held by a warehouseman or a
bailee, such estoppel letter, consent and waiver from such warehousemen or
bailee as may be reasonably required by the Administrative Agent;

        (vii)    in the case of any warehouse, plant or other real property
material to the Borrowers' business that is leased by a Borrower, such estoppel
letters, consents and waivers from the landlords on such real property as may be
required by the Administrative Agent;

50

--------------------------------------------------------------------------------




        (viii)    with respect to the deposit accounts and securities accounts
of the Borrowers, such control agreements as may be required by the
Administrative Agent;

        (ix)    with respect to any Material Contract, such collateral
assignment and consent to collateral assignment as may be required by the
Administrative Agent; and

        (x)    such other duly executed agreements or consents as are necessary,
in the Administrative Agent's reasonable discretion, to perfect the
Administrative Agent's security interest in the Collateral.

        (e)    Real Property Collateral.    The Administrative Agent shall have
received, in form and substance satisfactory to the Agents:

        (i)    fully executed and notarized mortgages, deeds of trust or deeds
to secure debt (each, as the same may be amended, modified, restated or
supplemented from time to time, a "Mortgage Instrument" and collectively the
"Mortgage Instruments") encumbering the fee interest in the properties listed in
Schedule 4.1-2 as properties owned by the Borrowers and, to the extent required
by the Administrative Agent, the leasehold interest in the properties listed in
Schedule 4.1-2 as properties that are warehouses, plants or other real
properties material to the conduct of the Borrowers' business and are leased by
the Borrowers (each a "Mortgaged Property" and collectively the "Mortgaged
Properties");

        (ii)    a title report in respect of each of the Mortgaged Properties;

        (iii)    with respect to each Mortgaged Property, an ALTA mortgagee
title insurance policy issued by a title insurance company (the "Title Insurance
Company") selected by the Administrative Agent and reasonably acceptable to the
Parent Borrower (the "Mortgage Policies"), in amounts satisfactory to the
Administrative Agent, assuring the Administrative Agent that each of the
Mortgage Instruments creates a valid and enforceable first priority mortgage
lien on the applicable Mortgaged Property, free and clear of all defects and
encumbrances except Permitted Liens, which Mortgage Policies shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall
provide for affirmative insurance and such reinsurance as the Administrative
Agent may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent;

        (iv)    evidence as to (A) whether any Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a "Flood Hazard Property") and (B) if any Mortgaged Property
is a Flood Hazard Property, (1) whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(2) the applicable Borrower's written acknowledgment of receipt of written
notification from the Administrative Agent (y) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (z) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Borrowers and their Subsidiaries evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as loss payee on behalf of the Lenders;

        (v)    maps or plats of an as-built survey of (A) the sites of the owned
Mortgaged Properties and (B) to the extent reasonably required by the
Administrative Agent, the leased Mortgaged Properties, in each case certified to
the Administrative Agent and the Title Insurance Company in a manner reasonably
satisfactory to them, dated a date satisfactory to each of the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor selected by the Parent Borrower and reasonably satisfactory to
each of the Administrative Agent and the Title Insurance Company, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable

51

--------------------------------------------------------------------------------




Mortgage Policy and be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1992, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following: (A)
the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites necessary to use the sites; (D) all roadways, paths,
driveways, easements, encroachments and overhanging projections and similar
encumbrances affecting the site, whether recorded, apparent from a physical
inspection of the sites or otherwise known to the surveyor; (E) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (F) if the site is described as being on a filed
map, a legend relating the survey to such map;

        (vi)    satisfactory environmental reviews of all owned Mortgaged
Properties, including but not limited to Phase I environmental assessments,
together with reliance letters in favor of the Lenders;

        (vii)    opinions of counsel to the Borrowers for each jurisdiction in
which the Mortgaged Properties are located;

        (viii)    to the extent readily available, zoning letters from each
municipality or other Governmental Authority for each jurisdiction in which the
Mortgaged Properties are located;

        (ix)    an appraisal of each owned Mortgaged Property, in form and
substance satisfactory to the Administrative Agent; and

        (x)    to the extent requested by the Administrative Agent, with respect
to each leased Mortgaged Property (i) a survey certified to the Administrative
Agent by a firm of surveyors reasonably satisfactory to the Administrative Agent
and (ii) a landlord waiver in form and substance satisfactory to the
Administrative Agent.

        (f)    Liability, Casualty and Business Interruption Insurance.    The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability and casualty insurance meeting
the requirements set forth herein or in the Security Documents and business
interruption insurance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall be named as additional loss payee or mortgagee, as
its interest may appear, and/or additional insured with respect to such
insurance, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

        (g)    Fees.    The Administrative Agent and the Lenders shall have
received all fees, if any, then owing pursuant to the Fee Letter and Section
2.5.

        (h)    Litigation.    There shall not exist any material pending
litigation, investigation, bankruptcy or insolvency, injunction, order or claim
with respect to any Borrower or any of its Subsidiaries, this Agreement and the
other Credit Documents or the IPO, that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date.

        (i)    Solvency Certificate.    The Administrative Agent shall have
received an officer's certificate prepared by the chief financial officer of the
Parent Borrower as to the financial condition, solvency and related matters of
each Borrower, in each case after giving effect to the IPO and the initial
borrowings under the Credit Documents, in substantially the form of
Schedule 4.1-3 hereto.

        (j)    Account Designation Letter.    The Administrative Agent shall
have received the executed Account Designation Letter in the form of
Schedule 1.1-1hereto.

52

--------------------------------------------------------------------------------


        (k)    Corporate Structure.    The corporate, capital and ownership
structure of the Borrowers and their Subsidiaries (after giving effect to the
IPO) shall be as described in Schedule 3.12, and shall otherwise be reasonably
satisfactory to the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be reasonably satisfied with the management of the
Borrowers and their Subsidiaries and with all legal, tax, accounting, business
and other matters relating the IPO or to the Borrowers and their Subsidiaries,
in each case after giving effect to the IPO.

        (l)    Transaction Documents.    The Administrative Agent shall have
reviewed and approved in its sole discretion all of the Transaction Documents
and there shall not have been any material modification, amendment, supplement
or waiver to the Transaction Documents without the prior written consent of the
Administrative Agent, and the IPO shall have been consummated in accordance with
the terms of the Transaction Documents (without waiver of any conditions
precedent to the obligations of any party thereto). The Administrative Agent
shall be reasonably satisfied with the aggregate amount of fees and expenses
payable in connection with the consummation of the IPO. The Administrative Agent
shall have received a copy, certified by an officer of the Parent Borrower as
true and complete, of each Transaction Document as originally executed and
delivered, together with all exhibits and schedules thereto.

        (m)    IPO Proceeds.    The Parent Borrower shall have received (or
simultaneously with the closing of the Loans hereunder, the Parent Borrower will
receive) gross cash equity proceeds from the IPO in an amount not less than
$40,000,000 on terms and conditions reasonably acceptable to the Administrative
Agent.

        (n)    Consents.    The Administrative Agent shall have received
evidence that all governmental, shareholder, board of director and third party
consents and approvals necessary in connection with the financings and other
transactions contemplated hereby (including the IPO) have been obtained and all
applicable waiting periods have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse conditions
on such transactions or that could seek or threaten any of such transactions.

        (o)    Due Diligence.    The Administrative Agent and the Arranger (i)
shall have completed in form and scope reasonably satisfactory thereto their
business, legal, financial and environmental due diligence of the Borrowers and
their Subsidiaries (including due diligence relating to management, strategy,
material customers and contracts) and (ii) shall have received a formal review
of the Borrowers' and their Subsidiaries' outstanding accounts receivable,
contract processing procedures and accounts receivable billing procedures, in
form and substance reasonably satisfactory to the Administrative Agent and the
Arranger.

        (p)    Compliance with Laws.    The financings and other transactions
contemplated hereby shall be in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).

        (q)    Bankruptcy.    There shall be no bankruptcy or insolvency
proceedings with respect to the any Borrower or any of its Subsidiaries.

        (r)    Material Adverse Effect.    No material adverse change shall have
occurred since December 31, 2001 in the business, properties, operations or
financial condition of the Parent Borrower or any of its Subsidiaries.

        (s)    Minimum Pro Forma EBITDA.    The Administrative Agent shall have
received evidence reasonably satisfactory thereto provided by the Parent
Borrower that Pro Forma EBITDA of the Borrowers and their Subsidiaries is not
less than $9,300,000 for the twelve fiscal month period ending as of the fiscal
quarter end most recently occurring prior to the Closing Date for which such
information is available.

53

--------------------------------------------------------------------------------


        (t)    Financial Statements.    The Administrative Agent shall have
received copies of the financial statements and other financial information
referred to in Section 3.1 hereof, each in form and substance satisfactory to
it.

        (u)    Termination of Existing Funded Debt.    All existing Funded Debt
of the Parent Borrower and its Subsidiaries (other than the Funded Debt listed
on Schedule 6.1(b)), after giving effect to the IPO, shall have been repaid in
full and terminated and all Liens relating thereto shall have been terminated.

        (v)    Officer's Certificates.    The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Parent Borrower
as of the Closing Date stating that (i) except as disclosed to the
Administrative Agent in writing, no pending or, to the knowledge of any
Borrower, threatened litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Borrower or any of its
Subsidiaries, this Agreement and the other Credit Documents or the IPO, that has
not been settled, dismissed, vacated, discharged or terminated prior to the
Closing Date and (ii) immediately after giving effect to this Credit Agreement
(including the initial Extensions of Credit hereunder), the other Credit
Documents, the IPO and the Transaction Documents and all the transactions
contemplated therein to occur on such date, (A) no Default or Event of Default
exists, (B) all representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects, and (C) the
Borrowers are in compliance with each of the financial covenants set forth in
Section 5.9 on a pro forma basis (which for purposes hereof shall be calculated
in the manner set forth on Schedule 4.1-4), and demonstrating compliance with
such financial covenants.

        (w)    Borrowing Base Certificate.    The Lenders shall have received a
certificate from the chief financial officer of the Parent Borrower
substantially in the form of Schedule 5.2(h), attached hereto detailing the
Borrowing Base (i) as of the most recent month end if the Closing Date occurs
after the 15thday of the month and (ii) as of the second most recent month end
if the Closing Date occurs prior to the 15th day of the month.

        (x)    Additional Matters.    All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

        Section 4.2    Conditions to All Extensions of Credit.    

        The obligation of each Lender to make any Extension of Credit hereunder
is subject to the satisfaction of the following conditions precedent on the date
of making such Extension of Credit:

        (a)    Representations and Warranties.    The representations and
warranties made by the Borrowers herein, in the Security Documents or which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct on and as of the date of such Extension of
Credit as if made on and as of such date, except for those representations and
warranties made as of a specific date.

        (b)    No Default or Event of Default.    No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to
such Extension of Credit.

        (c)    Compliance with Commitments.    Immediately after giving effect
to the making of any such Extension of Credit (and the application of the
proceeds thereof), (i) the sum of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the lesser of
(x) the Revolving Committed Amount and (y) the Borrowing Base, (ii) the LOC
Obligations shall not exceed the LOC Committed Amount and (iii) the Swingline
Loans shall not exceed the Swingline Committed Amount.

        (d)    Additional Conditions to Revolving Loans.    If a Revolving Loan
is requested, all conditions set forth in Section 2.1 shall have been satisfied.

54

--------------------------------------------------------------------------------


        (e)    Additional Conditions to Letters of Credit.    If the issuance of
a Letter of Credit is requested, all conditions set forth in Section 2.2 shall
have been satisfied.

        (f)    Additional Conditions to Swingline Loans.    If a Swingline Loan
is requested, all conditions set forth in Section 2.3 shall have been satisfied.

        Each request for an Extension of Credit and each acceptance by the
Borrowers of any such Extension of Credit shall be deemed to constitute
representations and warranties by the Borrowers as of the date of such Extension
of Credit that the applicable conditions in paragraphs (a) through (f) of this
Section have been satisfied.


ARTICLE V
AFFIRMATIVE COVENANTS


        The Borrowers hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Borrowers'
Obligations together with interest, Commitment Fee and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full, the
Borrowers shall, and shall cause each of their Subsidiaries (other than in the
case of Sections 5.1, 5.2 or 5.7 hereof), to:

        Section 5.1    Financial Statements.    

        Furnish to the Administrative Agent and each of the Lenders:

        (a)    Annual Financial Statements.    As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Parent
Borrower, a copy of the consolidated and consolidating (upon the reasonable
request of the Administrative Agent) balance sheet of the Parent Borrower and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating (upon the reasonable request of the
Administrative Agent) statements of income and retained earnings and of cash
flows of the Parent Borrower and its consolidated Subsidiaries for such year
which, other than in the case of the consolidating statements (to the extent
required), shall be audited by a firm of independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the previous year, reported on without a "going concern" or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification;

        (b)    Quarterly Financial Statements.    As soon as available and in
any event within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Parent Borrower, a copy of the
consolidated and consolidating (upon the reasonable request of the
Administrative Agent) balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such period and related consolidated and
consolidating (upon the reasonable request of the Administrative Agent)
statements of income and retained earnings and of cash flows for the Parent
Borrower and its consolidated Subsidiaries for such quarterly period and for the
portion of the fiscal year ending with such period, in each case setting forth
in comparative form consolidated and consolidating (to the extent required)
figures for the corresponding period or periods of the preceding fiscal year and
current year budget (subject to normal recurring year-end audit adjustments);

        (c)    Monthly Financial Statements.    As soon as available and in any
event within thirty (30) days after the end of each fiscal month of the Parent
Borrower, a consolidated and consolidating (upon the reasonable request of the
Administrative Agent) balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such period and related consolidated and
consolidating (upon the reasonable request of the Administrative Agent)
statements of income and retained earnings and of cash flows for the Parent
Borrower and its consolidated Subsidiaries for such monthly period and for

55

--------------------------------------------------------------------------------


the portion of the fiscal year ending with such period, including without
limitation an accounts receivable analysis demonstrating billed and unbilled
amounts, an accounts receivable aging report and such other information
reasonably requested by the Administrative Agent, in each case setting forth in
comparative form consolidated and consolidating (to the extent required) figures
for the corresponding period or periods of the preceding fiscal year and current
year budget (subject to normal recurring year-end audit adjustments), in form
and detail reasonably satisfactory to the Administrative Agent; and

        (d)    Annual Operating Budget and Cash Flow.    As soon as available,
but in any event within thirty (30) days after the end of each fiscal year, a
copy of the detailed annual operating budget or plan including cash flow
projections of the Parent Borrower and its Subsidiaries for the next four fiscal
quarter period prepared on a quarterly basis, in form and detail reasonably
acceptable to the Administrative Agent and the Lenders, together with a summary
of the material assumptions made in the preparation of such annual budget or
plan;

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

        Section 5.2    Certificates; Other Information.    

        Furnish to the Administrative Agent and each of the Lenders:

        (a)    concurrently with the delivery of the financial statements
referred to in Section 5.1(a) above, a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate;

        (b)    concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and (b) above, a certificate of a Responsible
Officer in the form of Schedule 4.1-4 stating that, to the best of such
Responsible Officer's knowledge, each of the Borrowers during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition contained in
this Agreement to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include the
calculations in reasonable detail required to indicate compliance with Section
5.9 as of the last day of such period and that the financial information
provided have been prepared in accordance with GAAP applied consistently for the
periods related thereto;

        (c)    within ninety (90) days after the end of each fiscal year of the
Parent Borrower, a certificate containing information regarding the amount of
all Asset Dispositions, Debt Issuances, and Equity Issuances that were made
during the prior fiscal year and amounts received in connection with any
Recovery Event during the prior fiscal year;

        (d)    promptly upon receipt thereof, a copy of any other report or
"management letter" submitted by independent accountants to the Parent Borrower
or any of its Subsidiaries in connection with any annual, interim or special
audit of the books of such Person;

        (e)    concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, a management report (i)
describing the operations and financial condition of the Borrowers for the
quarter or year, as applicable, then ended and the portion of the current fiscal
year then elapsed (or for the fiscal year then ended in the case of year-end
financials), (ii) setting forth in

56

--------------------------------------------------------------------------------


comparative form the corresponding figures for the corresponding periods of the
previous fiscal year and the corresponding figures from the most recently
provided annual operating budget, and (iii) discussing the reasons for any
significant variations. The information above shall be presented in reasonable
detail and shall be certified by the chief financial officer of the Parent
Borrower to the effect that such information fairly presents the results of
operations and financial condition of the Borrowers as at the dates and for the
periods indicated, subject to normal year end audit adjustments in the case of
interim financial statements;

        (f)    promptly after the same are sent or upon their becoming
available, copies of (i) all Securities and Exchange Commission reports of the
Borrowers, (ii) all financial statements, reports, notices and proxy statements
sent or made available by the Parent Borrower to its public equityholders, (iii)
all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any of the Borrowers with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority, and (iv) all press releases and other written statements
made available by any of the Borrowers to the public concerning material
developments in the business of any of the Borrowers;

        (g)    (i) notice of the Parent Borrower's intention to proceed with a
Permitted Acquisition not less than fifteen (15) Business Days prior to the
consummation of such Permitted Acquisition and (ii) not less than five (5)
Business Days prior to the consummation of any Permitted Acquisition:

        (A)    a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Target;

        (B)    audited financial statements of the Target for its two (2) most
recent fiscal years prepared by independent certified public accountants
reasonably acceptable to the Administrative Agent and unaudited fiscal
year-to-date statements for the two (2) most recent interim periods, in each
case to the extent available for such Target; provided that, notwithstanding the
foregoing, if the Target would account for, on a pro forma basis, at least 25%
of the Consolidated EBITDA of the Parent Borrower and its Subsidiaries for the
twelve month period most recently ended for which information has been provided
pursuant to Section 5.1(a) or 5.1(b), then audited financial statements or a
financial review of the Target, as applicable, for its two (2) most recent
fiscal years prepared by independent certified public accountants reasonably
acceptable to the Administrative Agent shall be furnished to the Administrative
Agent and each of the Lenders;

        (C)    consolidated projected income statements of the Parent Borrower
and its consolidated Subsidiaries (giving effect to such Permitted Acquisition
and the consolidation with the applicable Borrower of each relevant Target) for
the four (4)-year period following the consummation of such Permitted
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments reasonably acceptable to the
Administrative Agent;

        (D)    a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Responsible Officer of the Parent
Borrower (A) setting forth the best good faith estimate of the Total
Consideration to be paid for each Target, (B) certifying that (y) such Permitted
Acquisition complies with the requirements of this Credit Agreement and (z)
after giving effect to such Permitted Acquisition and any borrowings in
connection therewith, the Borrowers believe in good faith that they will have
sufficient availability under the Revolving Commitments to meet the Borrowers'
ongoing working capital requirements and (C) demonstrating compliance with
clauses (b), (c), (d) and (e) of the definition of the Permitted Acquisition;
and

57

--------------------------------------------------------------------------------



        (E)    any due diligence reports (including, but not limited to, reports
prepared by a firm of independent certified public accountant of nationally
recognized standing and customer surveys) prepared by, or on behalf of, any
Borrower with respect to the Target;

        (h)    as soon as available, but in any event within twenty-five (25)
days (unless requested sooner by the Administrative Agent or the Required
Lenders) after the end of each fiscal month, a Borrowing Base Certificate for
the fiscal month most recently ended substantially in the form of Schedule .2(h)
(as amended, restated, supplemented or otherwise modified from time to time),
together with a summary report of billed and unbilled accounts receivable
(including a summary of billed accounts receivable by aging category and
unbilled accounts receivable due within 30 days), certified by the Chief
Financial Officer, the Treasurer or the Controller of the Parent Borrower to be
true and correct as of the end of such prior month thereof;

        (i)    concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and (b) above, a back log report in form and
substance reasonably satisfactory to the Administrative Agent and consistent
with back log reports historically created by the Borrowers; and

        (j)    promptly, such additional financial and other information
(including, without limitation, information regarding account concentration and
other matters pertaining to Material Contracts and details of billed and
unbilled accounts receivable) as the Administrative Agent, or any Lender through
the Administrative Agent, may from time to time reasonably request; provided,
however, that in no event shall any Borrower be required to provide the
Administrative Agent or any Lender any classified or other information provided
to such Borrower by a Governmental Authority that the Borrower is prohibited
from disclosing pursuant to applicable law or the direction of a Governmental
Authority.

        Section 5.3    Payment of Taxes and Other Obligations.    

        Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its taxes (Federal, state, local and
any other taxes) and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such taxes, except when the
amount or validity of any such taxes, or additional costs is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Borrowers.

        Section 5.4    Conduct of Business and Maintenance of Existence.    

        Continue to engage in business of the same general type as conducted by
it on the Closing Date; preserve, renew and keep in full force and effect its
existence and good standing and take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business and to maintain its material goodwill except to the extent that
failure to maintain such rights, privileges and franchises could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; comply with all Contractual Obligations and Requirements of Law
applicable to it except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        Section 5.5    Maintenance of Property; Insurance.    

        (a)    Keep all material property useful and necessary in its business
in good working order and condition (ordinary wear and tear and obsolescence
excepted).

        (b)    Maintain with financially sound and reputable insurance companies
(i) insurance on all its property (including without limitation its tangible
Collateral) and (ii) business interruption insurance, in each case insuring
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried. The Administrative Agent shall be named as additional loss payee or
mortgagee, as its interest may appear, or an additional insured, as applicable,
with respect to such insurance policies, and each provider of such insurance
policies shall

58

--------------------------------------------------------------------------------


agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled. The present insurance coverage
of the Borrowers as of the Closing Date is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 5.5(b).

        (c)    In case of any material loss, damage to or destruction of the
Collateral of any Borrower or any part thereof, such Borrower shall promptly
give written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction. In case of any loss, damage to
or destruction of the Collateral of any Borrower or any part thereof, such
Borrower, whether or not the insurance proceeds, if any, received on account of
such damage or destruction shall be sufficient for that purpose, at such
Borrower's cost and expense, (i) will promptly repair or replace the Collateral
of such Borrower so lost, damaged or destroyed or (ii) shall apply such proceeds
as set forth in Section 2.7(b)(iv).

        Section 5.6    Inspection of Property; Books and Records;
Discussions.    

        Keep proper books of records and accounts in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its businesses and activities, such entries to be in conformity with GAAP and
all Requirements of Law; and permit, during regular business hours and upon
reasonable notice by the Administrative Agent or any Lender, the Administrative
Agent or any Lender (or any agent or designee of the Administrative Agent or any
Lender) to visit and inspect (subject to any confidentiality and secrecy
requirements imposed by any Governmental Authority) any of its properties,
examine and make abstracts from any of its books and records and/or conduct an
audit of its accounts receivable, at any reasonable time upon reasonable advance
notice to the extent no Default or Event of Default shall have occurred and be
continuing, and as often as may reasonably be desired, to discuss the business,
operations, accounts receivable, properties and financial and other condition of
the Borrowers and their Subsidiaries with officers and employees of the
Borrowers and with its independent certified public accountants; provided that
Borrowers shall only be responsible for the cost of one inspection or visit per
year from any Lender (other than the Administrative Agent).

        Section 5.7    Notices.    

        Give prompt notice (but in any event (x) within two (2) Business Days
after any Borrower knows or has reason to know of the events described in
subsection (a) below and (y) within five (5) Business Days after any Borrower
knows or has reason to know of any event described in subsections (b)-(j) below)
thereof in writing to the Administrative Agent and the Lenders (or to the
Administrative Agent with instructions to deliver same to the Lenders) of:

        (a)    the occurrence of any Default or Event of Default;

        (b)    the occurrence of any default or event of default under any
Contractual Obligation of any Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $1,000,000;

        (c)    any litigation or any investigation or proceeding (i) affecting
any Borrower or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $1,000,000, (ii) affecting or with respect to this Agreement
or any other Credit Document or (iii) involving an environmental claim or
potential liability under Environmental Laws in excess of $1,000,000;

        (d)    (i) the occurrence or expected occurrence of any Reportable Event
with respect to any Plan, a failure to make any required contribution to a Plan,
the creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other

59

--------------------------------------------------------------------------------


action by the PBGC or any Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan;

        (e)    any notice of any material violation of any Requirement of Law
received by any Borrower or any of its Subsidiaries from any Governmental
Authority including, without limitation, any notice of violation of
Environmental Laws;

        (f)    any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;

        (g)    any attachment, judgment, lien, levy or order exceeding
$1,000,000 that may be assessed against or threatened against any Borrower other
than Permitted Liens;

        (h)    any other development or event which could reasonably be expected
to have a Material Adverse Effect;

        (i)    receipt by a Borrower of (i) a grand jury subpoena or (ii) a
"show cause" notice from a Governmental Authority; and

        (j)    any intention by any Borrower to treat the Loans and/or Letters
of Credit and related transactions as being a "reportable transaction" (within
the meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of
IRS Form 8886 or any successor form.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers propose to take with respect thereto. In
the case of any notice of a Default or Event of Default, the Parent Borrower
shall specify that such notice is a Default or Event of Default notice on the
face thereof.

        Section 5.8    Environmental Laws.    

        (a)    Comply in all material respects with, and take reasonable steps
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and obtain and comply in all
material respects with and maintain, and take reasonable steps to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

        (b)    Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and

        (c)    Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors,
from and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrowers or any of their Subsidiaries or
the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney's and consultant's fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor as determined by a court of competent
jurisdiction in a final

60

--------------------------------------------------------------------------------


and non-appealable judgment. The agreements in this paragraph shall survive
repayment of the Borrowers' Obligations.

        Section 5.9    Financial Covenants.    

        Commencing on the day immediately following the First Amendment
Effective Date, the Borrowers shall comply with the following financial
covenants:

        (a)    Leverage Ratio.    The Leverage Ratio as of the last day of each
fiscal quarter of the Parent Borrower and its Subsidiaries occurring during the
periods set forth below shall be less than or equal to the ratios corresponding
to such periods:

Period


--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

First Amendment Effective Date through September 30, 2004   3.00 to 1.0 October
1, 2004 through September 30, 2005   2.75 to 1.0 October 1, 2005 and thereafter
  2.50 to 1.0

        (b)    [RESERVED]

        (c)    Fixed Charge Coverage Ratio.    The Fixed Charge Coverage Ratio
as of the last day of each fiscal quarter of the Parent Borrower and its
Subsidiaries shall be greater than or equal to 1.10 to 1.0.

        (d)    Consolidated Capital Expenditures.    Consolidated Capital
Expenditures made in cash by the Parent Borrower and its Subsidiaries during any
fiscal year shall not exceed 2.00% of Consolidated Gross Revenues plus the
unused portion of Consolidated Capital Expenditures that would have been
permitted in the previous fiscal year in an amount not to exceed $1,000,000.

        (e)    Consolidated Net Worth. Consolidated Net Worth shall not at any
time be less than the sum of (i) $69,000,000 plus (ii) on a cumulative basis as
of the end of each fiscal quarter of the Parent Borrower, commencing with the
fiscal quarter ending March 31, 2004, an amount equal to 50% of Consolidated Net
Income (to the extent positive) for the fiscal quarter then ended plus (iii) an
amount equal to 100% of the Net Cash Proceeds from any Equity Issuance occurring
after the First Amendment Effective Date.

        For purposes of computing the financial covenants set forth in Section
5.9 (other than the financial covenant set forth in Section 5.9(d)), for any
applicable test period, any Permitted Acquisition (and for purposes hereof, the
MATCOM Acquisition) or permitted sale of assets (including a stock sale) shall
have been deemed to have taken place as of the first day of such applicable test
period (giving effect on such day to the incurrence or satisfaction of any
Funded Debt in connection with such Permitted Acquisition).

        Section 5.10    Additional Subsidiary Borrowers.    

        The Borrowers will cause each of their Domestic Subsidiaries, whether
newly formed, after acquired or otherwise existing, to promptly (and in any
event within thirty (30) days after such Domestic Subsidiary is formed or
acquired (or such longer period of time as agreed to by the Administrative Agent
in its reasonable discretion)) become a Borrower hereunder by way of execution
of a Joinder Agreement. In connection therewith, the Borrowers shall give notice
to the Administrative Agent not less than fifteen (15) days prior to creating a
Subsidiary, or acquiring the Capital Stock of any other Person. The Borrowers'
Obligations shall be secured by, among other things, a first priority perfected
security interest in the Collateral of the Additional Borrower and a pledge of
100% of the Capital Stock of the Additional Borrower and its Domestic
Subsidiaries and 65% (or such higher percentage that would not result in
material adverse tax consequences for such Additional Borrower) of the voting
Capital Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries. In connection with the foregoing, the Borrowers shall deliver to
the Administrative Agent, with respect to each Additional Borrower to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b)-(f) and such other documents or agreements as the Administrative Agent

61

--------------------------------------------------------------------------------

may reasonably request. A Subsidiary which is formed or acquired after the
Closing Date shall only be deemed a "Borrower", a "Subsidiary Borrower" or a
"Subsidiary" under this Agreement, and each of the other agreements contemplated
hereby, on and after the date such Subsidiary becomes a party to this Agreement.

        Section 5.11    Compliance with Law.    

        Each Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.

        Section 5.12    Pledged Assets.    

        (a)    Each Borrower will, and will cause each of its Subsidiaries to,
cause 100% of the Capital Stock of each of its direct or indirect Domestic
Subsidiaries and 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of each of its first-tier Foreign Subsidiaries to be subject at
all times to a first priority, perfected Lien in favor of the Administrative
Agent for the ratable benefit of the Lenders pursuant to the terms and
conditions of the Security Documents or such other security documents as the
Administrative Agent shall reasonably request.

        (b)    If, subsequent to the Closing Date, a Borrower shall acquire any
securities, instruments (except checks), chattel paper or other personal
property required for perfection and/or priority to be delivered to the
Administrative Agent as Collateral hereunder or under any of the Security
Documents, the Borrower shall promptly (and in any event within three (3)
Business Days) after such acquisition notify the Administrative Agent in writing
of same. Each Borrower shall, and shall cause each of its Subsidiaries to, take
such action at its own expense as may be necessary or otherwise requested by the
Administrative Agent (including, without limitation, any of the actions
described in Sections 4.1(e) and (f) hereof) to ensure that the Administrative
Agent has a first priority perfected Lien to secure the Borrowers' Obligations
in (i) all personal property Collateral of the Borrowers located in the United
States, (ii) to the extent deemed to be material by the Administrative Agent in
its reasonable discretion, all other personal property Collateral of the
Borrowers and (iii) to the extent required by the Administrative Agent in its
reasonable discretion, all real property owned by the Borrowers, subject in each
case only to Permitted Liens.

        (c)    If, subsequent to the Closing Date, a Borrower acquires a fee
interest in any real property, such Borrower shall deliver to the Administrative
Agent within 90 days following the date of such acquisition, such Mortgage
Instruments and other documentation as necessary to perfect the Administrative
Agent's security interest therein in accordance with the provisions of Section
4.1(f).

        (d)    If, subsequent to the Closing Date, a Borrower leases a
warehouse, plant or other real property material to such Borrower's business,
such Borrower shall deliver to the Administrative Agent within 90 days following
the date of such lease such estoppel letters, consents and waivers from the
landlord on such real property as may be required by the Administrative Agent or
to the extent deemed necessary by the Administrative Agent, leasehold mortgages
in accordance with the provisions of Section 4.1(f).

        Section 5.13    Covenants Regarding Intellectual Property.    

        (a)    Each Borrower shall notify the Administrative Agent promptly if
it knows that any application, letters patent or registration relating to any
Patent, Patent License, Trademark or Trademark License of such Borrower or any
of its Subsidiaries may become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding such Borrower's or any of its
Subsidiary's ownership of any Patent or Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any Patent License or Trademark License.

62

--------------------------------------------------------------------------------

        (b)    Each Borrower shall notify the Administrative Agent promptly
after it knows of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in any court) regarding any Copyright or Copyright License of such
Borrower or any of its Subsidiaries, whether (i) such Copyright or Copyright
License may become invalid or unenforceable prior to its expiration or
termination, or (ii) such Borrower's or any of its Subsidiary's ownership of
such Copyright, its right to register the same or to enforce, keep and maintain
the same, or its rights under such Copyright License, may become adversely
affected in any material respect.

(c)    (i) Each Borrower shall promptly notify the Administrative Agent of any
filing by such Borrower or any of its Domestic Subsidiaries, either itself or
through any agent, employee, licensee or designee (but in no event later than
the fifteenth day following such filing), of any application for registration of
any Intellectual Property with the United States Copyright Office or United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof.

        (ii)    Concurrently with the delivery of the quarterly and annual
financial statements of the Borrower pursuant to Section 5.1(a) and (b) hereof,
the Borrower shall provide to the Administrative Agent and its counsel a
complete and correct list of all new Intellectual Property owned by or licensed
to the Borrower or any of its Domestic Subsidiaries with respect to which the
Administrative Agent has not filed a notice of grant of security interest with
the United States Patent and Trademark Office or the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, as applicable.

        (iii)    Upon request of the Administrative Agent, each Borrower shall
execute and deliver any and all agreements, instruments, documents, and papers
as the Administrative Agent may reasonably request to evidence the
Administrative Agent's security interest in the Intellectual Property and the
general intangibles (including goodwill) related thereto or represented thereby.

        (d)    The Borrowers and their Subsidiaries will take all necessary
actions, including, without limitation, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain each item of material Intellectual Property of the Borrowers and their
Subsidiaries, including, without limitation, payment of maintenance fees, filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.

        (e)    In the event that any Borrower becomes aware that any
Intellectual Property is infringed, misappropriated or diluted by a third party
in any material respect, such Borrower shall notify the Administrative Agent
promptly after it learns thereof and shall, unless the such Borrower shall
reasonably determine that such Intellectual Property is not material to the
business of the Borrowers and their Subsidiaries taken as a whole, promptly sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as such Borrower shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

        Section 5.14    Deposit and Securities Accounts.    

        Schedule 5.14 sets forth each of the deposit and securities accounts of
the Borrowers as of the Closing Date. Prior to the date which is ninety (90)
days after the Closing Date, the Borrowers shall have established (and shall
thereafter maintain) each of their deposit and securities accounts with (a) a
Lender or (b) a financial institution that shall have entered into an account
control agreement in form and substance satisfactory to the Administrative
Agent. Without limiting the foregoing requirements, upon the request of the
Administrative Agent or upon the occurrence of an Event of Default, the
Borrowers shall promptly execute such account control agreements and/or other
documentation as

63

--------------------------------------------------------------------------------

deemed necessary by the Administrative Agent to perfect and to obtain or
maintain the priority of the Administrative Agent's security interest in all of
the Borrowers' deposit and securities accounts.

        Section 5.15    Post-Closing Items; Further Assurances.    

        (a)    Landlord Waivers.    Within 90 days after the Closing Date, the
Borrowers will use their commercially reasonable best efforts to deliver to the
Administrative Agent landlord waivers for the leasehold locations in Colorado
Springs (Bijou), Colorado, McLean, Virginia and Rockville, Maryland, in form and
substance reasonably satisfactory to the Administrative Agent.

        (b)    Federal Assignment of Claims Act.    Within 60 days after the
First Amendment Effective Date (or such extended period of time as agreed to by
the Administrative Agent), the Borrowers will execute all documents necessary to
comply with the Federal Assignment of Claims Act and comparable state law with
respect to the accounts arising from the Material Government Contracts and such
other Government Contracts as reasonably required by the Administrative Agent
(to the extent not already delivered to the Administrative Agent), such
documents to be held in escrow by the Administrative Agent in accordance with
the terms of Section 5(f) of the Security Agreement.

        (c)    Field Exam.    Within 30 days after the First Amendment Effective
Date, the Administrative Agent shall have received the results of a field audit
with respect to the Accounts of the Parent Borrower and its Subsidiaries. Such
field audit shall be in form and substance reasonably satisfactory to the
Administrative Agent.

        (d)    Further Assurances.    Upon the request of the Administrative
Agent promptly perform or cause to be performed any and all acts (including,
without limitation, subject to the terms of the Security Agreement, all acts
required to comply with the Federal Assignment of Claims Act and comparable
state law) and execute or cause to be executed any and all documents (including,
without limitation, subject to the terms of the Security Agreement, all
documents necessary to comply with the Federal Assignment of Claims Act and
comparable state law) which are necessary or advisable to create or maintain in
favor of the Administrative Agent, for the ratable benefit of the Lenders, first
priority Liens on the Collateral that are duly perfected in accordance with all
applicable Requirements of Law.


ARTICLE VI
NEGATIVE COVENANTS


        The Borrowers hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Borrowers'
Obligations together with interest, Commitment Fee and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full that:

        Section 6.1    Indebtedness.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:

        (a)    Indebtedness arising or existing under this Agreement and the
other Credit Documents;

        (b)    Indebtedness existing as of the Closing Date set forth in
Schedule 6.1(b)) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

        (c)    Indebtedness incurred after the Closing Date consisting of
Capital Leases or Indebtedness incurred to provide all or a portion of the
purchase price or cost of construction of an asset provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset; (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing; and (iii) the total amount of all such Indebtedness
shall not exceed $1,000,000 at any time outstanding;

64

--------------------------------------------------------------------------------



        (d)    Unsecured intercompany Indebtedness among the Borrowers; provided
that any such Indebtedness shall be fully subordinated to the Borrowers'
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent;

        (e)    Indebtedness and obligations owing under Hedging Agreements
relating to the Loans hereunder and other Hedging Agreements entered into in
order to manage existing or anticipated interest rate or exchange rate risks and
not for speculative purposes;

        (f)    Indebtedness and obligations of Borrowers owing under documentary
letters of credit for the purchase of goods or other merchandise (but not under
standby, direct pay or other letters of credit except for the Letters of Credit
permitted hereunder) generally;

        (g)    earnout obligations incurred in connection with the MATCOM
Acquisition;

        (h)    (i) Subordinated Indebtedness consisting of seller notes or
earnout obligations incurred in connection with Permitted Acquisitions that
constitutes all or a portion of the Total Consideration for such Permitted
Acquisitions and (ii) Indebtedness assumed in connection with Permitted
Acquisitions (including Indebtedness of a Person existing at the time such
Person becomes a Subsidiary) that constitutes all or a portion of the Total
Consideration for such Permitted Acquisitions, so long as such Indebtedness was
not incurred in contemplation of any such Permitted Acquisition; provided that
the total Indebtedness in clauses (i) and (ii) above shall not exceed
$10,000,000 during the term of this Agreement and not more than $5,000,000 of
such Indebtedness may be of the type described in clause (ii);

        (i)    Guaranty Obligations of any Borrower with respect to obligations
of a Borrower to suppliers, licensors or lessors to the extent such obligations
are incurred in the ordinary course of business and otherwise permitted
hereunder; and

        (j)    other Indebtedness of the Borrowers and their Subsidiaries which
does not exceed $3,500,000 in the aggregate at any time outstanding.

        Section 6.2    Liens.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens. Notwithstanding the foregoing, if a Borrower shall grant a Lien on any of
its assets in violation of this Section 6.2, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Lenders, to the extent
such a Lien has not already been granted to the Administrative Agent.

        Section 6.3    Nature of Business.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
alter the character of its business in any material respect from that conducted
as of the Closing Date.

        Section 6.4    Consolidation, Merger, Sale or Purchase of Assets,
etc.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to:

        (a)    dissolve, liquidate or wind up its affairs, sell, transfer, lease
to a third party or otherwise dispose of its property or assets or agree to do
so at a future time except the following, without duplication, shall be
expressly permitted:

        (i)    Specified Sales;

        (ii)    the disposition of property or assets as a result of a Recovery
Event;

        (iii)    the sale, lease, transfer or other disposition of property and
assets no longer used or useful in the conduct of the business of the Borrower
or any of its Subsidiaries (including the

65

--------------------------------------------------------------------------------




disposition of superfluous, obsolete or uneconomic property and/or assets
acquired in connection with any Permitted Acquisition, subject to the provisions
of Section 2.7(b)(ii));

        (iv)    the sale, lease or transfer of property or assets between
Borrowers, so long as the Liens of the Administrative Agent for the ratable
benefit of the Lenders with respect to such property or assets remain in full
force and effect and fully perfected after giving effect to such transaction and
the attachment and priority of such Liens remains unchanged;

        (v)    the sale, lease or transfer of property or assets not to exceed
$1,000,000 in the aggregate in any fiscal year and $2,000,000 in the aggregate
during the term of this Agreement; and

        (vi)    the sale, grant or transfer of licenses and sublicenses in the
ordinary course of business;

provided, that in each case (other than with respect to clause (iv) above) (A)
at least 50% of the consideration received therefor by any Borrower or any such
Subsidiary shall be in the form of cash or Cash Equivalents, (B) after giving
effect to the sale, lease, transfer or other disposition of such property or
assets and the repayment of Indebtedness (if any) with the proceeds thereof, the
Borrowers shall be in compliance on a pro forma basis with the financial
covenants set forth in Section 5.9 hereof and shall be in compliance with all
other terms and conditions of this Agreement, and (C) no Event of Default shall
exist or shall result from such sale, lease, transfer or other disposition of
property or assets; provided, further, that with respect to any sale or transfer
of property or assets permitted hereunder to an unrelated third party, the
Administrative Agent shall be entitled, without the consent of the Lenders or
the Required Lenders, to release its Liens relating to the particular property
or assets sold; or

        (b)    (i) purchase, lease or otherwise acquire (in a single transaction
or a series of related transactions) the property or assets of any Person (other
than purchases or other acquisitions of inventory, materials, property,
equipment and intellectual property in the ordinary course of business, except
as otherwise limited or prohibited herein) or (ii) enter into any transaction of
merger or consolidation, except for (A) investments or acquisitions (including
Permitted Acquisitions) permitted pursuant to Section 6.5, (B) the merger or
consolidation of a Borrower with and into another Borrower; provided that if the
Parent Borrower is a party thereto, the Parent Borrower will be the surviving
corporation, and (C) the MATCOM Acquisition and the transactions related
thereto.

        Section 6.5    Advances, Investments and Loans.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
lend money or extend credit or make advances to any Person, or purchase or
acquire any Capital Stock, obligations or securities of, or any other interest
in, or make any capital contribution to, any Person except for Permitted
Investments.

        Section 6.6    Transactions with Affiliates.    

        Except as permitted in subsection (iv) of the definition of Permitted
Investments and as it relates to reasonable compensation and employment
arrangements approved by the Board of Directors of each Borrower, each of the
Borrowers will not, nor will it permit any Subsidiary to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm's-length transaction with a Person other than an officer,
director, shareholder or Affiliate.

        Section 6.7    Ownership of Subsidiaries; Restrictions.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
create, form or acquire any Subsidiaries (excluding for purposes hereof a
Subsidiary which is created for the purposes of acquiring a Person in connection
with a Permitted Acquisition to the extent such Subsidiary is merged with or
into such Person upon the consummation of such Permitted Acquisition and the
surviving Person becomes a Borrower hereunder pursuant to Section 5.10 hereof),
except for wholly-owned Domestic

66

--------------------------------------------------------------------------------

Subsidiaries which are joined as Additional Borrowers in accordance with the
terms hereof. Each of the Borrowers (other than the Parent Borrower to the
extent not otherwise prohibited hereunder) will not, nor will it permit any
Subsidiary to, sell, transfer, pledge or otherwise dispose of any Capital Stock
or other equity interests in any of its Subsidiaries, nor will it, or permit any
Subsidiary to, issue, sell, transfer, pledge or otherwise dispose of any of its
Capital Stock or other equity interests, except as required by the Credit
Documents or pursuant to a transaction permitted by Section 6.4(a)(iv).

        Section 6.8    Fiscal Year; Organizational Documents; Material
Contracts.    

        Each of the Borrowers will not, nor will it permit any of its
Subsidiaries to, change its fiscal year. Each of the Borrowers will not, nor
will they permit any of its Subsidiaries to, amend, modify or change their
articles of incorporation (or corporate charter or other similar organizational
document), operating agreement or bylaws (or other similar document) in any
material respect without the prior written consent of the Required Lenders. Each
of the Borrowers will not, nor will it permit any of its Subsidiaries to,
without the prior written consent of the Administrative Agent, amend, modify,
cancel or terminate or fail to renew or extend or permit the amendment,
modification, cancellation or termination of any of the Material Contracts
(other than in the ordinary course of business) or MATCOM Acquisition Documents,
except in the event that such amendments, modifications, cancellations or
terminations could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        Section 6.9    Limitation on Restricted Actions.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Borrower on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Borrower,
(c) make loans or advances to any Borrower, (d) sell, lease or transfer any of
its properties or assets to any Borrower, or (e) act as a Borrower and pledge
its assets pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a)-(e) above) for such encumbrances or
restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable law, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 6.1(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

        Section 6.10    Restricted Payments.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the form of
common stock or equivalent equity interests of such Person, (b) to make
dividends or other distributions payable to any Borrower (directly or indirectly
through Subsidiaries) and (c) to make earn-out payments with respect to the
MATCOM Acquisition or other Permitted Acquisition at any time (including payment
in full) so long as no Default or Event of Default exists (other than as a
result of a cross-default to the Subordinated Debt that is triggered by a
payment default under the Subordinated Debt or any other default under the
Subordinated Debt that has been cured or waived before, or on condition of, the
payment) or would result from such payments and so long, as after giving effect
to any such payment, (i) the Borrowers are in compliance with all financial
covenants set forth in Section 5.9 on a pro forma basis, (ii) the Borrower has
not less than $15,000,000 of availability under the lesser of the Revolving
Committed Amount and the Borrowing Base, and (iii) either (A) the Leverage Ratio
of the Borrowers on a consolidated basis is less than 1.25 to 1.0 on a pro forma
basis or (B) the Term Loan has been paid in full.

67

--------------------------------------------------------------------------------

        Section 6.11    Sale Leasebacks.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Borrower or any of its Subsidiaries has sold
or transferred or is to sell or transfer to a Person which is not a Borrower or
a Subsidiary thereof or (b) which any Borrower or any of its Subsidiaries
intends to use for substantially the same purpose as any other property which
has been sold or is to be sold or transferred by any Borrower or any of its
Subsidiaries to another Person which is not a Borrower or Subsidiary thereof in
connection with such lease.

        Section 6.12    No Further Negative Pledges.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security to secure obligations under such agreement if security is given for
some other obligation, except (a) pursuant to this Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (c) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, and (d) restrictions on the creation of Liens on Government
Contracts under applicable laws.

        Section 6.13    Amendment of Subordinated Indebtedness.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
after the issuance thereof, amend or modify (or permit the amendment or
modification of) any of the terms of any Subordinated Debt of such Borrower or
Subsidiary if such amendment or modification would add or change any terms in a
manner adverse to the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof.

        Section 6.14    Management Fees.    

        Each of the Borrowers will not, nor will it permit any Subsidiary to,
directly or indirectly, pay any management, consulting or similar fees to any
Affiliate or to any manager, director, officer or employee of the Borrowers or
any of their Subsidiaries without the prior written consent of the
Administrative Agent.


ARTICLE VII
EVENTS OF DEFAULT


        Section 7.1    Events of Default.    

        An Event of Default shall exist upon the occurrence of any of the
following specified events (each an "Event of Default"):

        (a)    (i) The Borrowers shall fail to pay any principal on any Loan
when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms hereof; or (ii) the Borrowers shall fail to reimburse
the Issuing Lender for any LOC Obligations when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms hereof; or
(iii) the Borrowers shall fail to pay any interest on any Loan or other Borrower
Obligation or any fee or other amount payable hereunder when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof and such failure to pay shall continue unremedied for five (5) Business
Days; or

68

--------------------------------------------------------------------------------

        (b)    Any representation or warranty made or deemed made herein, in the
Security Documents or in any of the other Credit Documents or which is contained
in any certificate, document or financial or other statement furnished at any
time under or in connection with this Agreement shall prove to have been
incorrect, false or misleading in any material respect on or as of the date made
or deemed made; or

        (c)    (i) Any Borrower shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 5.1(a),
5.1(b), 5.2(d), 5.2(e), 5.2(f), 5.2(g), 5.2(j), 5.4, 5.7 or 5.9 or Article VI
hereof; (ii) any Borrower shall fail to comply with any covenant or agreement
found in Sections 5.1(c), 5.2(a), 5.2(b), 5.2(c) or 5.2(h) and in the event such
breach or failure to comply is reasonably capable of cure, is not cured within
the time prescribed therein, or to the extent not prescribed therein, within
five (5) days of its occurrence; or (iii) any Borrower shall fail to comply with
any other covenant, contained in this Agreement or the other Credit Documents or
any other agreement, document or instrument among any Borrower, the
Administrative Agent and the Lenders or executed by any Borrower in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above), and in the event such breach or failure to comply is
reasonably capable of cure, is not cured within the time prescribed therein, or
to the extent not prescribed therein, within thirty (30) days of its occurrence;
or

        (d)    Any Borrower or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the
Indebtedness hereunder) in a principal amount outstanding of at least $1,000,000
in the aggregate for the Borrowers and their Subsidiaries beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Indebtedness hereunder) in a principal amount outstanding of at least $1,000,000
in the aggregate for the Borrowers and their Subsidiaries or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or

        (e)    (i) Any Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to have it judged bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of their assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)

69

--------------------------------------------------------------------------------




above; or (v) any Borrower or any of its Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

        (f)    One or more judgments, orders, decrees or arbitration awards
shall be entered against any Borrower or any of its Subsidiaries involving in
the aggregate a liability (to the extent not covered by third-party insurance)
of $1,000,000 or more and all such judgments, orders, decrees or arbitration
awards shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within 30 Business Days from the entry thereof or any
injunction, temporary restraining order or similar decree shall be issued
against any Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect; or

        (g)    (i) Any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
any Borrower, any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Borrower, any of its Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could have a Material Adverse
Effect in the reasonable determination of the Lenders; or

        (h)    There shall occur a Change of Control; or

        (i)    Any other Credit Document shall fail to be in full force and
effect or to give the Administrative Agent and/or the Lenders the security
interests, liens, rights, powers and privileges purported to be created thereby
(except as such documents may be terminated or no longer in force and effect in
accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive) or any Lien shall fail to be a first
priority perfected Lien (subject to Permitted Liens) on a material portion of
the Collateral; or

        (j)    Any uninsured damage to or loss, theft or destruction of any
assets of any Borrower or any of its Subsidiaries shall occur that is in excess
of $2,000,000; or

        (k)    A default under any Material Government Contract or other
Material Contract shall exist beyond (i) the expiration of any cure period
available to any Borrower or Subsidiary party thereto pursuant to the terms of
such Material Government Contract or other Material Contract or (ii) the date on
which the other contracting party is entitled to exercise its rights and
remedies under such Material Government Contract or other Material Contract as a
consequence of such default, and the effect of any such default would reasonably
be expected to have a Material Adverse Effect; or

        (l)    (i) Any Borrower or any Subsidiary thereof is debarred or
suspended from contracting with any Governmental Authority; or (ii) a notice of
debarment or suspension has been issued to or received by any Borrower or any
Subsidiary thereof; or (iii) an investigation by any Governmental Authority
relating to any Borrower or any Subsidiary thereof and involving fraud,
deception or willful misconduct shall have been commenced in connection with any
Government

70

--------------------------------------------------------------------------------




Contract or other Material Contract or any Borrower's or any Subsidiary's
activities which would reasonably be expected to have a Material Adverse Effect;
or (iv) the actual termination of a Government Contract or other Material
Contract due to alleged fraud, deception or willful misconduct which would
reasonably be expected to have a Material Adverse Effect.

        Section 7.2    Acceleration; Remedies.    

        Upon the occurrence and during the continuation of an Event of Default,
then, (a) if such event is an Event of Default specified in Section 7.1(e)
above, automatically the Commitments shall immediately terminate and the Loans
(with accrued interest thereon), and all other Borrowers' Obligations under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and the Borrowers shall immediately pay to the Administrative Agent for
the ratable account of the Revolving Lenders cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to the maximum amount which may be drawn under Letters of
Credit then outstanding and (b) if such event is any other Event of Default, any
of the following actions may be taken: with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, (i) by notice to the Parent
Borrower declare all or any portion of the Commitments to be terminated
forthwith, whereupon such Commitments shall immediately terminate, (ii) by
notice of default to the Parent Borrower, declare the Loans (with accrued
interest thereon) and all other Borrowers' Obligations under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) to be due and payable forthwith and direct
the Borrowers to pay to the Administrative Agent for the ratable account of the
Revolving Lenders cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable, (iii)
hire, at the expense of the Borrowers, one or more consultants and the Borrowers
agree to cooperate with such consultants, (iv) exercise any rights or remedies
of the Administrative Agent or the Lenders under this Agreement or any other
Credit Document, including, without limitation, any rights or remedies with
respect to the Collateral, and (v) exercise any rights or remedies available to
the Administrative Agent or Lenders under applicable law.


ARTICLE VIII
THE AGENT


        Section 8.1    Appointment.    

        Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Agreement, and each such Lender
irrevocably authorizes Wachovia, as the Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

71

--------------------------------------------------------------------------------



        Section 8.2    Delegation of Duties.    

        The Administrative Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrowers and distribution
of funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

        Section 8.3    Exculpatory Provisions.    

        Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person's own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrowers or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of the
Borrowers to perform their obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance by the Borrowers of
any of the agreements contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrowers.

        Section 8.4    Reliance by Administrative Agent.    

        The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and (b)
the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any of the Credit Documents in accordance with a request of the Required Lenders
or all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Notes.

        Section 8.5    Notice of Default.    

        The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Parent Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall

72

--------------------------------------------------------------------------------

be reasonably directed by the Required Lenders; provided, however, that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

        Section 8.6    Non-Reliance on Administrative Agent and Other
Lenders.    

        Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrowers, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates; provided that the
Administrative Agent will promptly furnish to the Lenders a copy of any field
exam with respect to the Borrowers prepared or received by the Administrative
Agent.

        Section 8.7    Indemnification.    

        The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Borrowers and without limiting
the obligation of the Borrowers to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of any Credit Document or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the Administrative Agent's gross negligence or
willful misconduct, as determined by a court of competent jurisdiction. The
agreements in this Section 8.7 shall survive the termination of this Agreement
and payment of the Notes and all other amounts payable hereunder.

        Section 8.8    Administrative Agent in Its Individual Capacity.    

        The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrowers,
their Subsidiaries and Affiliates as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to its Loans made or

73

--------------------------------------------------------------------------------

renewed by it and any Note issued to it, the Administrative Agent shall have the
same rights and powers under this Agreement as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms "Lender" and
"Lenders" shall include the Administrative Agent in its individual capacity.

        Section 8.9    Successor Administrative Agent.    

        The Administrative Agent may resign as Administrative Agent upon 30
days' prior notice to the Parent Borrower and the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the Notes,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall be approved by the Parent Borrower
with such approval not to be unreasonably withheld (provided, however if an
Event of Default shall exist at such time, no approval of the Borrowers shall be
required hereunder), whereupon such successor agent shall succeed to the rights,
powers and duties of the Administrative Agent, and the term "Administrative
Agent" shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent's rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Notes. After any retiring Administrative
Agent's resignation as Administrative Agent, the provisions of this Section 8.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.

        Section 8.10    Nature of Duties.    

        Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or co-lead arranger listed from time to time on the cover
page of this Agreement shall have no obligations, responsibilities or duties
under this Agreement or under any other Credit Document other than obligations,
responsibilities and duties applicable to all Lenders in their capacity as
Lenders; provided, however, that such agents and co-lead arrangers shall be
entitled to the same rights, protections, exculpations and indemnifications
granted to the Administrative Agent under this Article VIII in their capacity as
an agent or co-lead arranger.


ARTICLE IX
MISCELLANEOUS


        Section 9.1    Amendments, Waivers and Release of Collateral.    

        Neither this Agreement, nor any of the Notes, nor any of the other
Credit Documents, nor any terms hereof or thereof may be amended, supplemented,
waived or modified, nor may a consent to any departure by any Borrower from the
terms hereof or thereof be effective, except in accordance with the provisions
of this Section, nor may any Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section 9.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrowers written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrowers hereunder or
thereunder, (b) waive, on such terms and conditions as the Required Lenders may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences,
or (c) consent to the departure by any Borrower from the terms of this Agreement
or any other Credit Document; provided, however, that no such waiver, amendment,
supplement, modification, release or consent shall:

        (i)    (A) reduce the amount or extend the scheduled date of maturity of
any Loan or Note or any installment thereon, (B) extend the expiration date of a
Letter of Credit beyond the Maturity Date, (C) reduce the stated rate of any
interest or fee payable hereunder (other than interest at the increased
post-default rate) or extend the scheduled date of any payment thereof, or (D)

74

--------------------------------------------------------------------------------

increase the amount or extend the expiration date of any Lender's Commitment, in
each case without the written consent of each Lender directly affected thereby,
or

        (ii)    amend, modify or waive any provision of this Section 9.1 or
change the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders, or

        (iii)    amend, modify or waive any provision of Article VIII without
the written consent of the then Administrative Agent, or

        (iv)    release any Borrower from its obligations under the Credit
Documents without the written consent of all of the Lenders, or

        (v)    release all or substantially all of the Collateral, without the
written consent of all of the Lenders, or

        (vi)    amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of all of the Required Lenders or Lenders as
appropriate and, provided, further, that no amendment, waiver or consent
affecting the rights or duties of the Administrative Agent or the Issuing Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent and/or the Issuing Lender, as applicable, in
addition to the Lenders required hereinabove to take such action; or

        (vii)    permit any Borrower to acquire any Person other than in
connection with a Permitted Acquisition without the written consent or approval
of the Required Lenders.

        Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Issuing Lender, the Administrative Agent
and all future holders of the Notes. In the case of any waiver, the Borrowers,
the other Borrowers, the Lenders, the Issuing Lender and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the outstanding Loans and Notes and other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

        Notwithstanding any of the foregoing to the contrary, (x) the consent of
the Borrower shall not be required for any amendment, modification or waiver of
the provisions of Article VIII (other than the provisions of Section 8.9);
provided, however, that the Administrative Agent will provide written notice to
the Parent Borrower of any such amendment, modification or waiver. In addition,
the Borrowers and the Lenders hereby authorize the Administrative Agent to
modify this Agreement by unilaterally amending or supplementing Schedule 2.1(a)
and Schedule 9.2 and Section 9.2 from time to time in the manner requested by
the Parent Borrower, the Administrative Agent or any Lender in order to reflect
any assignments or transfers of the Loans or change in the Administrative Agent
as provided for hereunder; provided, however, that the Administrative Agent
shall promptly deliver a copy of any such modification to the Parent Borrower
and each Lender, and (y) any waiver of, or modification to, Section 2.6(a) and
Section 2.7(b)(ii)—(vi) or any definition used in such Section, shall only
require the consent of the Required Lenders.

        Notwithstanding the fact that the consent of all the Lenders is required
in certain circumstances as set forth above, (x) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

75

--------------------------------------------------------------------------------


        Section 9.2    Notices.    

        Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the next weekday following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case, addressed
as follows in the case of the Parent Borrower, the other Borrowers and the
Administrative Agent, and as set forth on Schedule 9.2 in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:

The Parent Borrower and
the Subsidiary Borrowers:  
SI International, Inc.
12012 Sunset Hills Road (8th Floor)
Reston, VA 20190
Attention: Thomas E. Dunn, Executive Vice President and Chief Financial Officer
Telecopier: (703) 234-7500
Telephone: (703) 234-7003
 
 
with a copy to:
 
 
Shaw Pittman LLP
1650 Tysons Boulevard
McLean, Virginia 22102-4859
Attention: Lawrence Yanowitch
Telephone: 703.770.7784
Telecopier: 703.770.7901
The Administrative Agent:
 
Wachovia Bank, National Association, as Administrative Agent
Charlotte Plaza
201 South College Street, CP-8
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telecopier: (704) 383-0288
Telephone: (704) 383-3721
 
 
with a copy to:
 
 
Wachovia Bank, National Association
One Wachovia Center, NC-0760
Charlotte, North Carolina 28288-0760
Attention: Mr. Scott Santa Cruz or Mr. Richard Nelson
Telecopier: (704) 383-7611
Telephone: (704) 383-1988 (Mr. Santa Cruz)
Telephone: (704) 715-1445 (Mr. Nelson)

76

--------------------------------------------------------------------------------

        Section 9.3    No Waiver; Cumulative Remedies.    

        No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

        Section 9.4    Survival of Representations and Warranties.    

        All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

        Section 9.5    Payment of Expenses and Taxes.    

        The Borrowers jointly and severally agree (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes and any such other documents, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and to the Lenders (including reasonable allocated costs of
in-house legal counsel), and (c) on demand, to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Credit Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their Affiliates harmless from and against, any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of the Credit Documents and any such other documents and the use, or proposed
use, of proceeds of the Loans (all of the foregoing, collectively, the
"indemnified liabilities"); provided, however, that the Borrowers shall not have
any obligation hereunder to the Administrative Agent or any Lender with respect
to indemnified liabilities arising from the gross negligence or willful
misconduct of the Administrative Agent or any such Lender, as determined by a
court of competent jurisdiction in a final and non-appealable judgment. The
agreements in this Section 9.5 shall survive repayment of the Loans, Notes and
all other amounts payable hereunder.

        Section 9.6    Successors and Assigns; Participations; Purchasing
Lenders.    

        (a)    This Agreement shall be binding upon and inure to the benefit of
the Borrowers, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Borrowers may
not assign or transfer any of their rights or obligations under this Agreement
or the other Credit Documents without the prior written consent of each Lender.

        (b)    Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities ("Participants")

77

--------------------------------------------------------------------------------


participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender, or any other interest of such Lender
hereunder. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender's obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Note for all purposes under this Agreement, and the Borrowers
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement. No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the scheduled maturity of any Loan or Note or any
installment thereon in which such Participant is participating, or reduce the
stated rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of interest at the increased post-default rate) or
reduce the principal amount thereof, or increase the amount of the Participant's
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without consent of any participant if the Participant's
participation is not increased as a result thereof), (ii) release all or
substantially all of the Collateral, or (iii) consent to the assignment or
transfer by the Borrowers of any of their rights and obligations under this
Agreement. In the case of any such participation, the Participant shall not have
any rights under this Agreement or any of the other Credit Documents (the
Participant's rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation, provided
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided, that no Participant shall be entitled
to receive any greater amount pursuant to such Sections than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

        (c)    Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time, sell or assign to
any Lender or any affiliate or Related Fund thereof and, with the consent of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower (in each case, which consent shall not be
unreasonably withheld), to one or more additional banks or financial
institutions or entities ("Purchasing Lenders"), all or any part of its rights
and obligations under this Agreement and the Notes in minimum amounts of
$5,000,000 with respect to its Revolving Commitment or to the extent the
Revolving Commitment shall have terminated, its Revolving Loans or its Term Loan
(or, if less, the entire amount of such Lender's interests and obligations),
pursuant to a Commitment Transfer Supplement, executed by such Purchasing Lender
and such transferor Lender (and, in the case of a Purchasing Lender that is not
then a Lender or an affiliate or Related Fund thereof, the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower), and delivered to the Administrative Agent for its acceptance and
recording in the Register. Upon such execution, delivery, acceptance and
recording, from and after the Transfer Effective Date specified in such
Commitment Transfer Supplement, (x) the Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender hereunder with a Commitment as set
forth therein, and (y) the transferor Lender thereunder shall, to the extent
provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement (and, in the case of a Commitment Transfer
Supplement covering all or the remaining portion of a transferor Lender's rights
and obligations under this Agreement, such transferor Lender shall cease to be a
party hereto). Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the

78

--------------------------------------------------------------------------------


addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement and the Notes. On or prior to the Transfer Effective Date specified in
such Commitment Transfer Supplement, the Borrowers, at their own expense, shall
execute and deliver to the Administrative Agent in exchange for the Notes
delivered to the Administrative Agent pursuant to such Commitment Transfer
Supplement new Notes to the order of such Purchasing Lender in an amount equal
to the Commitment assumed by it pursuant to such Commitment Transfer Supplement
and, unless the transferor Lender has not retained a Commitment hereunder, new
Notes to the order of the transferor Lender in an amount equal to the Commitment
retained by it hereunder. Such new Notes shall be dated the Closing Date or the
First Amendment Effective Date, as applicable, and shall otherwise be in the
form of the Notes replaced thereby. The Notes surrendered by the transferor
Lender shall be returned by the Administrative Agent to the Parent Borrower
marked "canceled".

        (d)    The Administrative Agent shall maintain at its address referred
to in Section 9.2 a copy of each Commitment Transfer Supplement delivered to it
and a register (the "Register") for the recordation of the names and addresses
of the Lenders and the Commitment of, and principal amount of the Loans owing
to, each Lender from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Parent Borrower or any Lender at any reasonable time and from time to time
upon reasonable prior notice.

        (e)    Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender, as agreed between them, of a registration and
processing fee of $3,500.00 for each Purchasing Lender (other than an affiliate
of such Lender or a Related Fund) listed in such Commitment Transfer Supplement
and the Notes subject to such Commitment Transfer Supplement, the Administrative
Agent shall (i) accept such Commitment Transfer Supplement, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such acceptance and recordation to the Lenders and the Parent Borrower.

        (f)    The Borrowers authorize each Lender to disclose to any
Participant or Purchasing Lender (each, a "Transferee") and any prospective
Transferee any and all financial information in such Lender's possession
concerning the Borrowers and their Affiliates which has been delivered to such
Lender by or on behalf of the Borrowers pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender's credit evaluation of the Borrowers and their Affiliates prior to
becoming a party to this Agreement, in each case subject to Section 9.16.

79

--------------------------------------------------------------------------------

        (g)    At the time of each assignment pursuant to this Section 9.6 to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the Parent
Borrower and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a 2.18 Certificate) described in Section 2.18.

        (h)    Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Credit Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section 9.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

        Section 9.7    Adjustments; Set-off.    

        (a)    Each Lender agrees that if any Lender (a "benefited Lender")
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender's Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender's Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrowers agree that each Lender so
purchasing a portion of another Lender's Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

        (b)    In addition to any rights and remedies of the Lenders provided by
law (including, without limitation, other rights of set-off), each Lender shall
have the right, without prior notice to the Borrowers, any such notice being
expressly waived by the Borrowers to the extent permitted by applicable law,
upon the occurrence of any Event of Default, to setoff and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrowers, or any part
thereof in such amounts as such Lender may elect, against and on account of the
Borrowers' Obligations and claims of every nature and description of the
Administrative Agent and the Lenders against the Borrowers, in any currency,
whether arising hereunder, under the Notes or under any documents contemplated
by or referred to herein or therein, whether or not such Lender, the
Administrative Agent or any other Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured; provided that any amount received by a Lender pursuant to this
Section 9.7(b) shall be transferred to the Administrative Agent and distributed
in accordance with the terms of Section 2.12(b). The aforesaid right of set-off
may be exercised by such Lender against the Borrowers or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of the Borrowers, or
against anyone else claiming through or against the Borrowers or any such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the Parent Borrower and the

80

--------------------------------------------------------------------------------


Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

        Section 9.8    Table of Contents and Section Headings.    

        The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

        Section 9.9    Counterparts.    

        This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Parent Borrower and the Administrative Agent.

        Section 9.10    Effectiveness.    

        This Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to Section
9.2 or, in the case of the Lenders, shall have given to the Administrative Agent
written, telecopied or telex notice (actually received) at such office that the
same has been signed and mailed to it.

        Section 9.11    Severability.    

        Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        Section 9.12    Integration.    

        This Agreement and the Notes represent the agreement of the Borrowers,
the Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent, the Borrowers or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the Notes.

        Section 9.13    Governing Law.    

        This Agreement and the Notes and the rights and obligations of the
parties under this Agreement and the Notes shall be governed by, and construed
and interpreted in accordance with, the law of the State of North Carolina
without giving effect to any such law that would require the application of the
law of a jurisdiction other than the State of North Carolina to this Agreement
and the Notes.

        Section 9.14    Consent to Jurisdiction and Service of Process.    

        All judicial proceedings brought against the Borrowers with respect to
this Agreement, any Note or any of the other Credit Documents may be brought in
any state or federal court of competent jurisdiction in the State of North
Carolina, and, by execution and delivery of this Agreement, each of the
Borrowers accepts solely for purposes of matters arising out of this Agreement,
any Note or any of the other Credit Documents, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available. Each of Borrowers irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address set forth in Section 9.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers to be
effective and binding service in every respect. Each of the Borrower, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such

81

--------------------------------------------------------------------------------

action or proceeding in any such jurisdiction. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of the Administrative Agent or any Lender to bring proceedings against the
Borrowers in the court of any other jurisdiction.

        Section 9.15    Arbitration.    

        (a)    Notwithstanding the provisions of Section 9.14 to the contrary,
upon demand of any party hereto, whether made before or within three (3) months
after institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement and the
other Credit Documents ("Disputes") between or among parties to this Credit
Agreement shall be resolved by binding arbitration as provided herein.
Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder. Disputes may include, without limitation,
tort claims, counterclaims, disputes as to whether a matter is subject to
arbitration, claims brought as class actions, claims arising from Credit
Documents executed in the future, or claims arising out of or connected with the
transaction reflected by this Credit Agreement.

        Arbitration shall be conducted under and governed by the Commercial
Arbitration Rules (the "Arbitration Rules") of the American Arbitration
Association (the "AAA") and Title 9 of the U.S. Code. All arbitration hearings
shall be conducted in Charlotte, North Carolina. A hearing shall begin within 90
days of demand for arbitration and all hearings shall be concluded within 120
days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then no more than a total extension
of 60 days. The expedited procedures set forth in Rule 51 et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitation shall apply to any Dispute. A judgment upon
the award may be entered in any court having jurisdiction. Arbitrators shall be
licensed attorneys selected from the Commercial Financial Dispute Arbitration
Panel of the AAA. The parties hereto do not waive applicable Federal or state
substantive law except as provided herein. Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to Hedging
Agreements.

        (b)    Notwithstanding the preceding binding arbitration provisions, the
Agent, the Lenders and the Borrowers agree to preserve, without diminution,
certain remedies that the Agent on behalf of the Lenders may employ or exercise
freely, independently or in connection with an arbitration proceeding or after
an arbitration action is brought. The Agent on behalf of the Lenders shall have
the right to proceed in any court of proper jurisdiction or by self-help to
exercise or prosecute the following remedies, as applicable (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted under Credit Documents or under applicable law or by
judicial foreclosure and sale, including a proceeding to confirm the sale; (ii)
all rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property;
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (iv) when applicable, a judgment by
confession of judgment. Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a party in a
Dispute.

        (c)    The parties hereto agree that they shall not have a remedy of
punitive or exemplary damages against the other in any Dispute and hereby waive
any right or claim to punitive or exemplary damages they have now or which may
arise in the future in connection with any Dispute whether the Dispute is
resolved by arbitration or judicially.

        (d)    By execution and delivery of this Credit Agreement, each of the
parties hereto accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction relating to any
arbitration proceedings conducted under the Arbitration Rules in Charlotte,
North Carolina and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Credit Agreement from which no appeal has been
taken or is available.

82

--------------------------------------------------------------------------------


        Section 9.16    Confidentiality.    

        The Administrative Agent and each of the Lenders agrees that it will use
its commercially reasonable efforts not to disclose without the prior consent of
the Borrowers (other than to its employees, affiliates, auditors or counsel or
to another Lender) any information with respect to the Borrowers and their
Subsidiaries which is furnished pursuant to this Agreement, any other Credit
Document or any documents contemplated by or referred to herein or therein and
which information is (i) designated by the Parent Borrower to the Lenders in
writing as confidential, (ii) otherwise reasonably clear such information is not
public, or (iii) information customarily kept as confidential in transactions of
this nature, except that any Lender may disclose any such information (a) as has
become generally available to the public other than by a breach of this Section
9.16, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the Office of the Comptroller of
the Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required in response to any summons or subpoena or any law, order,
regulation or ruling applicable to such Lender, (d) to any prospective
Participant or assignee in connection with any contemplated transfer pursuant to
Section 9.6, provided that such prospective transferee shall have been made
aware of this Section 9.16 and shall have agreed to be bound by its provisions
as if it were a party to this Credit Agreement, (e) to Gold Sheets and other
similar bank trade publications (such information to consist of deal terms and
other information regarding the credit facilities evidenced by this Credit
Agreement customarily found in such publications), and (f) in connection with
any suit, action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with the Credit Documents. Notwithstanding
anything herein to the contrary, such Information shall not include, and the
Administrative Agent and each Lender may disclose without limitation of any
kind, any information with respect to the "tax treatment" and "tax structure"
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the Loans or Letters of Credit contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the Loans or Letters of Credit as well as other information, this sentence
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the Loans or Letters of Credit
contemplated hereby.

        Section 9.17    Acknowledgments.    

        The Borrowers each hereby acknowledges that:

        (a)    it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

        (b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement and the relationship between Administrative Agent and Lenders, on
one hand, and the Borrowers, on the other hand, in connection herewith is solely
that of debtor and creditor; and

        (c)    no joint venture exists among the Lenders or among the Borrowers
and the Lenders.

        Section 9.18    Waivers of Jury Trial.    

        THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

83

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

PARENT BORROWER:   SI INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


SUBSIDIARY BORROWERS:
 
SI INTERNATIONAL TELECOM CORPORATION,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL APPLICATION DEVELOPMENT, INC.,
a Maryland corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL ENGINEERING, INC.,
a Colorado corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL CONSULTING, INC.,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
SI INTERNATIONAL LEARNING, INC.,
a Maryland corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT
AND LENDERS:             WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    
 
 
BRANCH BANKING AND TRUST CO. OF VIRGINIA,
as a Lender
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    
 
 
SUNTRUST BANK, a Georgia banking corporation,
as a Lender
 
 
By:
 


--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO CREDIT AGREEMENT
W I T N E S S E T H
TABLE OF CONTENTS
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II THE LOANS; AMOUNT AND TERMS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV CONDITIONS PRECEDENT TO INITIAL CLOSING
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT
ARTICLE VIII THE AGENT
ARTICLE IX MISCELLANEOUS
